






--------------------------------------------------------------------------------

Exhibit 10.2


EXECUTION VERSION


COMMERCIAL VEHICLE GROUP, INC., and
EACH OTHER BORROWER,
as Borrowers
______________________________________________________________________________
______________________________________________________________________________
THIRD AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT
Dated as of April 12, 2017
$65,000,000
______________________________________________________________________________
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS,
as Lenders,
and
BANK OF AMERICA, N.A.,


as Agent





--------------------------------------------------------------------------------



NAI-1502499500v13

--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




SECTION 1.
DEFINITIONS; RULES OF CONSTRUCTION    2

1.1.
Definitions    2

1.2.
Accounting Terms    41

1.3.
Uniform Commercial Code    42

1.4.
Certain Matters of Construction    42

1.5.
Certifications    43

1.6.
Times of Day    43

SECTION 2.
CREDIT FACILITIES    43

2.1.
Revolver Commitments    43

2.1.1.
Revolver Loans    43

2.1.2.
Revolver Notes and Denominations    43

2.1.3.
Use of Proceeds    44

2.1.4.
Voluntary Reduction or Termination of Revolver Commitments    44

2.1.5.
Overadvances    44

2.1.6.
Protective Advances    45

2.1.7.
Increase in Revolver Commitments    45

2.2.
[RESERVED]    46

2.3.
Letter of Credit Facilities    46

2.3.1.
Issuance of Letters of Credit    46

2.3.2.
Reimbursement; Participations    47

2.3.3.
Cash Collateral    48

2.3.4.
Resignation of Issuing Bank    48

SECTION 3.
INTEREST, FEES AND CHARGES    49

3.1.
Interest    49

3.1.1.
Rates and Payment of Interest    49

3.1.2.
Application of LIBOR to Outstanding Loans    49

3.1.3.
Interest Periods    50

3.1.4.
Interest Rate Not Ascertainable    50

3.2.
Fees    50

3.2.1.
Unused Line Fee    50

3.2.2.
LC Facility Fees    50

3.2.3.
Other Fees    51

3.3.
Computation of Interest, Fees, Yield Protection    51

3.4.
Reimbursement Obligations    51

3.5.
Illegality    52



NAI-1502499500v13 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




3.6.
Inability to Determine Rates    52

3.7.
Increased Costs; Capital Adequacy    52

3.7.1.
Increased Costs Generally    52

3.7.2.
Capital Requirements    53

3.7.3.
Compensation    53

3.7.4.
LIBOR Loan Reserves    53

3.8.
Mitigation    54

3.9.
Funding Losses    54

3.10.
Maximum Interest    54

SECTION 4.
LOAN ADMINISTRATION    54

4.1.
Manner of Borrowing and Funding Revolver Loans    54

4.1.1.
Notice of Borrowing    54

4.1.2.
Fundings by Lenders    55

4.1.3.
Swingline Loans; Settlement    55

4.1.4.
Notices    56

4.2.
Defaulting Lender    56

4.2.1.
Reallocation of Pro Rata Share; Amendments    56

4.2.2.
Payments; Fees    56

4.2.3.
Status; Cure    57

4.3.
Number and Amount of LIBOR Loans; Determination of Rate    57

4.4.
Borrower Agent    57

4.5.
One Obligation    58

4.6.
Effect of Termination    58

SECTION 5.
PAYMENTS    58

5.1.
General Payment Provisions    58

5.2.
Repayment of Revolver Loans    58

5.3.
Repayment    59

5.3.1.
Mandatory Prepayments    59

5.4.
Payment of Other Obligations    59

5.5.
Marshaling; Payments Set Aside    59

5.6.
Allocation of Payments    59

5.6.1.
Allocations Generally    59

5.6.2.
Post-Default Allocation    59

5.6.3.
Application of Amounts    60

5.6.4.
Erroneous Application    60



NAI-1502499500v13 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




5.7.
Application of Payments    60

5.8.
Loan Account; Account Stated    61

5.8.1.
Loan Account    61

5.8.2.
Entries Binding    61

5.9.
Taxes    61

5.9.1.
Payments Free of Taxes; Obligation to Withhold; Tax Payment    61

5.9.2.
Payment of Other Taxes    62

5.9.3.
Tax Indemnification    62

5.9.4.
Evidence of Payments    62

5.9.5.
Treatment of Certain Refunds    62

5.9.6.
Survival    63

5.10.
Lender Tax Information    63

5.10.1.
Status of Lenders    63

5.10.2.
Documentation    63

5.10.3.
Redelivery of Documentation    64

5.11.
Nature and Extent of Each Borrower’s Liability    65

5.11.1.
Joint and Several Liability    65

5.11.2.
Waivers    65

5.11.3.
Extent of Liability; Contribution    66

5.11.4.
Joint Enterprise    67

5.11.5.
Subordination    67

SECTION 6.
CONDITIONS PRECEDENT    67

6.1.
Conditions Precedent to Effective Date    67

6.2.
Conditions Precedent to All Credit Extensions    69

SECTION 7.
COLLATERAL    69

7.1.
Grant of Security Interest    69

7.2.
[RESERVED]    71

7.3.
Lien on Deposit Accounts; Cash Collateral    71

7.3.1.
Deposit Accounts    71

7.3.2.
Cash Collateral    71

7.4.
Real Estate Collateral    72

7.4.1.
Negative Pledge on Real Estate    72

7.5.
Other Collateral    72

7.5.1.
Commercial Tort Claims    72

7.5.2.
Certain After-Acquired Collateral    72



NAI-1502499500v13 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




7.6.
No Assumption of Liability    73

7.7.
Further Assurances    73

7.8.
Foreign Subsidiary Stock    73

SECTION 8.
COLLATERAL ADMINISTRATION    73

8.1.
Borrowing Base Certificates    73

8.2.
Administration of Accounts    74

8.2.1.
Records and Schedules of Accounts    74

8.2.2.
Taxes    74

8.2.3.
Account Verification    74

8.2.4.
Maintenance of Dominion Account    74

8.2.5.
Proceeds of Collateral    74

8.3.
Administration of Inventory    75

8.3.1.
Records and Reports of Inventory    75

8.3.2.
Returns of Inventory    75

8.3.3.
Acquisition, Sale and Maintenance    75

8.4.
Administration of Equipment    75

8.4.1.
Records and Schedules of Equipment    75

8.4.2.
Dispositions of Equipment    75

8.4.3.
Condition of Equipment    76

8.5.
Administration of Deposit Accounts    76

8.6.
General Provisions    76

8.6.1.
Location of Inventory    76

8.6.2.
Insurance of Collateral; Condemnation Proceeds    76

8.6.3.
Protection of Collateral    77

8.6.4.
Defense of Title to Collateral    77

8.7.
Power of Attorney    77

SECTION 9.
REPRESENTATIONS AND WARRANTIES    78

9.1.
General Representations and Warranties    78

9.1.1.
Organization and Qualification    78

9.1.2.
Power and Authority    78

9.1.3.
Enforceability    78

9.1.4.
Capital Structure    78

9.1.5.
Title to Properties; Priority of Liens    78

9.1.6.
Accounts    79

9.1.7.
Financial Statements    80



NAI-1502499500v13 
iv
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




9.1.8.
Surety Obligations    80

9.1.9.
Taxes    80

9.1.10.
Reserved    80

9.1.11.
Intellectual Property    80

9.1.12.
Governmental Approvals    80

9.1.13.
Compliance with Laws    81

9.1.14.
Compliance with Environmental Laws    81

9.1.15.
Burdensome Contracts    81

9.1.16.
Litigation    81

9.1.17.
No Defaults    81

9.1.18.
ERISA    81

9.1.19.
Trade Relations    82

9.1.20.
Labor Relations    82

9.1.21.
Reserved    82

9.1.22.
Not a Regulated Entity    83

9.1.23.
Margin Stock    83

9.1.24.
OFAC    83

9.1.25.
Anti-Corruption Laws    83

9.1.26.
Delivery of Term Loan Documents    83

9.1.27.
Insurance    83

9.1.28.
EEA Financial Institutions    83

9.1.29.
Use of Proceeds    84

9.2.
Complete Disclosure    84

SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS    84

10.1.
Affirmative Covenants    84

10.1.1.
Inspections; Appraisals    84

10.1.2.
Financial and Other Information    85

10.1.3.
Notices    87

10.1.4.
Landlord and Storage Agreements    87

10.1.5.
Compliance with Laws    87

10.1.6.
Taxes    88

10.1.7.
Insurance    88

10.1.8.
Licenses    88

10.1.9.
Future Subsidiaries    88

10.1.10.
Anti-Corruption Laws    88



NAI-1502499500v13 
v
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




10.1.11.
Maintenance of Properties    89

10.1.12.
Further Assurances    89

10.1.13.
Use of Proceeds    89

10.1.14.
Intellectual Property    89

10.1.15.
Post Closing Covenants.    90

10.2.
Negative Covenants    90

10.2.1.
Permitted Debt    90

10.2.2.
Permitted Liens    92

10.2.3.
[RESERVED]    94

10.2.4.
Distributions; Upstream Payments    94

10.2.5.
[RESERVED]    94

10.2.6.
Restricted Investments    94

10.2.7.
Disposition of Assets    94

10.2.8.
[RESERVED]    94

10.2.9.
Restrictions on Payment of Certain Debt    94

10.2.10.
Fundamental Changes    95

10.2.11.
Subsidiaries    95

10.2.12.
Organic Documents    96

10.2.13.
Tax Consolidation    96

10.2.14.
Accounting Changes    96

10.2.15.
Restrictive Agreements    96

10.2.16.
Hedging Agreements    96

10.2.17.
Conduct of Business    96

10.2.18.
Affiliate Transactions    97

10.2.19.
Plans    97

10.2.20.
[Reserved.]    97

10.2.21.
Amendments to Subordinated Debt or Term Loan Credit Agreement    97

10.3.
Financial Covenants    97

10.3.1.
Fixed Charge Coverage Ratio    98

SECTION 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT    98

11.1.
Events of Default    98

11.2.
Remedies upon Default    99

11.3.
License    100

11.4.
Setoff    101

11.5.
Remedies Cumulative; No Waiver    101



NAI-1502499500v13 
vi
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




11.5.1.
Cumulative Rights    101

11.5.2.
Waivers    101

SECTION 12.
AGENT    101

12.1.
Appointment, Authority and Duties of Agent    101

12.1.1.
Appointment and Authority    101

12.1.2.
Duties    102

12.1.3.
Agent Professionals    102

12.1.4.
Instructions of Required Lenders    102

12.2.
Agreements Regarding Collateral, Field Examination Reports and Borrower
Materials    103

12.2.1.
Lien Releases; Care of Collateral    103

12.2.2.
Possession of Collateral    103

12.2.3.
Reports    103

12.3.
Reliance By Agent    104

12.4.
Action Upon Default    104

12.5.
Ratable Sharing    104

12.6.
Indemnification of Agent Indemnitees    104

12.7.
Limitation on Responsibilities of Agent    105

12.8.
Successor Agent and Co-Agents    105

12.8.1.
Resignation; Successor Agent    105

12.8.2.
Separate Collateral Agent    106

12.9.
Due Diligence and Non-Reliance    106

12.10.
Replacement of Certain Lenders    106

12.11.
Remittance of Payments and Collections    107

12.11.1.
Remittances Generally    107

12.11.2.
Failure to Pay    107

12.11.3.
Recovery of Payments    107

12.12.
Agent in its Individual Capacity    107

12.13.
Agent Titles    107

12.14.
Secured Bank Product Providers    108

12.15.
No Third Party Beneficiaries    108

12.16.
Agent May File Proofs of Claim    108

SECTION 13.
[RESERVED]    108

13.1.
[RESERVED]    108

SECTION 14.
BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS    108



NAI-1502499500v13 
vii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




14.1.
Successors and Assigns    108

14.2.
Participations    109

14.2.1.
Permitted Participants; Effect    109

14.2.2.
Voting Rights    109

14.2.3.
Participant Register    109

14.2.4.
Benefit of Set-Off    109

14.3.
Assignments    110

14.3.1.
Permitted Assignments    110

14.3.2.
Effect; Effective Date    110

14.3.3.
Certain Assignees    110

14.3.4.
Register    111

SECTION 15.
MISCELLANEOUS    111

15.1.
Consents, Amendments and Waivers    111

15.1.1.
Amendment    111

15.1.2.
Limitations    111

15.1.3.
Payment for Consents    112

15.1.4.
Technical Amendments    112

15.2.
Indemnity    112

15.3.
Waiver of Consequential Damages, etc    112

15.4.
Notices and Communications    112

15.4.1.
Notice Address    112

15.4.2.
Electronic Communications; Voice Mail    113

15.4.3.
Platform    113

15.4.4.
Public Information    113

15.4.5.
Non-Conforming Communications    114

15.5.
Performance of Borrowers’ Obligations    114

15.6.
Credit Inquiries    114

15.7.
Severability    114

15.8.
Cumulative Effect; Conflict of Terms    114

15.9.
Counterparts; Execution    114

15.10.
Entire Agreement    115

15.11.
Relationship with Lenders    115

15.12.
No Advisory or Fiduciary Responsibility    115

15.13.
Process Agent    116

15.14.
Confidentiality    116



NAI-1502499500v13 
viii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




15.15.
[Reserved]    116

15.16.
GOVERNING LAW    117

15.17.
Consent to Forum; Bail-In of EEA Financial Institutions    117

15.17.1.
Forum    117

15.17.2.
Other Jurisdictions    117

15.17.3.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    117

15.18.
Waivers by Borrowers    117

15.19.
Patriot Act Notice    118

15.20.
Effect of Amendment and Restatement    118

15.21.
Intercreditor Agreement    119

15.22.
NO ORAL AGREEMENT    119





NAI-1502499500v13 
ix
 




--------------------------------------------------------------------------------








LIST OF EXHIBITS AND SCHEDULES
Exhibit A    Revolver Note
Exhibit C    Assignment and Acceptance
Exhibit D    Assignment Notice
Exhibit E    Borrowing Base Certificate
Exhibit F    Compliance Certificate
Exhibit G    Notice of Borrowing
Exhibit H    Notice of Conversion/Continuation
Exhibit I    Form of Joinder
Exhibit J    Perfection Certificate
Schedule 1.1    Revolver Commitments of Lenders
Schedule 7.1    Commercial Tort Claims
Schedule 8.5    Deposit Accounts
Schedule 8.6.1    Locations of Collateral
Schedule 9.1.4    Names and Capital Structure
Schedule 9.1.11    Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14    Environmental Matters
Schedule 9.1.15    Burdensome Contracts
Schedule 9.1.16    Litigation
Schedule 9.1.18    Pension Plans
Schedule 9.1.20    Labor Contracts
Schedule 10.1.15    Post Closing Covenants
Schedule 10.2.1    Existing Debt
Schedule 10.2.2    Existing Liens
Schedule 10.2.6(I)    Permitted Investments in Subsidiaries
Schedule 10.2.6(II    Permitted Investments as of the Effective Date
Schedule 10.2.7    Permitted Asset Dispositions
Schedule 10.2.15    Restrictive Agreements
Schedule 10.2.18    Existing Affiliate Transactions
Schedule 11.1    Events not Constituting an Event of Default







THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is dated as of April
12, 2017 (this “Agreement”), among COMMERCIAL VEHICLE GROUP, INC., a Delaware
corporation (the “Company”), each other Borrower (as herein defined) from time
to time party hereto (together, with the Company, collectively, “Borrowers”),
the financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for Lenders (“Agent”)
R E C I T A L S:
Borrowers have requested that Lenders provide a credit facility to Borrowers to
finance their mutual and collective business enterprise. Lenders are willing to
provide the credit facility on the terms and conditions set forth in this
Agreement.
WHEREAS, Borrowers, Agent and certain Lenders are party to that certain Second
Amended and Restated Loan and Security Agreement, dated as of November 15, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Second A&R Loan Agreement”), which amended and
restated that certain Amended and Restated Loan and Security Agreement, dated as
of April 26, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to Second Restatement Effective Date, the “A&R Loan
Agreement”), which amended and restated that certain Loan and Security
Agreement, dated as of the Original Closing Date (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the Restatement
Effective Date, the “Original Loan Agreement”);
WHEREAS, Borrowers, Agent and Lenders desire to amend and restate the Second A&R
Loan Agreement, subject to the terms and conditions set forth herein;
WHEREAS, on each of the Restatement Effective Date and the Second Restatement
Effective Date, each Borrower and each other Obligor reaffirmed (i) its
Obligations (as defined in the Original Loan Agreement) arising under the
Original Loan Agreement and the other Loan Documents (as defined in the Original
Loan Agreement) and (ii) its prior grant of security interests to secure any and
all Obligations (as defined in the Original Loan Agreement), in each case, as
continued under the A&R Loan Agreement and the other Loan Documents;
WHEREAS, on the date hereof, each Borrower and each other Obligor desires to
reaffirm (i) its Obligations (as defined in the Original Loan Agreement, A&R
Loan Agreement and the Second A&R Loan Agreement) arising under the Original
Loan Agreement, A&R Loan Agreement and the Second A&R Loan Agreement and the
other Loan Documents (as defined in the Original Loan Agreement, A&R Loan
Agreement and the Second A&R Loan Agreement) and (ii) its prior grant of
security interests to secure any and all Obligations (as defined in the Original
Loan Agreement, A&R Loan Agreement and Second A&R Loan Agreement), in each case,
as continued hereunder and under the other Loan Documents.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.DEFINITIONS; RULES OF CONSTRUCTION
1.1.    Definitions. As used herein, the following terms have the meanings set
forth below:
ABL Facility First Lien Collateral: has the meaning provided in the
Intercreditor Agreement.
Accelerated Appraisal and Field Exam Period: the period commencing with an
Appraisal and Field Exam Trigger Date and ending on the date upon which
Availability is equal to or greater than twenty percent (20%) of the Revolver
Commitment for sixty (60) consecutive days.
Accelerated Financial Reporting Period: the period commencing with a Financial
Reporting Trigger Date and ending on the date upon which no Revolver Loans have
been outstanding for sixty (60) consecutive days.
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Accounts Formula Amount: 85% of the Value of Eligible Accounts.
Acquisition: (i) any acquisition (whether by purchase, lease, merger or
otherwise) of all or substantially all of any division, product line and/or
business operated by any Person who is not a Subsidiary and (ii) any acquisition
of a majority of the outstanding Equity Interests of any Person.
Affiliate: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings.
Agent Indemnitees: Agent and its officers, directors, employees, Affiliates,
agents and attorneys.
Agent Professionals: attorneys, accountants, appraisers, auditors, business
valuation experts, environmental engineers or consultants, turnaround
consultants, and other professionals and experts retained by Agent.
Agreement: as defined in the preamble.
Allocable Amount: as defined in Section 5.11.3.
A&R Loan Agreement: the Amended and Restated Loan and Security Agreement, dated
as of April 26, 2011, by and among the Company, each other Borrower party
thereto, the financial institutions party thereto as lenders and Bank of
America, N.A., as agent, as amended, restated, amended and restated, modified or
supplemented prior to the Second Restatement Effective Date.
Anti-Terrorism Law: any law relating to terrorism or money laundering, including
the Patriot Act.
Applicable Law: all laws, rules, regulations and governmental guidelines having
the force of law and applicable to the Person, conduct, transaction, agreement
or matter in question, including all applicable statutory law, common law and
equitable principles, and all provisions of constitutions, treaties, statutes,
rules, regulations, orders, ordinance, injunction, writ award or decrees of any
Governmental Authorities, in each case having the force of law.
Applicable Margin: with respect to any Type of Loan, the margin set forth below,
as determined by the average daily Availability for the last Fiscal Quarter:






Level




Average Daily Availability




Base
Rate Loans




LIBOR Loans
III
> $24,000,000
0.50%
1.50%
II
> $12,000,000 < $24,000,000
0.75%
1.75%
I
< $12,000,000
1.00%
2.00%

Until June 30, 2017, margins shall be determined as if Level III were
applicable. Thereafter, margins shall be subject to increase or decrease by
Agent on the first day of the calendar month following each Fiscal Quarter end.
If Agent is unable to calculate average daily Availability for a Fiscal Quarter
due to Borrowers’ failure to deliver any Borrowing Base Certificate when
required hereunder, then, at the option of Required Lenders, margins shall be
determined as if Level I were applicable until the first day of the calendar
month following its receipt.
Approved Fund: any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
Appraisal and Field Exam Trigger Date: the date upon which Availability is less
than twenty percent (20%) of the Revolver Commitments for any day on or after
the Effective Date.
Asset Disposition: a sale, lease, license, consignment, transfer or other
disposition of Property of the Company or any Subsidiary, including a
disposition of Property in connection with a sale-leaseback transaction or
synthetic lease.
Asset Review and Approval Conditions: with respect to any Acquisition or merger
in respect of which the Accounts and/or Inventory acquired therein or thereby
are requested (whether such request occurs prior to the consummation of the
Acquisition, or after the date thereof) to be included in the Borrowing Base,
Agent shall have completed its review of such assets, including, without
limitation, field examinations, audits, appraisals and other due diligence as
Agent shall in its Permitted Discretion require; it being acknowledged and
agreed that, (1) such additional assets, if any, to be included in the Borrowing
Base may be subject to different advance rates or eligibility criteria or may
require the imposition of additional reserves with respect thereto as Agent
shall in its Permitted Discretion require in accordance with the definitions of
Eligible Accounts, Eligible Inventory and Reserves, and (2) prior to the
inclusion of any additional assets in the Borrowing Base, all actions shall have
been taken to ensure that Agent has a perfected and continuing first priority
security interest in and Lien on such assets subject to the Permitted Liens.
Assignment and Acceptance: an assignment agreement between a Lender and Eligible
Assignee, in substantially the form of Exhibit C.
Availability: (i) the Borrowing Base minus (ii) the principal balance of all
Revolver Loans minus (iii) the Availability Block.
Availability Block: means an amount equal to the aggregate amount of Debt and
Foreign Bank Product Debt made available to any Foreign Subsidiary (whether or
not such Debt is outstanding) by Bank of America, N.A., JPMorgan Chase Bank,
N.A. or any of their Affiliates.
Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the aggregate amount of liabilities secured by Liens upon
the ABL Facility First Lien Collateral that are senior to Agent’s Liens (but
imposition of any such reserve shall not waive an Event of Default arising
therefrom); and (f) such additional reserves, in such amounts and with respect
to such matters, as Agent in its Permitted Discretion may elect to impose from
time to time.
Bail-In Action: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
Bail-In Legislation: with respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
Bank of America: Bank of America, N.A., a national banking association, and its
successors and assigns.
Bank of America Indemnitees: Bank of America and its Related Parties.
Bank Product: any of the following products, services or facilities extended to
any Obligor or any controlled Affiliate of an Obligor by a Lender or any of its
Affiliates: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services, cash management services
and (d) other banking products or services as may be requested by any Obligor,
other than Letters of Credit; provided, however, that for any of the foregoing
to be included as an “Obligation” for purposes of a distribution under Section
5.6.2, the applicable Secured Party and Obligor must have previously provided
written notice to Agent of (i) the existence of such Bank Product, (ii) the
maximum dollar amount of obligations arising thereunder to be included as a Bank
Product Reserve (“Bank Product Amount”), and (iii) the methodology to be used by
such parties in determining the Secured Bank Product Obligations owing from time
to time. The Bank Product Amount may be changed from time to time upon written
notice to Agent by the Secured Party and Obligor. No Bank Product Amount may be
established or increased at any time that a Default or Event of Default exists
pursuant to Section 11.1(a) or (j), or if a reserve in such amount would cause
an Overadvance.
Bank Product Amount: as defined in the definition of Bank Product.
Bank Product Reserve: the aggregate amount of reserves established by Agent from
time to time in its discretion in respect of Secured Bank Product Obligations.
Bankruptcy Code: Title 11 of the United States Code, as amended from time to
time or any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as of such day, plus 1.0%; provided further,
that, if the Base Rate at such time shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
Base Rate Loan: any Loan that bears interest based on the Base Rate.
Board of Directors: the Board of Directors of the Company or any committee
thereof duly authorized to act on behalf of such Board of Directors.
Board of Governors: the Board of Governors of the Federal Reserve System.
Borrowed Money: with respect to any Obligor, without duplication, (a) all
obligations of such Obligor for borrowed money; (b) all obligations of such
Obligor evidenced by notes, bonds, debentures, credit documents or similar
instruments, including obligations so incurred in connection with the
acquisition of Property, assets or businesses; (c) all Capital Leases; (d) all
reimbursement obligations with respect to letters of credit; and (e) Purchase
Money Debt.
Borrower: each of the Company and any other Subsidiary acceptable to Agent that
is a party to this Agreement as a Borrower as of the Effective Date or becomes
party to this Agreement as a Borrower by executing a Borrower Joinder Agreement.
Borrower Agent: as defined in Section 4.4.
Borrower Joinder Agreement: an agreement substantially in the form of Exhibit I
or other agreement in form and substance reasonably satisfactory to Agent, the
material terms of which shall provide that a Subsidiary of the Company shall
become a party to and become bound by the terms of this Agreement and/or the
other Loan Documents in the same capacity and to the same extent as a Borrower
hereunder, in each case, to the extent each relevant Loan Document is applicable
to such Borrower.
Borrower Materials: Borrowing Base Certificates, Compliance Certificates and
other information, reports, financial statements and other materials delivered
by Borrowers hereunder.
Borrowing: a group of Loans of one Type that are made on the same day or are
converted into Loans of one Type on the same day.
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) the aggregate amount of Revolver Commitments, minus the LC Reserve; or (b)
the sum of the Accounts Formula Amount, plus the Inventory Formula Amount, minus
the Availability Reserve.
Borrowing Base Certificate: a certificate, substantially in the form of Exhibit
E and otherwise in form and substance reasonably satisfactory to Agent, by which
Borrowers certify calculation of the Borrowing Base.
Business Day: (i) with respect to Base Rate Loans, any day other than a
Saturday, Sunday or other day on which commercial banks are authorized to close
under the laws of, or are in fact closed in, New York, New York, and (ii) with
respect to a LIBOR Loan, any such day on which dealings in Dollar deposits are
conducted between banks in the London interbank Eurodollar market.
Capital Expenditures: all liabilities incurred, expenditures made or payments
due (whether or not made) by a Borrower or Subsidiary for the acquisition of any
fixed assets, or any improvements, replacements, substitutions or additions
thereto with a useful life of more than one year, including the principal
portion of Capital Leases, provided, that “Capital Expenditures” shall not
include:
(a)     any such expenditures which constitute an Acquisition permitted by
Section 10.2.6;
(b)    expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (i) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
substituted, restored or repaired, or (ii) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced;
(c)     the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Dispositions (other than dispositions of inventory in the
ordinary course of business); and
(d)    any Capital Expenditures to the extent financed with the proceeds of (i)
any sale or issuance of Equity Interests by the Company, or (ii) any incurrence
of Indebtedness permissibly incurred hereunder.
Capital Lease: any lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Agent to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
established by Agent at such financial institution as Agent may select in its
Permitted Discretion, which account shall be subject to Agent’s Liens for the
benefit of Secured Parties.
Cash Collateralize: the delivery of cash to Agent, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 103%
of the aggregate of such LC Obligations, and (b) with respect to any inchoate,
contingent or other Obligations (including Obligations arising under Bank
Products), Agent’s good faith estimate of the amount due or to become due,
including all fees and other amounts relating to such Obligations. Such deposits
shall not bear interest other than any interest earned on the investment of such
deposits, which investments shall be made only in Cash Equivalents and at the
direction of Borrowers and at Borrowers’ risk and expense. “Cash
Collateralization” has a correlative meaning.
Cash Dominion Trigger Date: the date upon which Availability is less than the
greater of (i) $6,250,000 and (ii) twelve and one-half percent (12.5%) of the
Revolver Commitments for any day on or after the Effective Date.
Cash Dominion Trigger Period: the period from and including the Cash Dominion
Trigger Date until the Business Day after Availability has been greater than or
equal to the greater of (i) $6,250,000 and (ii) twelve and one-half percent
(12.5%) of the Revolver Commitments for sixty (60) consecutive days; provided,
that if a Cash Dominion Trigger Date shall have occurred more than two times in
any twelve (12) month period, such Cash Dominion Trigger Period shall be the
period from such third Cash Dominion Trigger Date until the first Business Day
that (i) Availability has been greater than the greater of (A) $6,250,000 and
(B) twelve and one-half percent (12.5%) of the Revolver Commitments for sixty
(60) consecutive days and (ii) such Business Day is at least three hundred
sixty-five (365) days after the last day of the previous Cash Dominion Trigger
Period.
Cash Equivalents: (i) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (ii)
certificates of deposit, time deposits and bankers’ acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (iii) repurchase obligations with a term of not
more than 30 days for underlying investments of the types described in clauses
(i) and (ii) entered into with any bank meeting the qualifications specified in
clause (ii); (iv) commercial paper rated A-1 (or better) by S&P or P-1 (or
better) by Moody’s, and maturing within nine months of the date of acquisition;
(v) shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody’s or S&P; and (vi) in the case of any Foreign Subsidiary, (A)
investments of the type and (to the extent applicable) maturity described in
clauses (i) through (v) above of (or maintained with) a comparable foreign
obligor, which investments or obligors (or the parent thereof) have ratings
described in clause (ii) or (iii) above, if applicable, or equivalent ratings
from comparable foreign rating agencies or (B) investments of the type and
maturity (to the extent applicable) described in clauses (i) through (v) above
of (or maintained with) a foreign obligors (or the parent thereof), which
investments or obligors (or the parents thereof) are not rated as provided in
such clauses or in subclause (A) of this clause (vi) but which are, in the
reasonable judgment of the Company, comparable in investment quality to such
investments and obligors (or the parents of such obligors).
Cash Management Services: any services provided from time to time by any Lender
or any of its Affiliates to any Borrower or Subsidiary in connection with
operating, collections, payroll, trust, or other depository or disbursement
accounts, including automated clearinghouse, e-payable, electronic funds
transfer, wire transfer, controlled disbursement, overdraft, depository,
information reporting, lockbox and stop payment services.
CERCLA: the Comprehensive Environmental Response Compensation and Liability Act
(42 U.S.C. § 9601 et seq.).
CFC: a “controlled foreign corporation” as defined in Section 957 of the Code.
Change in Law: the occurrence, after the date hereof, of (a) the adoption,
taking effect or phasing in of any law, rule, regulation or treaty; (b) any
change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof; or (c) the making, issuance or
application of any request, guideline, requirement or directive (whether or not
having the force of law) by any Governmental Authority; provided, however, that
“Change in Law” shall include, regardless of the date enacted, adopted or
issued, all requests, rules, guidelines, requirements or directives (i) under or
relating to the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) promulgated pursuant to Basel III by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any similar
authority) or any other Governmental Authority.
Change of Control: the occurrence of any of the following events: (a) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
is or becomes the “beneficial owner” (as defined in the Rules 13d-3 and 13d-5
under the Exchange Act, except for purposes of this clause (a) such person shall
be deemed to have “beneficial ownership” of all shares that any such person has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, of more than 35% of the
total voting power of the Voting Stock of the Company; (b) the merger or
consolidation of the Company with or into another Person or the merger of
another Person with or into the Company, or the sale of all or substantially all
the assets of the Company (determined on a consolidated basis) to another Person
other than a transaction following which (i) in the case of a merger or
consolidation transaction, holders of securities that represented 100% of the
Voting Stock of the Company immediately prior to such transaction (or other
securities into which such securities are converted as part of such merger or
consolidation transaction) own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction and substantially
the same proportion as before the transaction and (ii) in the case of a sale of
assets transaction, each transferee becomes an obligor in respect of the
Obligations and a Subsidiary of the transferor of such assets; or (c) a “change
of control” under the Term Loan Credit Agreement or any similar definition or
concept in any Refinancing Debt of any of the foregoing.
Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations, resignation or
replacement of Agent, or replacement of any Lender) incurred by or asserted
against any Indemnitee in any way relating to (a) any Loans, Letters of Credit,
Loan Documents, or the use thereof or transactions relating thereto, (b) any
action taken or omitted to be taken by any Indemnitee in connection with any
Loan Documents, (c) the existence or perfection of any Liens, or realization
upon any Collateral, (d) exercise of any rights or remedies under any Loan
Documents or Applicable Law, or (e) failure by any Obligor to perform or observe
any terms of any Loan Document, in each case including all costs and expenses
relating to any investigation, litigation, arbitration or other proceeding
(including an Insolvency Proceeding or appellate proceedings), whether or not
the applicable Indemnitee is a party thereto.
Code: the Internal Revenue Code of 1986.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitments pursuant to Section 2.1.4; or (c) the date on which the Revolver
Commitments are terminated pursuant to Section 11.2.
Commodity Exchange Act: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time and any successor statute.
Company: as defined in the preamble to this Agreement.
Compliance Certificate: a certificate, in the form of Exhibit F or such other
certificate, in form and substance satisfactory to Agent, by which Borrowers
certify compliance with Section 10.3 and provide the calculations for the
financial convents set forth therein.
Connection Income Taxes: Other Connection Taxes that are imposed on or measured
by net income (however denominated), or are franchise or branch profits Taxes.
Consolidated Net Income: as of any date for the applicable period ending on such
date with respect to the Company and the Subsidiaries on a consolidated basis,
net income (or loss) (excluding, without duplication, (i) extraordinary items,
(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Company or any Subsidiary
(except to the extent required for any calculation of EBITDA on a Pro Forma
Basis), (iii) any out of period restoration (or diminution) of income of any
contingent reserve, and related tax effect in accordance with GAAP, and (iv) the
cumulative effect of a change in accounting principles during such period) as
determined in accordance with GAAP.
Contingent Obligation: any obligation of a Person arising from a guaranty,
indemnity or other assurance of payment or performance of any Debt, Foreign Bank
Product Debt, lease, dividend or other obligation (“primary obligations”) of
another obligor (“primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person under any (a) guaranty,
endorsement, co-making or sale with recourse of an obligation of a primary
obligor; (b) obligation to make take-or-pay or similar payments regardless of
nonperformance by any other party to an agreement; and (c) arrangement (i) to
purchase any primary obligation or security therefor, (ii) to supply funds for
the purchase or payment of any primary obligation, (iii) to maintain or assure
working capital, equity capital, net worth or solvency of the primary obligor,
(iv) to purchase Property or services for the purpose of assuring the ability of
the primary obligor to perform a primary obligation, or (v) otherwise to assure
or hold harmless the holder of any primary obligation against loss in respect
thereof. The amount of any Contingent Obligation shall be deemed to be the
stated or determinable amount of the primary obligation (or, if less, the
maximum amount for which such Person may be liable under the instrument
evidencing the Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto.
Copyright Security Agreement: each copyright security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in its Copyrights, as security for the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
Copyrights: as defined in the definition of “Intellectual Property”.
CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.).
Debt: as applied to any Person, without duplication, (a) all obligations of such
Person for borrowed money; (b) all obligations issued, undertaken or assumed as
the deferred purchase price of Property or services, but excluding trade
payables and accrued obligations incurred and being paid in the Ordinary Course
of Business; (c) all Contingent Obligations; (d) all obligations of such Person
evidenced by bonds, debentures, notes, credit documents or similar instruments,
including obligations so incurred in connection with the acquisition of
Property, assets or businesses; (e) all obligations of such Person under
conditional sale or other title retention agreements or incurred as financings
relating to Property purchased by such Person; (f) the principal balance of any
synthetic lease, tax retention operating lease, off-balance sheet loan, or
similar off-balance sheet financing, (g) all Capital Leases; (h) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed; (i) all reimbursement obligations in connection with letters of
credit issued for the account of such Person; and (j) in the case of a Borrower,
the Obligations. The Debt of a Person shall include any recourse Debt of any
partnership in which such Person is a general partner or joint venturer to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent that
terms of such Debt provide that such Person is liable therefor.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto (other than to Defaulting Lenders).
Defaulting Lender: any Lender that (a) has failed to comply with its funding
obligations hereunder, and such failure is not cured within two Business Days;
(b) has notified Agent or any Borrower that such Lender does not intend to
comply with its funding obligations hereunder or under any other credit
facility, or has made a public statement to that effect; (c) has failed, within
three Business Days following request by Agent or any Borrower, to confirm in a
manner satisfactory to Agent and Borrowers that such Lender will comply with its
funding obligations hereunder; or (d) has, or has a direct or indirect parent
company that has, become the subject of an Insolvency Proceeding (including
reorganization, liquidation, or appointment of a receiver, custodian,
administrator or similar Person by the Federal Deposit Insurance Corporation or
any other regulatory authority) or Bail-In Action; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of an equity interest in such Lender or parent company
unless the ownership provides immunity for such Lender from jurisdiction of
courts within the United States or from enforcement of judgments or writs of
attachment on its assets, or permits such Lender or Governmental Authority to
repudiate or otherwise to reject such Lender’s agreements.
Deposit Account Control Agreements: the deposit account control agreements to be
executed by the applicable Obligor, Agent, the Term Loan Agent and each
institution maintaining a Deposit Account (other than payroll, trust, tax
withholding, employee benefits and petty cash Deposit Accounts) for each
Obligor, in favor of Agent, for the benefit of Secured Parties as security for
the Obligations, and in favor of the Term Loan Agent, for the benefit of the
Secured Parties (as such term is defined in the Term Loan Credit Agreement) as
security for the Obligations (as such term is defined in the Term Loan Credit
Agreement).
Designated Jurisdiction: any country or territory that is the subject of any
Sanction.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind) or any purchase, redemption,
or other acquisition or retirement for value of any Equity Interest; provided,
that in no event shall a “Distribution” include (i) cashless exercise of
options, (ii) retirement of fractional shares, (iii) repurchases of Equity
Interests deemed to occur in connection with the surrender of shares of Equity
Interests to satisfy tax withholding obligations or (iv) the cashless exercise
of warrants.
Dollars and $: lawful money of the United States.
Dollar Equivalent: when used in reference to Euro means the amount, at Agent’s
spot rate, of Dollars which would be required to purchase such amount of Euro,
or the amount of Euro that could be purchased for a particular amount in
Dollars.
Domain Names: as defined in the definition of “Intellectual Property”.
Domestic Subsidiary: any direct or indirect Subsidiary of the Company that is
organized under the laws of the United States or any state, protectorate or
territory of the United States.
Dominion Account: a special account established by Borrowers at Bank of America
or another bank acceptable to Agent, over which Agent has control (as defined in
the UCC).
EBITDA: determined on a consolidated basis for the Company and Subsidiaries, the
sum of:
(i)     Consolidated Net Income, calculated before or plus, as the case may be,
without duplication:


(a)     interest expense,


(b)     provision for income taxes,


(c)     depreciation and amortization expense,


(d)     gains or losses arising from the sale of capital assets,


(e)     gains arising from the write-up of assets,


(f)     any extraordinary gains,


(g)     non-cash charges and expenses (other than those which represent a
reserve for or actual cash item in such period or any future period),


(h)     reasonable and customary fees, expenses, premiums and other charges in
connection with the issuance or repayment of Debt, the issuance of Equity
Interests, any refinancing transaction, amendment or other modification of any
debt instrument, the making of any Investment, or any non-ordinary course asset
sale, in each case whether or not consummated,


(i)     costs and expenses in connection with the termination of the Obligors’
existing credit facility, the redemption of the Second Lien Notes, and the
execution of the Loan Documents and ABL Loan Documents,


(j)     severance costs and expenses to the extent paid in cash in an amount not
to exceed (i) $1,500,000 in the Fiscal Year ending December 31, 2016, (ii)
$4,000,000 in the Fiscal Year ending December 31, 2017 and (iii) $2,000,000 in
the aggregate in any subsequent Fiscal Year,


(k)     any non-cash losses resulting from mark to market accounting of Hedging
Agreements,


(l)     the amount of any restructuring charge or reserve, integration cost or
other business optimization expense, retention, non-recurring charges or
expenses, recruiting, relocation and signing bonuses and expenses, systems
establishment costs, costs associated with office and facilities opening,
closing and consolidating, transaction fees and expenses in an amount for any
four consecutive fiscal quarter period not to exceed $3,000,000,


(m)     in connection with the preparation, negotiation, approval, execution and
delivery of this Agreement, any Loan Document, the Term Loan Agreement and the
transactions relating hereto and thereto, including all transaction fees, costs,
charges and expenses incurred within 120 days following the Effective Date,


(n)    the amount of any cash payments in connection with the settlement or
payment of any judgment arising in connection with certain litigation matters
pending against the Company, along with associated legal fees, costs and
expenses paid in connection with such litigation, in amount not to exceed
$3,000,000 in the aggregate, and


(o)     the amount of “run rate” cost savings projected by the Company in good
faith to be realized as a result of specified actions taken, committed to be
taken or reasonably expected to be taken (which cost savings shall be added to
EBITDA until fully realized and calculated on a pro forma basis as though such
cost savings had been realized on the first day of the relevant period), net of
the amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings are reasonably identifiable and quantifiable
in the good faith judgment of the Company, (B) no cost savings shall be added
pursuant to this clause (B) to the extent duplicative of any expenses or charges
relating to such cost savings that are included in clause (A) above (it being
understood and agreed that “run rate” shall mean the full recurring benefit that
is associated with any action taken), (C) such actions have been taken, are
committed to be taken or are reasonably expected to be taken within 12 months
after the end of the relevant period, and (D) such cost savings do not exceed in
any four consecutive fiscal quarter period 10.0% of EBITDA (prior to giving
effect to this clause (o)), minus


(ii)     non-cash gains (including those resulting from mark to market
accounting of Hedging Agreements), minus


(iii)     cash payments made in such period to the extent such payments relate
to a non-cash loss, charge or expense in any prior period which was added back
in determining EBITDA.


Effective Date: the date each of the conditions set forth in Section 6.1 is
satisfied.
EEA Financial Institution: (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.
EEA Member Country: any of the member states of the European Union, Iceland,
Liechtenstein and Norway.
EEA Resolution Authority: any public administrative authority or any Person
entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
Eligible Account: an Account owing to a Borrower that arises in the Ordinary
Course of Business from the sale of goods, is payable in Dollars and is deemed
by Agent, in its Permitted Discretion, to be an Eligible Account. Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than 90 days
after the original invoice date, (or, in the case of Accounts owing to a
Borrower by Volvo or Mack Truck not otherwise excluded, unpaid for more than 90
days after the original due date or more than 120 days after the original
invoice date, up to an aggregate amount of $5,000,000 at any time, for the
portion of such Accounts which are unpaid for more than 90 days after the
original invoice date, to the extent the portion of such Accounts does not
remain unpaid for more than 120 days after the original invoice date); (b) 25%
or more of the Accounts owing by the Account Debtor are not Eligible Accounts
under the foregoing clause; (c) when aggregated with other Accounts owing by the
Account Debtor, it exceeds (i) 35% of the aggregate Eligible Accounts, in the
case of Accounts owing by Volvo/Mack Truck/Prevost or (ii) 20% of the aggregate
Eligible Accounts, in the case of Accounts owing by any other Account Debtors;
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an Insolvency Proceeding has been commenced by or against
the Account Debtor (provided, that so long as an order exists permitting payment
of trade creditors specifically with respect to such Account Debtor and such
Account Debtor has obtained adequate post-petition financing to pay such
Accounts, the Accounts of such Account Debtor shall not be deemed ineligible
under the provisions of this clause to the extent the order permitting such
financing allows the payment of the applicable Account; or the Account Debtor
has suspended or ceased doing business, is liquidating, dissolving or winding up
its affairs, is not Solvent, or is subject to Sanctions or any specially
designated nationals list maintained by OFAC; or Borrower is not able to bring
suit or enforce remedies against the Account Debtor through judicial process;
(g) the Account Debtor is organized or has its principal offices or assets
outside the United States or Canada (provided that, notwithstanding anything in
this clause (g) to the contrary, Eligible Accounts may include Accounts not
otherwise excluded in an aggregate not to exceed at any time $2,000,000 owing to
a Borrower by Kenworth/Paccar, Volvo, Caterpillar or such other Account Debtor
as approved by the Required Lenders in writing); (h) it is owing by a Government
Authority, unless the Account Debtor is the United States or any department,
agency or instrumentality thereof and the Account has been assigned to Agent in
compliance with the Assignment of Claims Act; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien other than the Liens described in clauses (c), (d), (f), (g), and (l) of
Section 10.2.2; (j) the goods giving rise to it have not been delivered to and
accepted by the Account Debtor, the services giving rise to it have not been
accepted by the Account Debtor, or it otherwise does not represent a final sale;
(k) it is evidenced by Chattel Paper or an Instrument, promissory note or bill
of exchange of any kind, or has been reduced to judgment; (l) its payment has
been extended, the Account Debtor has made a partial payment, or it arises from
a sale on a cash-on-delivery basis; (m) it arises from a sale to an Affiliate,
from a sale on a bill-and-hold, guaranteed sale, sale or return, sale on
approval, consignment, or other repurchase or return basis, or from a sale to a
Person for personal, family or household purposes; (n) it represents a progress
billing or retainage; (o) it includes a billing for interest, fees or late
charges, but ineligibility shall be limited to the extent thereof; (p) is an
account receivable owned by an Excluded Receivables Subsidiary or which the
Company or its Subsidiaries has agreed to transfer to an Excluded Receivables
Subsidiary; or (q) it is an Account relating to the sale of tooling or
equivalent product. In calculating delinquent portions of Accounts under clauses
(a) and (b), credit balances more than 90 days old will be excluded.
Eligible Assignee: (a) a Lender, Affiliate of a Lender or Approved Fund; (b) an
assignee approved by Borrower Agent (so long as no Event of Default has occurred
and is continuing and which approval shall not be unreasonably withheld or
delayed, and shall be deemed given if no objection is made within five Business
Days after notice of the proposed assignment) and Agent; or (c) during an Event
of Default, any Person acceptable to Agent in its discretion. No Defaulting
Lender or any of its Subsidiaries nor any Person who, upon becoming a Lender
hereunder, would constitute a Defaulting Lender or a Subsidiary of a Defaulting
Lender shall be an Eligible Assignee.
Eligible Finished Goods Inventory: Eligible Inventory constituting finished
goods.
Eligible Inventory: Inventory owned by a Borrower that Agent, in its Permitted
Discretion, deems to be Eligible Inventory. Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods, raw
materials, or work-in-process (provided that such finished goods, raw materials
or work-in-process shall not include any packaging or shipping materials,
labels, samples, display items, bags, replacement parts or manufacturing
supplies); (b) is not held on consignment, nor subject to any deposit or
downpayment; (c) is in new and saleable condition and is not damaged, defective,
shopworn or otherwise unfit for sale; (d) is not slow-moving, obsolete or
unmerchantable, and does not constitute returned or repossessed goods; (e) meets
all material standards imposed by any Governmental Authority, has not been
acquired from an entity subject to Sanctions or any specially designed nationals
list maintained by OFAC, and does not constitute hazardous materials under any
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other Lien
other than Liens described in clauses (c), (d), (f), (g) and (v) of Section
10.2.2; (h) is within the continental United States or Canada, is not in transit
except between locations of Borrowers, and is not consigned to any Person; (i)
is not subject to any warehouse receipt or negotiable Document except to the
extent Agent’s security interest in such warehouse receipt or negotiable
Document is perfected; (j) is not subject to any License or other arrangement
that restricts such Borrower’s or Agent’s right to dispose of such Inventory,
unless Agent has received an appropriate Lien Waiver; and (k) is not located on
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, unless the lessor or such
Person has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established.
Eligible Raw Materials Inventory: Eligible Inventory constituting raw materials.
Eligible Work-in-Process Inventory: Eligible Inventory constituting work-in-
process.
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral (whether by judicial action, self-help,
notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).
Environmental Laws: all Applicable Laws (including all programs, local policies,
permits and guidance promulgated by regulatory agencies), relating to public
health (with respect to exposure to hazardous substances or wastes, but
excluding occupational safety and health, to the extent regulated by OSHA) or
the protection or pollution of the environment, including CERCLA, RCRA and CWA
or to the conditions of the workplace, or any emission or substance capable of
causing harm to any living organism or the environment.
Environmental Notice: a notice from any Governmental Authority or other Person
of any possible noncompliance with, investigation of a possible violation of,
litigation relating to, or potential fine or liability under any Environmental
Law, or with respect to any Environmental Release, environmental pollution or
hazardous materials, including any complaint, summons, citation, order, claim,
demand or request for correction, remediation or otherwise.
Environmental Release: a release as defined in CERCLA or under any other
Environmental Law.
Equity Interest: the interest of any (a) shareholder in a corporation, company,
or beneficial interests in a trust or other equity ownership interest of a
Person and any warrants, options, or other rights entitling the holder thereof
to purchase or acquire any such equity interest; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited liability company; or (d) other Person having any other form of equity
security or ownership interest.
ERISA: the Employee Retirement Income Security Act of 1974.
ERISA Affiliate: any trade or business (whether or not incorporated) under
common control with an Obligor within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
ERISA Event: (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Obligor or ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Obligor or ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
the failure to make a required contribution to any Pension Plan that would
result in the imposition of a lien or other encumbrance under Section 430 of the
Code or Section 303 or 4068 of ERISA, or the arising of such a lien or
encumbrance, the failure to satisfy the minimum funding standard under Section
412 of the Code or Section 302 of ERISA, whether or not waived, or any Obligor
or ERISA Affiliate requests a minimum funding waiver; (f) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; or (g) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Obligor or ERISA Affiliate.
EU Bail-In Legislation Schedule: the EU Bail-In Legislation Schedule published
by the Loan Market Association, as in effect from time to time.
Euro or €: the single currency of the European Union as constituted by the
Treaty on European Union and as referred to in the legislative measures of the
European Union for the introduction of, changeover to or operation of the Euro
in one or more member states.
Event of Default: as defined in Section 11.1.
Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.
Excluded Collateral: as defined in Section 7.1.
Excluded Receivables Subsidiary: any Subsidiary created and operated for the
sole purpose of collecting and selling accounts receivable and assets related
thereto pursuant to any Qualified Receivables Transaction; provided that such
Subsidiary may engage in necessary corporate governance, accounting and other
similar incidental transactions required in connection with maintaining its
existence.
Excluded Subsidiary: (a) each Excluded Receivables Subsidiary; (b) each
Immaterial Subsidiary; (c) each Foreign Holding Company; (d) each Domestic
Subsidiary that is owned directly or indirectly by any Foreign Subsidiary that
is a CFC or Foreign Holding Company; (e) each Foreign Subsidiary; and (f) each
non-wholly-owned Subsidiary.
Excluded Swap Obligation: with respect to an Obligor, each Swap Obligation as to
which, and only to the extent that, such Obligor’s guaranty of or grant of a
Lien as security for such Swap Obligation is or becomes illegal under the
Commodity Exchange Act because the Obligor does not constitute an “eligible
contract participant” as defined in the act (determined after giving effect to
any keepwell, support or other agreement for the benefit of such Obligor and all
guarantees of Swap Obligations by other Obligors) when such guaranty or grant of
Lien becomes effective with respect to the Swap Obligation. If a Hedging
Agreement governs more than one Swap Obligation, only the Swap Obligation(s) or
portions thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor.
Excluded Taxes: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by a Recipient’s net income (however
denominated), franchise Taxes and branch profits Taxes (i) as a result of such
Recipient being organized under the laws of, or having its principal office or
applicable Lending Office located in, the jurisdiction imposing such Tax, or
(ii) constituting Other Connection Taxes; (b) U.S. federal withholding Taxes
imposed on amounts payable to or for the account of a Lender with respect to its
interest in a Loan or Revolver Commitment pursuant to a law in effect when the
Lender acquires such interest (except pursuant to an assignment at the request
of the Borrower Agent) or changes its Lending Office, unless the Taxes were
payable to its assignor immediately prior to such assignment or to the Lender
immediately prior to its change in Lending Office; (c) Taxes attributable to a
Recipient’s failure to comply with Section 5.10; and (d) U.S. federal
withholding Taxes imposed pursuant to FATCA. In no event shall “Excluded Taxes”
include any withholding imposed on amounts paid by or on behalf of a foreign
Obligor to a Recipient that has complied with Section 5.10.2.
Extraordinary Expenses: all costs, expenses or advances that Agent or any Lender
may incur during a Default or an Event of Default, or during the pendency of an
Insolvency Proceeding of an Obligor, including those relating to (a) any audit,
inspection, repossession, storage, repair, appraisal, insurance, manufacture,
preparation or advertising for sale, sale, collection, or other preservation of
or realization upon any Collateral; (b) subject to Section 15.2, any action,
arbitration or other proceeding (whether instituted by or against Agent, any
Lender, any Obligor, any representative of creditors of an Obligor or any other
Person) in any way relating to any Collateral (including the validity,
perfection, priority or avoidability of Agent’s Liens with respect to any
Collateral), Loan Documents, Letters of Credit or Obligations, including any
lender liability or other Claims; (c) the exercise, protection or enforcement of
any rights or remedies of Agent or any Lender in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees, appraisal fees, brokers’ fees and
commissions, auctioneers’ fees and commissions, accountants’ fees, environmental
study fees, wages and salaries paid to employees of any Obligor or independent
contractors in liquidating any Collateral, and travel expenses.
FATCA: Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code, and any law, regulation, rule, promulgation or official agreement
implementing an official governmental agreement or intergovernmental agreement
with respect to the foregoing.
FCPA: as defined in Section 9.1.25.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/100 of 1%) charged to Bank of America
on the applicable day on such transactions, as determined by Agent; provided,
that in no event shall such rate be less than zero.
Fee Letter: the Fee Letter, dated as of April 26, 2011, between Agent and the
Company executed in connection with the transactions contemplated by this
Agreement.
Financial Covenant Trigger Date: the date upon which Availability is less than
the greater of (i) $5,000,000 and (ii) ten percent (10%) of the Revolver
Commitments for any day on or after the Effective Date.
Financial Covenant Trigger Period: the period from and including the Financial
Covenant Trigger Date until the Business Day after Availability has been greater
than or equal to the greater of (i) $5,000,000 and (ii) ten percent (10%) of the
Revolver Commitments for sixty (60) consecutive days.
Financial Reporting Trigger Date: the first date upon which the outstanding
balance of Revolver Loans is greater than zero for any day on or after the
Effective Date.
Fiscal Month: each fiscal month of the Company and Subsidiaries for accounting
and tax purposes.
Fiscal Quarter: each period of three Fiscal Months, commencing on the first day
of a Fiscal Year.
Fiscal Year: the fiscal year of the Company and Subsidiaries for accounting and
tax purposes, ending on or about December 31 of each year.
Fixed Charge Coverage Ratio: the ratio, determined on a consolidated basis for
Borrowers and their Subsidiaries as of the last day of the period consisting of
the most recent four Fiscal Quarters of (a) EBITDA minus Capital Expenditures
and net cash taxes paid (not less than $0) for such period, to (b) Fixed Charges
for such period.
Fixed Charges: the sum of (i) interest expense (other than payment-in-kind or
amortization of fees and costs), (ii) all scheduled principal payments (as such
may have been reduced by prior prepayments) and all voluntary prepayments made
on Borrowed Money (other than any Refinancing Debt in respect thereof), and
(iii) cash Distributions made by the Company.
FLSA: the Fair Labor Standards Act of 1938, as amended from time to time.
Foreign Bank Product Debt: Debt and other obligations of a Foreign Subsidiary
relating to Bank Products.
Foreign Holding Company: any Subsidiary of the Company all or substantially all
of the assets of which consist of Equity Interests of one or more Foreign
Subsidiaries that are CFCs (or are treated as consisting of such assets for U.S.
federal income tax purposes).
Foreign Lender: any Lender that is not a U.S. Person.
Foreign Plan: any employee benefit plan or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary.
Foreign Subsidiary: any Subsidiary that is not a Domestic Subsidiary.
Fronting Exposure: a Defaulting Lender’s interest in LC Obligations, Swingline
Loans and Protective Advances, except to the extent Cash Collateralized by the
Defaulting Lender or allocated to other Lenders hereunder.
Full Payment: with respect to any Obligations (other than contingent obligations
not then due and owing or for which no claim has been made), (a) the full cash
payment thereof, including any interest, fees and other charges accruing during
an Insolvency Proceeding (whether or not allowed in the proceeding); (b) if such
Obligations are LC Obligations or are otherwise contingent and asserted or
likely to be asserted, Cash Collateralization thereof (or delivery of a standby
letter of credit reasonably acceptable to Agent in its discretion, in the amount
of required Cash Collateral); and (c) a satisfaction or release of any Claims of
Obligors against Agent, Lenders and Issuing Bank arising on or before the
payment date. No Loans shall be deemed to have been paid in full until all
Revolver Commitments related to such Loans have expired or been terminated.
GAAP: generally accepted accounting principles in effect in the United States
from time to time.
Governmental Approvals: all authorizations, consents, approvals, licenses and
exemptions of, registrations and filings with, and required reports to, all
Governmental Authorities.
Governmental Authority: any federal, state, municipal, local, foreign or other
governmental department, agency, authority, body, commission, board, bureau,
court, instrumentality, political subdivision, local authority, council,
regulatory body, central bank, or other entity or officer exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
or pertaining to any government or court, in each case whether associated with
the United States, a state, district or territory thereof, for any governmental,
judicial, investigative, regulatory or self-regulatory authority (including the
Financial Conduct Authority, the Prudential Regulation Authority and any
supra-national bodies such as the European Union or European Central Bank).
Guarantor: any Person who guarantees payment or performance of any Obligations
Guarantor Payment: as defined in Section 5.11.3.
Guaranty: each guaranty agreement executed by a Guarantor in favor of Agent.
Hedging Agreement: any “swap agreement” as defined in Section 101(53B)(A) of the
Bankruptcy Code.
Immaterial Subsidiary: any Subsidiary of the Company (a) the assets of which
Subsidiary constitute less than or equal to 2.5% of the Total Assets of the
Company and its Subsidiaries on a consolidated basis and collectively with all
Immaterial Subsidiaries, less than or equal to 7.5% of the Total Assets of the
Company and its Subsidiaries on a consolidated basis, and (b) the revenues of
which Subsidiary account for less than or equal to 2.5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis and collectively with
all Immaterial Subsidiaries, less than or equal to 7.5% of the total revenues of
the Company and its Subsidiaries on a consolidated basis.
Incremental Term Loan: means an “Incremental Term Loan” as such term is defined
in the Term Loan Credit Agreement as in effect as of the date hereof.
Indemnified Taxes: (a) Taxes, other than Excluded Taxes, imposed on or relating
to any payment of an Obligation; and (b) to the extent not otherwise described
in clause (a), Other Taxes.
Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank Indemnitees and
Bank of America Indemnitees.
Indenture: the Indenture, dated as of April 26, 2011, between the Company and
U.S. Bank National Association, as Trustee and Collateral Agent, with respect to
the Company’s Second Lien Notes, or any Refinancing Debt in respect thereof.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian or
similar officer for such Person or any part of its Property; or (c) a general
assignment or trust mortgage for the benefit of creditors.
Intellectual Property: all intellectual and similar Property of a Person,
including the following:
(a)    any patent, and any divisions, inventions, continuations (including, but
not limited to, continuations-in-parts) and improvements thereof, as well as any
application for a patent made now or hereafter, together with all causes of
action arising prior to or after the date hereof for infringement of any of the
foregoing (collectively, “Patents”);
(b)    any United States or foreign copyright rights to any works of authorship
or other copyrightable subject matter, including any registrations of any
copyrights in the United States Copyright Office or any foreign equivalent
office, as well as any application for a copyright registration now or hereafter
made with the United States Copyright Office or any foreign equivalent office,
together with all causes of action arising prior to or after the date hereof for
infringement of any of the foregoing (collectively, “Copyrights”);
(c)    all Internet domain names and associated uniform resource locator
addresses (collectively, “Domain Names”);
(d)    all computer programs, object code, source code and supporting
documentation, including, without limitation, “software” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York and computer programs that may be construed as included in the
definition of “goods” in the Uniform Commercial Code as in effect on the date
hereof in the State of New York, and all media that may contain Software or
recorded data of any kind (collectively, “Software”);
(e)    any trade secrets or other proprietary and confidential information,
including unpatented inventions, invention disclosures, engineering or other
technical data, financial data, procedures, know-how, designs, personal
information, supplier lists, customer lists, business, production or marketing
plans, formulae, methods (whether or not patentable), processes, compositions,
schematics, ideas, algorithms, techniques, analyses, proposals, source code,
object code and data collections (collectively, “Trade Secrets”); and
(f)    all right, title and interest in and to any trademarks, service marks and
trade names, including any registration or application for registration of any
trademarks and service marks, which are registered or filed in the United States
Patent and Trademark Office or the equivalent thereof in any state of the United
States or any equivalent foreign office or agency, as well as any unregistered
trademarks and service marks and any trade dress including logos, designs,
fictitious business names and other business identifiers used by such Person or
any other indicia of origin, and all causes of action arising prior to or after
the date hereof for infringement of any of the foregoing or unfair competition
regarding the same (collectively, “Trademarks”).
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that a Borrower’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property.
Intercreditor Agreement: the Intercreditor Agreement, dated as of April 12,
2017, among the Agent, Borrowers and the Term Loan Agent.
Interest Period: as defined in Section 3.1.3.
Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment).
Inventory Formula Amount: the sum of (A) the lesser of (1) 65% of the Value of
Eligible Finished Goods Inventory and (2) 85% of the NOLV Percentage of the
Eligible Finished Goods Inventory; plus (B) the lesser of (1) 65% of the Value
of Eligible Raw Materials Inventory and (2) 85% of the NOLV Percentage of
Eligible Raw Materials Inventory; plus (C) the lesser of (i) 50% of the Value of
Work-In-Progress Inventory and (ii) 85% of the NOLV Percentage of
Work-In-Progress Inventory.
Inventory Reserve: reserves established by Agent to reflect factors that may
negatively impact the Value of Inventory, including change in salability,
obsolescence, seasonality, theft, shrinkage, imbalance, change in composition or
mix, markdowns and vendor chargebacks.
Investment: any Acquisition; any acquisition of record or beneficial ownership
of any Equity Interests of a Person; or any loan, advance or capital
contribution to or other investment in any other Person.
IRS: the United States Internal Revenue Service.
Issuing Bank: Bank of America or an Affiliate of Bank of America.
Issuing Bank Indemnitees: Issuing Bank and its officers, directors, employees,
Affiliates, agents and attorneys.
Junior Debt: as defined in Section 10.2.9.
LC Application: an application by Borrower Agent to Issuing Bank for issuance of
a Letter of Credit, in form and substance reasonably satisfactory to Issuing
Bank.
LC Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, (ii) no more than 120 days from issuance, in the case
of documentary Letters of Credit, and (iii) at least 10 Business Days prior to
the Revolver Termination Date (except, in each case, for Letters of Credit which
include an automatic renewal provision); (d) the Letter of Credit and payments
thereunder are denominated in Dollars; (e) the purpose and form of the proposed
Letter of Credit is reasonably satisfactory to Agent and Issuing Bank in their
discretion; and (f) prior to or upon giving effect to the issuance of such
Letter of Credit, no Default or Event of Default exists or would exist.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Issuing Bank
or Agent in connection with issuance, amendment or renewal of, or payment under,
any Letter of Credit.
LC Obligations: the sum (without duplication) of (a) all amounts owing by
Borrowers for any drawings under Letters of Credit; (b) the Stated Amount of all
outstanding Letters of Credit; and (c) all fees and other amounts due and owing
with respect to Letters of Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing Bank.
LC Reserve: the aggregate of all LC Obligations, other than (a) those that have
been Cash Collateralized; (b) if no Event of Default exists, those constituting
charges or other amounts owing to the Issuing Bank; and (c) all fees owing with
respect to Letters of Credit.
Lender Indemnitees: Lenders and Secured Bank Product Providers, and their
respective officers, directors, employees, Affiliates, agents and attorneys.
Lenders: as defined in the preamble to this Agreement, including Agent in its
capacity as a provider of Swingline Loans and any other Person who hereafter
becomes a “Lender” pursuant to an Assignment and Acceptance.
Lending Office: the office designated as such by the applicable Lender at the
time it becomes party to this Agreement or thereafter by notice to Agent and
Borrower Agent.
Letter of Credit: any standby or documentary letter of credit issued by Issuing
Bank for the account of a Borrower, or any indemnity, guarantee, exposure
transmittal memorandum or similar form of credit support issued by Agent or
Issuing Bank for the benefit of a Borrower.
Letter of Credit Subline: $10,000,000.
LIBOR: the per annum rate of interest (rounded up to the nearest 1/100th of 1%)
determined by Agent at or about 11:00 a.m. (London time) two Business Days prior
to an interest period, for a term equivalent to such period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided further, that in no event shall
LIBOR be less than zero.
LIBOR Loan: a Revolver Loan that bears interest based on LIBOR.
License: with respect to any Obligor, all of such Obligor’s right, title, and
interest in and to any and all licensing agreements or similar arrangements
relating to its owned Intellectual Property and any license or agreement under
which an Obligor is authorized to use Intellectual Property in connection with
(a) any manufacture, marketing, distribution or disposition of Collateral, (b)
any use of Property or (c) any other conduct of its business, and all income,
Royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and all rights to sue for past, present,
and future breaches thereof.
Licensor: any Person from whom an Obligor obtains the right to use any
Intellectual Property.
Lien: any Person’s interest in Property securing an obligation owed to, or a
claim by, such Person, whether such interest is based on common law, statute or
contract, including liens (statutory or other), mortgages, collateral
assignments, deposit arrangements, charges, preferences, priorities or other
security arrangements of any kind or nature whatsoever (including any agreement
to give any of the foregoing any conditional sale or retention of title
agreement, any financing or similar agreement), security interests, pledges,
hypothecations, statutory trusts, reservations, exceptions, encroachments,
easements, rights-of-way, covenants, conditions, restrictions, leases, and other
title exceptions and encumbrances affecting Property; provided, however, that
non-exclusive licenses of Intellectual Property in the Ordinary Course of
Business are not Liens.
Lien Waiver: an agreement, in form and substance reasonably satisfactory to
Agent, by which (a) for any Collateral located on leased premises, the lessor
waives or subordinates any Lien it may have on the Collateral, and agrees to
permit Agent to enter upon the premises and remove the Collateral or to use the
premises to store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent promptly following request;
(c) for any Collateral held by a repairman, mechanic or bailee, such Person
acknowledges Agent’s Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to Agent promptly following
request; and (d) for any Collateral subject to a Licensor’s Intellectual
Property rights, the Licensor grants to Agent the right, vis-à-vis such
Licensor, to enforce Agent’s Liens with respect to the Collateral, including the
right to dispose of it with the benefit of the Intellectual Property, whether or
not a default exists under any applicable License.
Loan: a Revolver Loan.
Loan Account: the loan account established by each Lender on its books pursuant
to Section 5.8.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 calendar month period commencing on the Original Closing Date
and on each anniversary of the Original Closing Date.
Margin Stock: as defined in Regulation U of the Board of Governors.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, has or could be
reasonably expected to have a material adverse effect on (a) the business,
operations, Properties or financial condition of the Obligors, taken as a whole;
(b) the enforceability of the Loan Documents, or on the validity or priority of
Agent’s Liens on the Collateral; (c) the ability of the Obligors, taken as a
whole, to perform any obligations under the Loan Documents, including repayment
of any Obligations; or (d) the ability of Agent or any Lender to enforce or
collect any Obligations or to realize upon any Collateral.
Material Contract: any agreement or arrangement to which an Obligor is party
(other than the Loan Documents) for which breach, termination, nonperformance or
failure to renew could reasonably be expected to have a Material Adverse Effect.
Moody’s: Moody’s Investors Service, Inc., and its successors.
Multiemployer Plan: any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which any Obligor or ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
Net Proceeds: with respect to an Asset Disposition, proceeds (including, when
received, any deferred or escrowed payments) received by an Obligor in cash from
such Asset Disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien on Collateral sold; (c) transfer or similar taxes and the Company’s good
faith estimate of income taxes paid or payable in connection with such sale; (d)
reserves for indemnities or purchase price adjustments, until such reserves are
no longer needed; and (e) the Company’s good faith estimate of payments required
to be made with respect to unassumed liabilities relating to the assets sold
(provided that, to the extent such cash proceeds are not so used within 180 days
of such Asset Disposition, such cash proceeds shall constitute Net Proceeds).
NOLV Percentage: the net orderly liquidation value of Borrowers’ Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of Borrowers’ Inventory performed
by an appraiser and on terms satisfactory to Agent.
Notes: each Revolver Note.
Notice of Borrowing: a Notice of Borrowing to be provided by Borrower Agent to
request a Borrowing of Revolver Loans, in substantially the form attached hereto
as Exhibit G or otherwise in form reasonably satisfactory to Agent.
Notice of Conversion/Continuation: a Notice of Conversion/Continuation to be
provided by Borrower Agent to request a conversion or continuation of any Loans
as LIBOR Loans, in substantially the form attached hereto as Exhibit H or
otherwise in form reasonably satisfactory to Agent.
Obligations: all (a) principal of and premium, if any on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees and other sums payable by Obligors under Loan
Documents, (d) obligations of Obligors under any indemnity for Claims, (e)
Extraordinary Expenses, (f) Secured Bank Product Obligations and (g) other
Debts, obligations and liabilities of any kind owing by Obligors pursuant to the
Loan Documents, whether now existing or hereafter arising, whether evidenced by
a note or other writing, whether allowed in any Insolvency Proceeding, whether
arising from an extension of credit, issuance of a letter of credit, acceptance,
loan, guaranty, indemnification or otherwise, and whether direct or indirect,
absolute or contingent, due or to become due, primary or secondary, or joint or
several; provided that Obligations of an Obligor shall not include any Excluded
Swap Obligations.
Obligor: each Borrower, Guarantor or other Person that is liable for payment of
any Obligations or that has granted a Lien in favor of Agent on its assets to
secure any Obligations.
OFAC: Office of Foreign Assets Control of the U.S. Treasury Department.
Ordinary Course of Business: the ordinary course of business of any Borrower or
Subsidiary undertaken in good faith.
Organic Documents: with respect to any Person, as applicable, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
articles of association, memorandum, limited liability agreement, operating
agreement, members agreement, shareholders agreement, partnership agreement,
certificate of partnership, certificate of formation, voting trust agreement, or
similar agreement or instrument governing the formation or operation of such
Person.
Original Closing Date: January 7, 2009.
Original Loan Agreement: the Loan and Security Agreement, dated as of January 7,
2009, by and among the Company, each other Borrower party thereto, the financial
institutions party thereto as lenders and Bank of America, N.A., as agent, as
amended, modified or supplemented prior to the Restatement Effective Date.
OSHA: the Occupational Safety and Health Act of 1970.
Other Agreement: each Note, LC Document, Fee Letter, Lien Waiver, Intercreditor
Agreement, Borrowing Base Certificate, Compliance Certificate, Borrower
Materials, or other note, document, instrument or agreement (other than this
Agreement or any Security Document), now or hereafter delivered by an Obligor or
other Person (providing that an Obligor is also party to thereto) to Agent or a
Lender in connection with any transactions relating hereto.
Other Connection Taxes: Taxes imposed on a Recipient due to a present or former
connection between it and the taxing jurisdiction (other than connections
arising from the Recipient having executed, delivered, become party to,
performed obligations or received payments under, received or perfected a Lien
or engaged in any other transaction pursuant to, enforced, or sold or assigned
an interest in, any Loan or Loan Document).
Other Taxes: all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a Lien under, or otherwise with respect to, any Loan
Document, except Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to a request of the Borrowers).
Overadvance: as defined in Section 2.1.5.
Overadvance Loan: a Base Rate Loan made when an Overadvance exists or is caused
by the funding thereof.
Participant: as defined in Section 14.2.
Patent Security Agreement: each patent security agreement pursuant to which an
Obligor grants to Agent, for the benefit of Secured Parties, a Lien on such
Obligor’s interests in its Patents, as security for the Obligations, as amended,
restated, supplemented or otherwise modified from time to time.
Patents: as defined in the definition of “Intellectual Property”.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001), as amended.
Payment Item: each check, draft or other item of payment payable to a Borrower,
including those constituting proceeds of any Collateral.
PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as such term is defined in
Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Obligor or ERISA
Affiliate or to which the Obligor or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years.
Pensions Regulator: the body corporate called the Pensions Regulator established
under Part I of the Pension Act.
Percentage: for any Lender (other than any Defaulting Lender), as applicable,
the percentage of the aggregate Revolver Commitments represented by its Revolver
Commitment.
Perfection Certificate: a certificate (or supplement thereto) in substantially
the form of Exhibit J.
Permitted Acquisition: any Acquisition as to which all of the following
conditions are satisfied or waived:
(a)    such Acquisition is an acquisition of all or substantially all of the
assets or of all of the outstanding Equity Interests of another Person,
involving a line or lines of business or a distribution channel which is
related, similar or complementary to, or supportive of the lines of business or
distribution channels in which Borrowers and their Subsidiaries, considered as
an entirety, are engaged on the Effective Date;
(b)    such Acquisition is not actively opposed by the Board of Directors (or
similar governing body) of the selling Person or the Person whose equity
interests are to be acquired;
(c)    either (i) Availability, on a Pro Forma Basis after giving effect to such
Acquisition, for each of the 30 days prior to and including the date such
Acquisition is consummated, is at least the greater of (1) $12,500,000 and (2)
twenty-five percent (25%) of the Revolver Commitments or (ii) (1) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.00 to 1.00 and (2)
Availability, on a Pro Forma Basis after giving effect to such Acquisition, for
each of the 30 days prior to and including the date such Acquisition is
consummated, is at least the greater of (A) $7,500,000 and (B) fifteen percent
(15%) of the Revolver Commitments;
(d)    as soon as available, but not less than ten (10) days prior to the
closing of such Acquisition (or such shorter time period as Agent may otherwise
agree), the Company shall submit to Agent (i) notice of such Acquisition
together with a reasonably detailed description of the business or assets to be
acquired, (ii) copies of all available business and financial information as
reasonably requested by Agent relating to such Acquisition, (iii) pro forma
financial statements, (iv) audited financial statements for the acquired
business or distribution channel for the most recent fiscal year, unless the
same are unavailable, and the most recent unaudited financial statements for the
acquired business or distribution channel, (v) a certificate of the chief
financial officer of Borrower Agent certifying that such pro forma financial
statements, on a combined basis, present fairly in all material respects the
financial condition of Borrowers and their Subsidiaries on a consolidated basis
as of the date thereof after giving effect to such Acquisition, and which shall
include a representation and warranty as to compliance with each of the other
criteria for a “Permitted Acquisition” and (vi) at least five days prior to the
date of such Acquisition (or such shorter time period as Agent may otherwise
agree), the Company shall deliver drafts of the related purchase agreement,
together with lien release letters and other documents as Agent may reasonably
require to evidence the termination of Liens (other than Permitted Liens) and
any other information as Agent may reasonably request, with final, executed
copies of such purchase agreement and other related documents to be delivered no
later than five days after the closing of such Acquisition;
(e)    if the Person so acquired is intended to be a Borrower and/or the assets
acquired in such Acquisition are intended to be included in the Borrowing Base
immediately upon the consummation of the Acquisition (rather than at a later
date upon request), then prior to such Acquisition (1) Agent shall have been
provided with such information as it shall reasonably request to complete its
evaluation of any such Person (including all information necessary to comply
with the Patriot Act) and such Collateral and (2) the Asset Review and Approval
Conditions shall have been satisfied;
(f)    the Purchase Consideration paid by or on behalf of the Company and the
other Subsidiaries for any such Acquisition of an entity that does not become a
Guarantor (including by way of merger), when aggregated with the Purchase
Consideration paid by or on behalf of the Company and the Subsidiaries for all
other Acquisitions made by the Company and the Subsidiaries of entities that
have not become Guarantors (including by way of merger), shall not exceed
$15,000,000; and
(g)    within the time periods specified in Section 10.1.9, Agent shall have a
perfected and continuing first priority security interest in and Lien on all ABL
Facility First Lien Collateral, and subject to the Intercreditor Agreement, a
perfected security interest in and Lien on all other assets that are the subject
of such Acquisition (subject, in each case, to Permitted Liens).
Notwithstanding the foregoing, no assets acquired pursuant to a Permitted
Acquisition shall be included in the Borrowing Base unless (i) Agent shall have
been provided with such information as it shall reasonably request to complete
its evaluation of any Person (including all information necessary to comply with
the Patriot Act) and (ii) the Asset Review and Approval Conditions shall have
been satisfied.
Permitted Asset Disposition:
(a)    a sale of Inventory in the Ordinary Course of Business;
(b)    a disposition of Property for fair market value (as reasonably determined
in good faith by the Company); provided that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) immediately after
giving effect thereto, Availability is greater than $1.0, and (iii) if the
disposition involved the disposition of Eligible Accounts and/or Eligible
Inventory, the Company shall have delivered to Agent a Borrowing Base
Certificate, prepared on a Pro Forma Basis, giving effect to the subject
disposition;
(c)    a disposition of Inventory that is obsolete, unmerchantable or otherwise
unsaleable in the Ordinary Course of Business and dispositions of accounts
receivable in connection with the collection or compromise thereof in the
Ordinary Course of Business (which, for the avoidance of doubt, shall exclude
receivable financing or factoring);
(d)    termination of a lease, sublease, license, sublicense, use agreement or
similar agreement of real or personal Property which could not reasonably be
expected to have a Material Adverse Effect;
(e)    the leasing (including subleasing) or non-exclusive licensing (including
sublicensing) of Intellectual Property, personal Property or real Property in
the Ordinary Course of Business or the abandonment of Intellectual Property in
the Ordinary Course of Business as permitted by Section 10.1.4;
(f)    dispositions of obsolete, uneconomical, negligible, worn-out or surplus
property;
(g)    sales of Cash Equivalents and marketable securities;
(h)    sales, transfers, leases, exchanges and dispositions (i) among the
Obligors, (ii) from non-Obligors to the Obligors, (iii) among non-Obligors, or
(iv) to the extent constituting an Investment permitted hereunder, from Obligors
to non-Obligor Subsidiaries;
(i)    (i) granting of Permitted Liens; (ii) Distributions permitted to be made
pursuant to Section 10.2.4; (iii) dividends, distributions and purchases of
Equity Interests excluded from the definition of “Distributions” pursuant to the
proviso therein; and (iv) Investments otherwise permitted hereunder (other than
Investments made pursuant to clause (s) of the definition of “Restricted
Investment”);
(j)    mergers, consolidations, amalgamations, liquidations and dissolutions to
the extent permitted by Section 10.2.10;
(k)    termination of any Hedging Agreement;
(l)    any disposition of Real Estate to a Governmental Authority as a result of
casualty or condemnation of such Real Estate;
(m)    issuances of Equity Interests to qualifying directors of Foreign
Subsidiaries or to Persons (other than the Company or a Subsidiary) required by
Applicable Law to hold shares in a Subsidiary;
(n)    the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
(o)    the cancellation, forgiveness, set off or acceptance of prepayments of
Debt owed to a Borrower to the extent not otherwise prohibited by the terms of
this Agreement;
(p)    dispositions in connection with the settlement of claims or disputes and
the settlement, release or surrender of tort or other litigation claims;
(q)    dispositions set forth on Schedule 10.2.7;
(r)    sale of accounts receivable and related rights or assets pursuant to any
Qualified Receivables Transactions and preliminary intercompany transfers of
accounts receivable and related rights or assets in connection therewith;
(s)    dispositions approved in writing by Agent and Required Lenders;
(t)    any Permitted Sale-Leaseback; and
(u)    the sale or issuance of common Equity Interests of any Subsidiary to the
Company or any other Subsidiary (provided that in the case of such issuance of
common Equity Interests of a Subsidiary that is not a wholly owned Subsidiary,
Equity Interests of such Subsidiary may be also issued to other owners thereof
to the extent such issuance is not dilutive to the ownership of the
Borrowers).    
Permitted Contingent Obligations: Contingent Obligations:
(a)    arising from endorsements of Payment Items for collection or deposit in
the Ordinary Course of Business;
(b)    arising from Hedging Agreements permitted hereunder;
(c)    incurred in the Ordinary Course of Business with respect to surety,
appeal or performance bonds, or other similar obligations;
(d)    arising from customary indemnification obligations in favor of (i)
purchasers of Equity Interests or in connection with Permitted Asset
Dispositions and (ii) sellers in connection with Acquisitions permitted
hereunder;
(e)    arising under the Loan Documents or the Term Loan Documents; or
(f)    in an aggregate amount of $5,000,000 or less at any time.
Permitted Discretion: Agent’s reasonable credit judgment (from the perspective
of an asset-based lender), exercised in good faith, based upon its consideration
of any factor that it reasonably believes to be relevant, including, without
limitation, any factor that it believes (a) could adversely affect the quantity,
mix or value of Collateral (including any Applicable Law that may inhibit
collection of an Account), the enforceability or priority of Agent’s Liens, or
the amount in liquidation of any Collateral; (b) suggests that any collateral
report or financial information delivered by any Obligor is incomplete,
inaccurate or misleading in any material respect; (c) increases the likelihood
of any Insolvency Proceeding involving an Obligor, or (d) creates or could
result in a Default or Event of Default. In exercising such judgment, Agent may
consider any factors that could increase the credit risk of lending to Borrowers
on the security of the Collateral. In exercising its Permitted Discretion with
respect to modifying eligibility criteria for Eligible Accounts and Eligible
Inventory, Agent will use commercially reasonable efforts to notify Borrower
Agent prior to modifying the criteria provided in the definitions thereof on the
Original Closing Date or thereafter.
Permitted Investment: an Investment (including any Permitted Acquisition);
provided, that either (i) Availability, on a Pro Forma Basis after giving effect
to such Investment, for each of the 30 days prior to and including the date such
Investment is consummated, is at least the greater of (1) $12,500,000 and (2)
twenty-five percent (25%) of the Revolver Commitments or (ii) (1) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.00 to 1.00 and (2)
Availability, on a Pro Forma Basis after giving effect to such Investment, for
each of the 30 days prior to and including the date of such Investment, is at
least the greater of (A) $7,500,000 and (B) fifteen percent (15%) of the
Revolver Commitments.
Permitted Lien: as defined in Section 10.2.2.
Permitted Purchase Money Debt: Purchase Money Debt of Borrowers and Subsidiaries
that is unsecured or secured only by a Purchase Money Lien, as long as the
aggregate amount does not at any time exceed the greater of (i) $15,000,000 and
(ii) 3.0% of Total Assets (prior to giving effect to any acquisition or
Investment made or intended to be made using the proceeds of such Purchase Money
Debt).
Permitted Ratio Debt: means Debt of the Borrowers, or any of them; provided
that:
(a)    such Debt is either (i) senior unsecured or (ii) subordinated in right of
payment to the Obligations,
(b)    such Debt does not mature prior to the date that is ninety-one (91) days
after the Revolver Termination Date at the time such Debt is incurred,
(c)    such Debt has no scheduled amortization or scheduled payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligation (other than customary offers to repurchase upon a change
of control, asset sale or casualty event and customary acceleration rights after
an event of default) prior to the date that is ninety-one (91) days after the
Revolver Termination Date at the time such Debt is incurred,
(d)    immediately after giving effect thereto and to the use of the proceeds
thereof, (i) no Default or Event of Default shall exist or result therefrom and
(ii) the Fixed Charge Coverage Ratio after giving effect to the incurrence of
such Debt on a Pro Forma Basis is greater than 1.00 to 1.00, and
(e)    such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Company and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Company in good faith; provided that a certificate of the Company as to the
satisfaction of the conditions described in clause (e) above delivered to Agent
at least five (5) Business Days prior to the incurrence of such Debt, together
with a reasonably detailed description of the material covenants of the Debt
proposed to be issued or drafts of documentation relating thereto, stating that
the Company has reasonably determined in good faith that the terms of such Debt
satisfy the foregoing requirements, shall be conclusive unless the Agent
notifies the Company within three (3) Business Days of the receipt of such
certificate that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees).
Permitted Sale-Leaseback: Asset Dispositions by Borrowers or Subsidiaries of
fixed or capital assets pursuant to sale-leaseback transactions where the sale
is for cash consideration in an amount not less than the fair value of such
fixed or capital asset (as reasonably determined in good faith by the Company).
Person: any individual, corporation, limited liability company, partnership,
joint venture, joint stock company, land trust, business trust, unincorporated
organization, Governmental Authority or other entity.
Plan: any employee benefit plan (as such term is defined in Section 3(3) of
ERISA) established by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 15.4.3.
Pledge Agreement: collectively, the amended and restated pledge agreement, dated
as of the Effective Date, among the Company and each other Domestic Subsidiary
party thereto, as pledgors and Bank of America, N.A., as pledgee, and each other
pledge agreement executed by an Obligor in favor of Agent, as amended, restated,
supplemented or otherwise modified from time to time.
Preferred Stock: as applied to the Equity Interests of any Person, the Equity
Interests of any class or classes (however designated) which are preferred as to
the payment of dividends or distributions, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such Person,
over Equity Interests of any other class of such Person.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate. Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate. Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Pro Forma Basis: relative to a Specified Transaction, means that such Specified
Transaction and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of an Acquisition or permitted Investment described in the
definition of “Specified Transaction”, shall be included and (ii) in the case of
a disposition of all or substantially all of the assets of or all of the Equity
Interests of any Subsidiary of a Borrower or any division or product line of a
Borrower or any of its Subsidiaries, shall be excluded, (b) any retirement of
Debt, and (c) any Debt incurred or assumed by a Borrower or any of its
Subsidiaries in connection therewith and if such Debt has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Debt as at the relevant date of determination.
Pro Rata: with respect to any Lender, relative to such Lender’s Revolver
Commitment, a percentage (carried out to the ninth decimal place) determined (a)
while Revolver Commitments are outstanding, by dividing the amount of such
Lender’s Revolver Commitment by the aggregate amount of all Revolver
Commitments, and (b) at any other time, by dividing the amount of such Lender’s
Loans and LC Obligations by the aggregate amount of all outstanding Loans and LC
Obligations.
Properly Contested: with respect to any obligation of an Obligor, (i) the
obligation is subject to a bona fide dispute regarding amount or the Obligor’s
liability to pay; (ii) the obligation is being properly contested in good faith
by appropriate proceedings promptly instituted and diligently pursued; (iii)
appropriate reserves have been established in accordance with GAAP; (iv) the
failure to pay could not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Obligor; (v) no
Lien is imposed on assets of the Obligor, unless bonded and stayed to the
reasonable satisfaction of Agent; and (v) if the obligation results from entry
of a judgment or other order, such judgment or order is stayed pending appeal or
other judicial review.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Protective Advance: as defined in Section 2.1.6.
Purchase Consideration: the aggregate, without duplication, of (i) cash paid or
payable by the Company and its Subsidiaries, directly or indirectly to the
sellers (including the repayment of any Debt or other obligations and payments
with respect to consulting, non-compete or other agreements as a result of such
Acquisition) in connection with any Acquisition, (ii) the Debt assumed or
incurred by the Company and its Subsidiaries, whether in favor of the seller or
any other Person, and whether fixed or contingent, including without limitation
earn-outs and/or other contingent payments and other seller notes in connection
with any Acquisition, and (iii) any other consideration given or obligation
incurred by the Company or any Subsidiary in connection with any Acquisition in
favor of the seller or any Affiliate of the seller; provided, however, Equity
Interests of the Company issued in connection with any Acquisition shall be
excluded from the determination of “Purchase Consideration”.
Purchase Money Debt: (a) Debt (other than the Obligations) for payment of any of
the purchase price of fixed assets; (b) Debt (other than the Obligations)
incurred within 90 days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof; and (c) any renewals,
extensions, refinancings or replacements thereof in an aggregate principal
amount that does not exceed the principal amount of the Debt being renewed,
extended, refinanced or replaced (except by the amount of any accrued interest,
payment in kind interest, reasonable closing costs, expenses, fees and premium
paid in connection with such renewal, extension, refinancing or replacement).
Purchase Money Lien: a Lien that secures Purchase Money Debt, encumbering only
the fixed assets acquired with such Debt (and proceeds thereof) and constituting
a Capital Lease or a purchase money security interest under the UCC; provided,
that, individual financings of equipment provided by one lender may be
cross-collateralized to other financings of equipment provided by such lender.
Qualified ECP: an Obligor with total assets exceeding $10,000,000 at the time
the relevant guarantee or grant of the relevant security interest becomes
effective with respect to such Swap Obligation, or that constitutes an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of such act.
Qualified Receivables Transaction: any transaction or series of transactions
designated in writing by the Agent to be a “Qualified Receivables Transaction”
and which is entered into by the Borrowers or their Subsidiaries, as applicable,
pursuant to which the Borrowers or their Subsidiaries, as applicable, may sell,
convey or otherwise transfer to (i) any Excluded Receivables Subsidiary or (ii)
any other Person (in the case of a transfer by an Excluded Receivables
Subsidiary), or may grant a security interest in, any accounts receivable
(whether now existing or arising in the future) of the Company, and any assets
related thereto, including all collateral securing such accounts receivable, all
contracts and all guarantees or other obligations in respect of such accounts
receivable, and proceeds of such accounts receivable and other assets that are
customarily transferred, or in respect of which security interests are
customarily granted, in connection with asset securitization transactions
involving accounts receivable; provided that such transaction shall not involve
any recourse to any Borrower or any Subsidiary (other than recourse only to the
Excluded Receivables Subsidiary or, solely with respect to Standard
Securitization Undertakings, any other Subsidiary) for any reason other than
repurchases of non-eligible accounts receivable.
RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: collectively, all right, title and interest (whether as owner,
lessor or lessee) in and to any and all parcels of or interests in real Property
owned in fee or leased by any Obligor, whether by lease, license, easement or
other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all buildings, structures, parking areas or
other improvements thereon and appurtenant fixtures incidental to the ownership,
lease or operation thereof.
Recipient: Agent, Issuing Bank, any Lender or any other recipient of a payment
to be made by an Obligor under a Loan Document or on account of an Obligation.
Refinancing Conditions: the following conditions for Refinancing Debt:
(a)    it is in an aggregate principal amount that does not exceed the principal
amount of the Debt being extended, renewed, refinanced or replaced (except by
the amount of any accrued interest, payment in kind interest, reasonable closing
costs, expenses, fees and premium paid in connection with such extension,
renewal, refinancing or replacement);
(b)    it has a final stated maturity no sooner than, and a Weighted Average
Life to Maturity no less than, the Debt being extended, renewed, refinanced or
replaced;
(c)    the Debt, and/or the Liens securing the Debt, as applicable, is
subordinated to the Obligations at least to the same extent as the Debt, or the
Liens securing the Debt, as applicable, being extended, renewed, refinanced or
replaced;
(d)    such Debt is issued on market terms for the type of Debt issued and for
issuers having a similar credit profile and in any event with covenants that are
not more restrictive (taken as a whole) with respect to the Company and the
Subsidiaries than the covenants in this Agreement as reasonably determined by
the Company in good faith; provided that a certificate of the Company as to the
satisfaction of the conditions described in clause (d) above delivered to Agent
at least five (5) Business Days prior to the incurrence of such Debt, together
with a reasonably detailed description of the material covenants of the Debt
proposed to be issued or drafts of documentation relating thereto, stating that
the Company has reasonably determined in good faith that the terms of such Debt
satisfy the foregoing requirements, shall be conclusive unless the Agent
notifies the Company within three (3) Business Days of the receipt of such
certificate that it disagrees with such determination (including a reasonably
detailed description of the basis upon which it disagrees);
(e)    the Debt is not secured by any property or assets other than the property
or assets that were collateral (and then only with the same priority) for the
Debt being extended, renewed or refinanced at the time of such extension,
renewal or refinancing;
(f)    the obligor or obligors under any such Refinancing Debt are the same as
the obligor(s) under the Debt being extended, renewed, refinanced or replaced on
such Debt; and
(g)    upon giving effect to it, no Default or Event of Default exists.
Refinancing Debt: Borrowed Money that is the result of an extension, renewal or
refinancing of the Term Loan Indebtedness or Debt permitted under Section
10.2.1(b), (d), (f), or (x), in each case, so long as each Refinancing Condition
is satisfied and, in the case of the Term Loan Indebtedness, is permitted by and
in accordance with the Intercreditor Agreement.
Reimbursement Date: as defined in Section 2.3.2.
Related Parties: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, sub-agents, trustees,
attorneys and advisors of such Person and of such Person’s Affiliates.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; and (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver.
Report: as defined in Section 12.2.3.
Reportable Event: any of the events set forth in Section 4043(c) of ERISA, other
than events for which the 30 day notice period has been waived.
Required Lenders: two or more unaffiliated Secured Parties holding more than 50%
of (a) the aggregate outstanding Revolver Commitments; or (b) after termination
of the Revolver Commitments, the aggregate outstanding Loans and LC Obligations
or, upon Full Payment of all Loans and LC Obligations, the aggregate remaining
Obligations; provided, however, that Commitments, Loans and other Obligations
held by a Defaulting Lender and its Affiliates shall be disregarded in making
such calculation, but any related Fronting Exposure shall be deemed held as a
Loan or LC Obligation by the Lender that funded the applicable Loan or issued
the applicable Letter of Credit.
Restatement Effective Date: April 26, 2011.
Restricted Investment: any Investment by a Borrower or Subsidiary, other than:
(a)    Investments in Subsidiaries to the extent existing on the Effective Date
and other Investments existing on the Effective Date and set forth on Schedule
10.2.6(I);
(b)    Cash Equivalents; provided, however, that, to the extent such Cash
Equivalents constitute Collateral, such Cash Equivalents are subject to Agent’s
Lien and control, pursuant to documentation in form and substance reasonably
satisfactory to Agent;
(c)    Investments consisting of lease, utility and other similar deposits or
any other deposit permitted under Section 10.2.2 in the Ordinary Course of
Business;
(d)    prepayments and deposits to suppliers in the Ordinary Course of Business;
(e)    Hedging Agreements to the extent permitted by Section 10.2.16;
(f)    Investments (i) by an Obligor in any other Obligor, or (ii) by
Subsidiaries that are non-Obligors into Obligors or other non-Obligors;
(g)    the establishment of wholly owned Subsidiaries subject to compliance with
Section 10.1.9 (to the extent applicable); provided that any Subsidiary
established in reliance on this clause (g) may be less than wholly owned solely
to the extent necessary due to any issuance of Equity Interests to qualifying
directors of Foreign Subsidiaries or to Persons (other than the Company or a
Subsidiary) required by Applicable Law to hold shares in such Subsidiary;
(h)    Investments in securities or other assets of trade creditors, customers
or other Persons in the Ordinary Course of Business that are received in
settlement of bona fide disputes or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers;
(i)    guarantees, Contingent Obligations and other Investments permitted under
Section 10.2.1;
(j)    Investments to the extent such Investments reflect an increase in the
value of Investments otherwise permitted under Section 10.2.6 hereof;
(k)    the capitalization or forgiveness of Debt owed to it by other Obligors or
Subsidiaries if such capitalization or forgiveness is required in order to
comply with so-called “thin capitalization” rules;
(l)    the cancellation, forgiveness, set off or acceptance of prepayments of
Debt owed to the Company to the extent not otherwise prohibited by the terms of
this Agreement;
(m)    loans and advances to an officer or employee for salary, travel expenses,
commissions and similar items in the Ordinary Course of Business, not to exceed,
in the aggregate, $4,000,000 at any time outstanding;
(n)    prepaid expenses and extensions of trade credit made in the Ordinary
Course of Business;
(o)    deposits with financial institutions permitted hereunder;
(p)    Investments in an Excluded Receivables Subsidiary in connection with a
sale of receivables to such Excluded Receivables Subsidiary pursuant to a
Qualified Receivables Transaction;
(q)    Investments arising in connection with Permitted Asset Dispositions
permitted hereunder (other than Permitted Asset Dispositions made pursuant to
clause (i)(iv) of the definition of “Permitted Asset Disposition”);
(r)    Investments set forth on Schedule 10.2.6(II);
(s)    Permitted Investments; and
(t)    any intermediate Investment necessary to facilitate the ultimate
consummation of an Investment otherwise permitted hereby.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower, Subsidiary or other Obligor to incur or
repay Borrowed Money, to grant Liens on any assets, to declare or make
Distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany Debt.
Revolver Commitment: for any Lender, its obligation to make Revolver Loans, and
to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, or as hereafter determined pursuant to each Assignment and
Acceptance to which it is a party. “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.
Revolver Loan: a loan made pursuant to Section 2.1, and any Swingline Loan,
Overadvance Loan or Protective Advance.
Revolver Note: a promissory note executed by Borrowers in favor of and at the
request of a Lender substantially in the form of Exhibit A, which shall be in
the amount of such Lender’s Revolver Commitment and shall evidence the Revolver
Loans made by such Lender.
Revolver Termination Date: April 12, 2022.
Revolver Usage: (a) the aggregate amount of outstanding Revolver Loans; plus (b)
the aggregate Stated Amount of outstanding Letters of Credit, except to the
extent Cash Collateralized by Borrowers.
Revolving Facility Exposure: for any Lender at any time, the sum of (i) the
principal amount of all Revolver Loans made to Borrowers by such Lender and
outstanding at such time, and (ii) such Lender’s share of the LC Outstandings at
such time.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by a Borrower under a License.
S&P: Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw-Hill
Companies, Inc. and any successor thereto.
Sanction: any sanction administered or enforced by the U.S. Government
(including OFAC), the United Nations Security Council, European Union, Her
Majesty’s Treasury or other sanctions authority.
Second A&R Loan Agreement: as defined in the preamble.
Second Lien Notes: the 7.875% Senior Secured Notes due April 15, 2019, issued by
the Company under the Indenture, in the aggregate amount of $250,000,000 (plus
all interest paid in kind).
Second Restatement Effective Date: November 15, 2013.
Secured Bank Product Obligations: Debt, obligations and other liabilities with
respect to Bank Products owing by a Borrower or a controlled Affiliate of a
Borrower to a Secured Bank Product Provider; provided, that Secured Bank Product
Obligations of an Obligor shall not include any Excluded Swap Obligations.
Secured Bank Product Provider: (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender that is providing a Bank Product,
provided such provider delivers written notice to Agent, in form and substance
satisfactory to Agent that has been consented to in writing by Borrower Agent,
within 10 days following the later of the Effective Date or creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral, and (ii) agreeing to be bound by Section 12.14.
Secured Parties: Agent, Issuing Bank, Lenders and Secured Bank Product
Providers.
Security Documents: this Agreement (in respect of the grants of security made
pursuant to Section 7), the Pledge Agreements, Guaranties, Copyright Security
Agreements, Patent Security Agreements, Trademark Security Agreements, Deposit
Account Control Agreements, Perfection Certificates and all other documents,
instruments and agreements now or hereafter securing (or given with the intent
to secure) any Obligations.
Senior Officer: the chairman of the board, president, chief executive officer,
managing director, treasurer, controller, director of finance, chief financial
officer or finance officer of a Borrower, any other officer or employee of an
Obligor so designated by any of the foregoing officers in a notice to the Agent
or any other officer or employee of any Obligor designated in or pursuant to an
agreement between an Obligor and the Agent.
Settlement Report: a report delivered by Agent to Lenders summarizing the
Revolver Loans and participations in LC Obligations outstanding as of a given
settlement date, allocated to Lenders on a Pro Rata basis in accordance with
their Revolver Commitments.
Software: as defined in the definition of “Intellectual Property”.
Solvent: as to any Person, such Person (a) owns Property whose fair saleable
value is greater than the amount required to pay all of its debts (including
contingent, subordinated, unmatured and unliquidated liabilities); (b) owns
Property whose present fair saleable value (as defined below) is greater than
the probable total liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities) of such Person as they become absolute and
matured; (c) is able to generally pay all of its debts as they mature; (d) has
capital that is not unreasonably small for its business and is sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage; (e) is not “insolvent” within the meaning of
Section 101(32) of the Bankruptcy Code; and (f) has not incurred (by way of
assumption or otherwise) any obligations or liabilities (contingent or
otherwise) under any Loan Documents, or made any conveyance in connection
therewith, with actual intent to hinder, delay or defraud either present or
future creditors of such Person or any of its Affiliates. “Fair saleable value”
means the amount that could be obtained for assets within a reasonable time,
either through collection or through sale under ordinary selling conditions by a
capable and diligent seller to an interested buyer who is willing (but under no
compulsion) to purchase on a going concern basis.
Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.11).
Specified Transaction: (a) any disposition of all or substantially all the
assets of or all the Equity Interests of any Subsidiary or of any division or
product line of a Borrower or any of its Subsidiaries, (b) any Acquisition
permitted hereunder, (c) any proposed incurrence of Debt or (d) the proposed
making of a Distribution, in each case, to the extent permitted hereunder.
Standard Securitization Undertakings: those representations, warranties,
covenants and indemnities entered into by the Company or any Excluded
Receivables Subsidiary which are determined in good faith by the Company to be
customary in securitization transactions involving accounts receivables.
Stated Amount: the stated amount of a Letter of Credit, including any automatic
increase provided by the terms of the Letter of Credit or related LC Documents,
whether or not then effective.
Subordinated Debt: Debt incurred by a Borrower that is expressly subordinate and
junior in right of payment to Full Payment of all Obligations pursuant to a
customary subordination agreement in form and substance reasonably satisfactory
to Agent.
Subsidiary: any entity at least 50% of whose voting securities or Equity
Interests is owned by the Company (including indirect ownership by the Company
through other entities in which the Company directly or indirectly owns 50% of
the voting securities or Equity Interests).
Swap Obligations: with respect to an Obligor, any obligation to pay or perform
under a Hedging Agreement that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act.
Swingline Loan: any Borrowing of Base Rate Loans funded with Agent’s funds,
until such Borrowing is settled among Lenders pursuant to Section 4.1.3.
Taxes: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
Term Loan Agent: means Bank of America, as administrative agent and any
successor administrative agent under the Term Loan Credit Agreement.
Term Loan Credit Agreement: means that certain Term Loan and Security Agreement
dated as of the date hereof by and among the Company, the other loan parties
thereto, the Term Loan Agent and the Term Loan Lenders, as the same may be
amended, restated, amended and restated, replaced, modified or supplemented from
time to time, including, without limitation, amendments, amendment and
restatements, modifications, supplements, restatements and/or replacements
thereof giving effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such documents, in each case in accordance with the
terms thereof and the terms of this Agreement and the Intercreditor Agreement.
Term Loan Documents: means, collectively, the Term Loan Credit Agreement and
each “Other Document” as defined therein, as the same may be amended, restated,
amended and restated, replaced modified or supplemented from time to time,
including, without limitation, amendments, amendment and restatements,
modifications, supplements, restatements and/or replacements thereof giving
effect to increases, renewals, extensions, refundings, deferrals,
restructurings, replacements or refinancings of, or additions to, the
arrangements provided in such documents, in each case in accordance with the
terms thereof and the terms of this Agreement and the Intercreditor Agreement.
Term Loan First Lien Collateral: has the meaning provided in the Intercreditor
Agreement.
Term Loan Incremental Cap: shall mean the “Incremental Cap” as such term is
defined in the Term Loan Credit Agreement, as in effect as of the date hereof.
Term Loan Indebtedness: shall have the meaning set forth in the Intercreditor
Agreement.
Term Loan Lenders: means each of the lenders from time to time party under the
Term Loan Credit Agreement.
Term Loans: has the meaning pursuant to the Term Loan Credit Agreement.
Total Assets: as of any date of determination, the total assets on a
consolidated basis of the Company and the Subsidiaries as at the end of the most
recently ended Fiscal Quarter for which financial statements have been delivered
pursuant to Section 10.1.2(b) as shown on such financial statements in
accordance with GAAP.
Trademark Security Agreement: each trademark security agreement pursuant to
which an Obligor grants to Agent, for the benefit of Secured Parties, a Lien on
such Obligor’s interests in Trademarks, as security for the Obligations, as
amended, restated, supplemented or otherwise modified from time to time.
Trademarks: as defined in the definition of “Intellectual Property”.
Trade Secrets: as defined in the definition of “Intellectual Property”.
Transferee: any actual or potential Eligible Assignee, Participant or other
Person acquiring an interest in any Obligations.
Type: any type of a Loan (i.e., Base Rate Loan or LIBOR Loan) that has the same
interest option and, in the case of LIBOR Loans, the same Interest Period.
UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code as in effect in such jurisdiction.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year.
Unpaid Sum: any sum due and payable but unpaid by a Borrower under this
Agreement.
Upstream Payment: a pro rata Distribution by a Subsidiary of a Borrower to such
Subsidiary’s direct equity holders.
Unused Balance: as defined in Section 3.2.1.
U.S. Person: “United States Person” as defined in Section 7701(a)(30) of the
Code.
U.S. Tax Compliance Certificate: as defined in Section 5.10.2(b)(iii).
Value: (a) for Inventory, its value determined on the basis of the lower of cost
or market, calculated on a first-in, first‑out basis, and excluding any portion
of cost attributable to intercompany profit among Borrowers and their
Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
Taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.
Voting Stock: for any Person, all classes of Equity Interests of such Person
then outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
Weighted Average Life to Maturity: when applied to any Debt at any date, the
number of years (and/or portion thereof) obtained by dividing: (a) the sum of
the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Debt.
Write-Down and Conversion Powers: the write-down and conversion powers of the
applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.
1.2.    Accounting Terms.
Under the Loan Documents (except as otherwise specified herein or therein), all
accounting terms shall be interpreted, all accounting determinations shall be
made, and all financial statements shall be prepared, in accordance with GAAP
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Agent before the Effective Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Agent and Section 10.3 is
amended in a manner satisfactory to Required Lenders to take into account the
effects of the change.
Notwithstanding anything to the contrary contained herein, financial ratios and
other financial calculations pursuant to this Agreement shall, following any
Specified Transaction, be calculated on a Pro Forma Basis.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either Borrower Agent
or the Required Lenders shall so request, Agent, Lenders and Borrower Agent
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower Agent shall provide to Agent and Lenders as
reasonably requested hereunder a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
It is agreed that a change in GAAP contemplated above shall include the
International Financial Reporting Standards, or certain of the standards
contained therein, becoming the required methodology of financial reporting.
Notwithstanding the foregoing the implementation following the Effective Date of
any changes in GAAP that would require a lease to be capitalized shall be
disregarded for purposes of any financial ratio or limitation in this Agreement.
1.3.    Uniform Commercial Code.
As used herein, the following terms are defined in accordance with the UCC in
effect in the State of New York from time to time: “Chattel Paper,” “Commercial
Tort Claim,” “Deposit Account,” “Document,” “Equipment,” “General Intangibles,”
“Goods,” “Instrument,” “Inventory,” “Investment Property,” “Letter-of-Credit
Right” and “Supporting Obligation.”
1.4.    Certain Matters of Construction.
The terms “herein,” “hereof,” “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. Any pronoun used shall be deemed to cover all genders. In the
computation of periods of time from a specified date to a later specified date,
“from” means “from and including,” and “to” and “until” each mean “to but
excluding.” The terms “including” and “include” shall mean “including, without
limitation” and, for purposes of each Loan Document, the parties agree that the
rule of ejusdem generis shall not be applicable to limit any provision. Section
titles appear as a matter of convenience only and shall not affect the
interpretation of any Loan Document. All references to (a) laws or statutes
include all related rules, regulations, interpretations, supplements, amendments
and successor provisions; (b) any document, instrument or agreement include any
amendments, amendments and restatements, refinancings, replacements, waivers and
other modifications, extensions or renewals (to the extent permitted by the Loan
Documents); (c) any section mean, unless the context otherwise requires, a
section of this Agreement; (d) any exhibits or schedules mean, unless the
context otherwise requires, exhibits and schedules attached hereto, which are
hereby incorporated by reference; (e) any Person include successors and assigns;
(f) time of day mean times of day at Agent’s notice address under Section
15.3.1; or (g) discretion of Agent, Issuing Bank or any Lender mean the sole and
absolute discretion of such Person. All calculations of Value, fundings of
Loans, issuances of Letters of Credit and payments of Obligations shall be in
Dollars. Unless the context otherwise requires, all determinations (including
calculations of Borrowing Base and financial covenants) made from time to time
under the Loan Documents shall be made in light of the circumstances existing at
such time. Borrowing Base calculations shall be consistent with historical
methods of valuation and calculation, and otherwise satisfactory to Agent (and
not necessarily calculated in accordance with GAAP). Borrowers shall have the
burden of establishing any alleged negligence, misconduct or lack of good faith
by Agent, Issuing Bank or any Lender under any Loan Documents. No provision of
any Loan Documents shall be construed against any party by reason of such party
having, or being deemed to have, drafted the provision. Whenever the phrase “to
the best of Borrowers’ knowledge” or words of similar import are used in any
Loan Documents, including references to “knowledge of any Obligor”, it means
actual knowledge of a Senior Officer, or knowledge that a Senior Officer would
have obtained if he or she had engaged in good faith and diligent performance of
his or her duties, including reasonably specific inquiries of employees or
agents and a good faith attempt to ascertain the matter to which such phrase
relates.
1.5.    Certifications.
All certifications to be made hereunder by an officer or representative of an
Obligor shall be made by such person in his or her capacity solely as an officer
or a representative of such Obligor, on such Obligor’s behalf and not in such
person’s individual capacity.
1.6.    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Central time (daylight or standard, as applicable).
SECTION 2.    CREDIT FACILITIES
2.1.    Revolver Commitments.
2.1.1.    Revolver Loans. Each Lender agrees, severally on a Pro Rata basis up
to its Revolver Commitment, on the terms set forth herein, to make Revolver
Loans to the Borrowers from time to time through the Commitment Termination
Date. The Revolver Loans may be repaid and reborrowed as provided herein. In no
event shall Lenders have any obligation to honor a request for a Revolver Loan
if the sum of (i) the Revolving Facility Exposure and (ii) the aggregate
outstanding principal amount of Swingline Loans, would exceed the lesser of the
Revolver Commitments and the Borrowing Base. Revolver Loans may be made as Base
Rate Loans or LIBOR Revolving Loans.
2.1.2.    Revolver Notes and Denominations.
The Revolver Loans made by each Lender and interest accruing thereon shall be
evidenced by the records of Agent and such Lender. Promptly following the
request of any Lender, Borrowers shall deliver a Revolver Note to such Lender.
Borrowings by a Borrower shall be denominated only in Dollars.
2.1.3.    Use of Proceeds.
The proceeds of Revolver Loans shall be used by Borrowers solely (a) to satisfy
existing Debt under the Second A&R Loan Agreement and the Indenture; (b) to pay
fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
working capital and other lawful corporate purposes of Borrowers (including
Capital Expenditures and the financing of Investments and Acquisitions permitted
hereunder). Borrowers shall not, directly or indirectly, use any Letter of
Credit or Loan proceeds, nor use, lend, contribute or otherwise make available
any Letter of Credit or Loan proceeds to any Subsidiary, joint venture partner
or other Person, (i) to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of issuance of the Letter of
Credit or funding of the Loan, is the subject of any Sanction; or (ii) in any
manner that would result in a violation of a Sanction by any Person (including
any Secured Party or other individual or entity participating in any
transaction); or (iii) for any purpose that would breach the U.S. Foreign
Corrupt Practices Act of 1977, UK Bribery Act 2010 or similar law in any
jurisdiction.
2.1.4.    Voluntary Reduction or Termination of Revolver Commitments.
(a)    The Revolver Commitments shall terminate on the Revolver Termination
Date, unless sooner terminated in accordance with this Agreement. Upon at least
10 Business Days prior written notice to Agent at any time after the first Loan
Year, Borrowers may, at their option, terminate the Revolver Commitments and
this credit facility. Any notice of termination given by Borrowers shall be
irrevocable (unless given in connection with refinancing the Obligations). On
the Commitment Termination Date, Borrowers shall make Full Payment of all
Obligations.
(b)    Borrowers may permanently reduce the Revolver Commitments, on a Pro Rata
basis for each Lender, upon at least 10 Business Days prior written notice to
Agent, which notice shall specify the amount of the reduction and shall be
irrevocable once given (unless given in connection with refinancing the
Obligations). Each reduction shall be in a minimum amount of $10,000,000, or an
increment of $1,000,000 in excess thereof; provided, that in no event shall such
permanent reduction reduce the Revolver Commitments, in the aggregate, to an
amount less than $20,000,000 (other than in connection with refinancing the
Obligations).
2.1.5.    Overadvances. If the aggregate Revolver Loans exceed the Borrowing
Base (“Overadvance”) at any time, the excess amount shall be payable by
Borrowers on demand by Agent, but all such Revolver Loans shall nevertheless
constitute Obligations secured by the Collateral and entitled to all benefits of
the Loan Documents. Unless its authority has been revoked in writing by Required
Lenders, Agent may require Lenders to honor requests for Overadvance Loans and
to forbear from requiring Borrowers to cure an Overadvance, (a) when no other
Event of Default is known to Agent, as long as (i) the Overadvance does not
continue for more than 30 consecutive days (and no Overadvance may exist for at
least five consecutive days thereafter before further Overadvance Loans are
required), and (ii) the Overadvance, when combined with all other Overadvances
and Protective Advances, as applicable, is not known by Agent to exceed 10% of
the Borrowing Base; and (b) regardless of whether an Event of Default exists, if
Agent discovers an Overadvance not previously known by it to exist, as long as
from the date of such discovery the Overadvance (i) is not increased by more
than 5% of the Borrowing Base, and (ii) does not continue for more than 30
consecutive days. In no event shall Overadvance Loans be made that would cause
the outstanding Revolver Loans and LC Obligations to exceed the aggregate
Revolver Commitments. Any funding of an Overadvance Loan or sufferance of an
Overadvance shall not constitute a waiver by Agent or Lenders of the Event of
Default caused thereby. In no event shall any Borrower or other Obligor be
deemed a beneficiary of this Section nor authorized to enforce any of its terms.
2.1.6.    Protective Advances. Agent shall be authorized, in its discretion, at
any time that any conditions in Section 6 are not satisfied, to make Base Rate
Loans (“Protective Advances”), up to an aggregate amount, when combined with all
other Protective Advances and Overadvances outstanding at any time, not to
exceed 10% of the Borrowing Base; in each case, (1) if Agent deems such Loans
necessary or desirable to preserve or protect Collateral, or to enhance the
collectability or repayment of Obligations or (2) to pay any other amounts
chargeable to Obligors under any Loan Documents, including costs, fees and
expenses. Each Lender shall participate in each Protective Advance on a Pro Rata
basis. In no event shall any Protective Advance be made that would cause the
outstanding Revolver Loans and LC Obligations to exceed the aggregate Revolver
Commitments. Required Lenders may at any time revoke Agent’s authority to make
further Protective Advances by written notice to Agent. Absent such revocation,
Agent’s determination that funding of a Protective Advance is appropriate shall
be conclusive.
2.1.7.    Increase in Revolver Commitments.
Borrowers may request an increase in Revolver Commitments from time to time upon
notice to Agent, as long as (a) the requested increase is in a minimum amount of
$10,000,000 and is offered on the same terms as existing Revolver Commitments,
except for a closing fee specified by Borrowers, (b) increases under this
Section do not exceed $40,000,000 in the aggregate and no more than three (3)
increases are made, (c) the requested increase does not breach any Subordinated
Debt agreement, the Term Loan Credit Agreement or any other Term Loan Document
or any other agreements, instruments or documents executed and/or delivered in
connection with any of the foregoing and (d) after giving effect to the
requested increase, the Revolver Commitments will constitute “ABL Facility
Obligations” under the Intercreditor Agreement (or any similar agreement with
respect to any Refinancing Debt). Agent shall promptly notify Lenders of the
requested increase and, within 10 Business Days thereafter, each Lender shall
notify Agent if and to what extent such Lender commits to increase its Revolver
Commitment; provided that Borrowers agree that no Lender shall have any
obligation to commit to such increase. Any Lender not responding within such
period shall be deemed to have declined an increase. If Lenders fail to commit
to the full requested increase, Eligible Assignees may issue additional Revolver
Commitments and become Lenders hereunder. Agent may allocate, in its discretion
with the consent of the Borrowers (such consent not to be unreasonably
withheld), the increased Revolver Commitments among committing Lenders and, if
necessary, Eligible Assignees. Provided the conditions set forth in Section 6.2
are satisfied, total Revolver Commitments shall be increased by the requested
amount (or such lesser amount committed by Lenders and Eligible Assignees) on a
date agreed upon by Agent and Borrower Agent, but no later than 60 days
following Borrowers’ increase request. Agent, Borrowers, and new and existing
Lenders shall execute and deliver such documents and agreements as Agent and
Borrower deem appropriate to evidence the increase in and allocations of
Revolver Commitments. On the effective date of an increase, the Revolver Usage
and other exposures under the Revolver Commitments shall be reallocated among
Lenders, and settled by Agent if necessary, in accordance with Lenders’ adjusted
shares of such Commitments.
2.2.    [RESERVED].
2.3.    Letter of Credit Facilities.
2.3.1.    Issuance of Letters of Credit. Issuing Bank agrees to issue Letters of
Credit from time to time until 10 Business Days prior to the Revolver
Termination Date (or until the Commitment Termination Date, if earlier), on the
terms set forth herein, including the following:
(a)    Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of a LC Application
with respect to the requested Letter of Credit, as well as such other
instruments and agreements as Issuing Bank may customarily require for issuance
of a letter of credit of similar type and amount. Issuing Bank shall have no
obligation to issue any Letter of Credit unless (i) Issuing Bank receives a LC
Request and a LC Application at least three Business Days (or such shorter time
as agreed to by Issuing Bank) prior to the requested date of issuance; (ii) each
LC Condition is satisfied or waived; and (iii) if a Defaulting Lender exists,
such Lender or Borrowers have entered into arrangements satisfactory to Agent
and Issuing Bank to eliminate any Fronting Exposure associated with such
Defaulting Lender. If Issuing Bank receives written notice from a Lender at
least five Business Days before issuance of a Letter of Credit that any LC
Condition has not been satisfied or waived, Issuing Bank shall have no
obligation to issue the requested Letter of Credit (or any other) until such
notice is withdrawn in writing by that Lender or until Required Lenders have
waived such condition in accordance with this Agreement. Prior to receipt of any
such notice, Issuing Bank shall not be deemed to have knowledge of any failure
of LC Conditions.
(b)    Letters of Credit may be requested by a Borrower only (i) to support
obligations of such Borrower or a Subsidiary thereof incurred in the Ordinary
Course of Business; or (ii) for other purposes as Agent may approve from time to
time in writing. The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank.
(c)    Borrowers assume all risks of the acts, omissions or misuses of any
Letter of Credit by the beneficiary. In connection with issuance of any Letter
of Credit, none of Agent, Issuing Bank or any Lender shall be responsible for
the existence, character, quality, quantity, condition, packing, value or
delivery of any goods purported to be represented by any Documents; any
differences or variation in the character, quality, quantity, condition,
packing, value or delivery of any goods from that expressed in any Documents;
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
Documents or of any endorsements thereon; the time, place, manner or order in
which shipment of goods is made; partial or incomplete shipment of, or failure
to ship, any goods referred to in a Letter of Credit or Documents; any deviation
from instructions, delay, default or fraud by any shipper or other Person in
connection with any goods, shipment or delivery; any breach of contract between
a shipper or vendor and a Borrower; errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex,
telecopy, e-mail, telephone or otherwise; errors in interpretation of technical
terms; the misapplication by a beneficiary of any Letter of Credit or the
proceeds thereof; or any consequences arising from causes beyond the control of
Issuing Bank, Agent or any Lender, including any act or omission of a
Governmental Authority. The rights and remedies of Issuing Bank under the Loan
Documents shall be cumulative. Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
(d)    In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, Issuing Bank shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Issuing Bank, in
good faith, to be genuine and correct and to have been signed, sent or made by a
proper Person. Issuing Bank may consult with and employ legal counsel,
accountants and other experts to advise it concerning its obligations, rights
and remedies, and shall be entitled to act upon, and shall be fully protected in
any action taken in good faith reliance upon, any advice given by such experts.
Issuing Bank may employ agents and attorneys-in-fact in connection with any
matter relating to Letters of Credit or LC Documents, and shall not be liable
for the negligence or misconduct of agents and attorneys-in-fact selected with
reasonable care.
2.3.2.    Reimbursement; Participations.
(a)    If Issuing Bank honors any request for payment under a Letter of Credit,
Borrowers shall pay to Issuing Bank, within one Business Day of notice of such
payment by the Issuing Bank (“Reimbursement Date”), the amount paid by Issuing
Bank under such Letter of Credit, together with interest at the interest rate
for Base Rate Loans from the date such Letter of Credit is honored until payment
by Borrowers. The obligation of Borrowers to reimburse Issuing Bank for any
payment made under a Letter of Credit shall be absolute, unconditional,
irrevocable, and joint and several, and shall be paid without regard to any lack
of validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that Borrowers may have at any time
against the beneficiary. Whether or not Borrower Agent submits a Notice of
Borrowing, Borrowers shall be deemed to have requested a Borrowing of Base Rate
Loans in an amount necessary to pay all amounts due and owing to Issuing Bank on
any Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Revolver Commitments have terminated, an
Overadvance exists or is created thereby, or the conditions in Section 6 are
satisfied or waived.
(b)    Upon issuance of a Letter of Credit, each Lender shall be deemed to have
irrevocably and unconditionally purchased from Issuing Bank, without recourse or
warranty, an undivided Pro Rata interest and participation in all LC Obligations
relating to the Letter of Credit; provided that, for the avoidance of doubt, no
Lender shall be required to purchase in excess of its Revolver Commitment. If
Issuing Bank makes any payment under a Letter of Credit and Borrowers do not
reimburse such payment on the Reimbursement Date, Agent shall promptly notify
Lenders and each Lender shall promptly (within one Business Day) and
unconditionally pay to Agent, for the benefit of Issuing Bank, Lender’s Pro Rata
share of such payment. Upon request by a Lender, Issuing Bank shall furnish
copies of any Letters of Credit and LC Documents in its possession at such time.
(c)    The obligation of each Lender to make payments to Agent for the account
of Issuing Bank in connection with Issuing Bank’s payment under a Letter of
Credit shall be absolute, unconditional and irrevocable, not subject to any
counterclaim, setoff, qualification or exception whatsoever, and shall be made
in accordance with this Agreement under all circumstances, irrespective of any
lack of validity or unenforceability of any Loan Documents; any draft,
certificate or other document presented under a Letter of Credit having been
determined to be forged, fraudulent, invalid or insufficient in any respect or
any statement therein being untrue or inaccurate in any respect; any waiver by
Issuing Bank of a requirement that exists for its protection (and not a
Borrower’s protection) or that does not materially prejudice a Borrower; any
honor of an electronic demand for payment even if a draft is required; any
payment of an item presented after a Letter of Credit’s expiration date if
authorized by the UCC or applicable customs or practices; or any setoff or
defense that any Obligor may have with respect to any Obligations. Issuing Bank
does not assume any responsibility for any failure or delay in performance or
any breach by any Borrower or other Person of any obligations under any LC
Documents. Issuing Bank does not make to Lenders any express or implied
warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor.
(d)    No Issuing Bank Indemnitee shall be liable to any Lender or other Person
for any action taken or omitted to be taken in connection with any LC Documents
except as a result of its actual gross negligence or willful misconduct. Issuing
Bank shall not have any liability to any Lender if Issuing Bank refrains from
any taking action under any Letter of Credit or LC Documents until it receives
written instructions from Required Lenders.
2.3.3.    Cash Collateral.
If any LC Obligations, whether or not then due or payable, shall for any reason
be outstanding at any time (a) that an Event of Default exists, (b) that, with
respect to LC Obligations, Availability is less than zero, (c) after the
Commitment Termination Date, or (d) on five Business Days prior to the Revolver
Termination Date, then Borrowers shall, at Issuing Bank’s or Agent’s request,
Cash Collateralize the Stated Amount of all outstanding Letters of Credit and
pay to Issuing Bank the amount of all other LC Obligations. Borrowers shall,
promptly upon demand by Issuing Bank or Agent from time to time, Cash
Collateralize the Fronting Exposure of any Defaulting Lender. If Borrowers fail
to provide any Cash Collateral as required hereunder, Lenders may (and shall
upon direction of Agent) advance, as Revolver Loans, the amount of the Cash
Collateral required (whether or not the Revolver Commitments have terminated, an
Overadvance exists or the conditions in Section 6 are satisfied) or waived. If
Borrowers are required to provide any amount of Cash Collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to Borrowers promptly after all Events
of Default have been cured or waived.
2.3.4.    Resignation of Issuing Bank. Issuing Bank may resign at any time upon
15 Business Days prior written notice to Agent and Borrowers. From the effective
date of such resignation, Issuing Bank shall have no obligation to issue, amend,
renew, extend or otherwise modify any Letter of Credit, but shall continue to
have all rights and other obligations of an Issuing Bank hereunder relating to
any Letter of Credit issued by it prior to such date. Agent shall promptly
appoint a replacement Issuing Bank, which, as long as no Event of Default has
occurred and is continuing, shall be reasonably acceptable to Borrowers.
SECTION 3.    INTEREST, FEES AND CHARGES
3.1.    Interest.
3.1.1.    Rates and Payment of Interest.
(a)    The Loans shall bear interest (i) if a Base Rate Loan, at the Base Rate
in effect from time to time, plus the Applicable Margin, (ii) if a LIBOR Loan,
at LIBOR for the applicable Interest Period, plus the Applicable Margin; and
(iii) if any other overdue Obligation (including, to the extent permitted by
law, interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for Base Rate Loans. Interest shall accrue from the
date the Loan is advanced or the Obligation is incurred or payable, until paid
by Borrowers. If a Loan is repaid on the same day made, one day’s interest shall
accrue.
(b)    During an Insolvency Proceeding with respect to any Borrower, or during
any other Event of Default if Required Lenders in their discretion so elect,
Obligations shall bear interest at the Default Rate (whether before or after any
judgment). Each Borrower acknowledges that the cost and expense to Agent and
Lenders due to an Event of Default are difficult to ascertain and that the
Default Rate is a fair and reasonable estimate to compensate Agent and Lenders
for this.
(c)    Interest shall accrue from the date a Loan is advanced or Obligation is
incurred or payable, until repaid by Borrowers. Interest accrued on the Loans
shall be due and payable in arrears, (i) on the first day of each Fiscal Month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date. Interest accrued on
any other Obligations shall be due and payable as provided in the Loan Documents
and, if no payment date is specified, shall be due and payable on demand.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable on demand.
3.1.2.    Application of LIBOR to Outstanding Loans.
(a)    Borrowers may on any Business Day, subject to delivery of a Notice of
Conversion/Continuation, elect to convert any portion of the Base Rate Loans to,
or to continue any LIBOR Loan at the end of its Interest Period as, a LIBOR
Loan. During any Event of Default, Agent may (and shall at the direction of
Required Lenders) declare that no Loan may be made, converted or continued as a
LIBOR Loan.
(b)    Whenever Borrowers desire to convert or continue Loans as LIBOR Loans,
Borrower Agent, as applicable, they shall give Agent a Notice of
Conversion/Continuation, no later than 11:00 a.m. at least three Business Days
before the requested conversion or continuation date. Promptly after receiving
any such notice, Agent shall notify each Lender thereof. Subject to Section 3.5
and Section 3.6, each Notice of Conversion/Continuation shall be irrevocable,
and shall specify the amount of Loans to be converted or continued, the
conversion or continuation date (which shall be a Business Day), and the
duration of the Interest Period (which shall be deemed to be 30 days if not
specified). If, upon the expiration of any Interest Period in respect of any
LIBOR Loans, Borrowers shall have failed to deliver a Notice of
Conversion/Continuation, they shall be deemed to have elected to convert such
Loans into Base Rate Loans. Agent does not warrant or accept responsibility for,
nor shall it have any liability with respect to, administration, submission or
any other matter related to any rate described in the definition of LIBOR.
3.1.3.    Interest Periods. In connection with the making, conversion or
continuation of any LIBOR Loans, Borrowers shall select an interest period
(“Interest Period”) to apply, which interest period shall be 30, 60 or 90 days;
provided, however, that:
(a)    the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end;
(b)    if any Interest Period begins on a day for which there is no
corresponding day in the calendar month at its end or if such corresponding day
falls after the last Business Day of such month, then the Interest Period shall
expire on the last Business Day of such month; and if any Interest Period would
otherwise expire on a day that is not a Business Day, the period shall expire on
the next Business Day; and
(c)    no Interest Period shall extend beyond the Revolver Termination Date.
3.1.4.    Interest Rate Not Ascertainable. If, due to any circumstance affecting
the London interbank market, Agent determines that adequate and fair means do
not exist for ascertaining LIBOR on any applicable date or any Interest Period
is not available on the basis provided herein, then Agent shall immediately
notify Borrowers of such determination. Until Agent notifies Borrowers that such
circumstance no longer exists, the obligation of Lenders to make affected LIBOR
Loans shall be suspended and no further Loans may be converted into or continued
as such LIBOR Loans. Upon receipt of such notice, Borrower Agent may revoke any
pending request for a Borrowing of, conversion to or continuation of a LIBOR
Loan or, failing that, will be deemed to have submitted a request for a Base
Rate Loan.
3.2.    Fees.
3.2.1.    Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata
benefit of Lenders, a fee equal to 0.250% per annum times the amount by which
the Revolver Commitments exceed the average daily balance of Revolver Loans and
Stated Amount of Letters of Credit (the “Unused Balance”) during any Fiscal
Quarter. Such fee shall be calculated payable in arrears, on the first day of
each Fiscal Quarter and on the Commitment Termination Date.
3.2.2.    LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata
benefit of Lenders with Revolver Commitments, a fee equal to the Applicable
Margin in effect for LIBOR Loans times the average daily Stated Amount of
Letters of Credit, which fee shall be payable quarterly in arrears, on the first
day of each Fiscal Quarter; (b) to Issuing Bank, for its own account, a fronting
fee equal to .125% per annum on the Stated Amount of each Letter of Credit,
which fee shall be payable quarterly in arrears, on the first day of each Fiscal
Quarter; and (c) to Issuing Bank, for its own account, all customary and
reasonable charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred; provided that, for the purposes of
calculating the fees in clauses (a) and (b) of this Section 3.2.2, Stated Amount
shall not include any automatic increase provided by the terms of the Letter of
Credit or related LC Documents. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum as provided in Section
3.1.1(b).
3.2.3.    Other Fees. Borrowers shall pay to Agent the fees described in the Fee
Letter.
3.3.    Computation of Interest, Fees, Yield Protection. All interest in respect
of LIBOR Loans, as well as fees and other charges calculated on a per annum
basis shall be computed for the actual days elapsed, based on a year of 360
days. Fees, interest and charges in respect of Base Rate Loans shall be
calculated for the actual days elapsed, based on a year of 365 days (or 366 days
as applicable) and shall be payable in Dollars. Each determination by Agent of
any interest, fees or interest rate hereunder shall be final, conclusive and
binding for all purposes, absent manifest error. All fees shall be fully earned
when due and shall not be subject to rebate, refund or proration. All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money. A certificate setting forth amounts payable by Borrowers
under Section 3.4, 3.6, 3.7, 3.9 or 5.9, submitted to Borrower Agent by Agent or
the affected Lender, as applicable, shall be final, conclusive and binding for
all purposes, absent manifest error, and Borrowers shall pay such amounts to the
appropriate party within 10 Business Days following receipt of the certificate.
3.4.    Reimbursement Obligations. Borrowers shall reimburse Agent and the
Lenders for all Extraordinary Expenses promptly upon written request (including
documentation reasonably supporting such request). Borrowers shall also
reimburse Agent for all (a) reasonable out-of-pocket legal, accounting,
appraisal, consulting, and other fees, costs and expenses incurred by it in
connection with negotiation and preparation of any Loan Documents, including any
amendment or other modification thereof; (b) legal, accounting, appraisal,
consulting and other fees, costs and expenses in connection with administration
of and actions relating to any Collateral, Loan Documents and transactions
contemplated thereby, including any actions taken to perfect or maintain
priority of Agent’s Liens on any Collateral, to maintain any insurance required
hereunder or to verify Collateral; and (c) subject to the limits of Section
10.1.1(b), all fees, costs and expenses in connection with each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. Borrowers acknowledge that counsel may
provide Agent with a benefit (such as a discount, credit or accommodation for
other matters) based on counsel’s overall relationship with Agent, including
fees paid hereunder. If, for any reason (including inaccurate reporting in any
Borrower Materials or any Report), it is determined that a higher Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively and within two (2) Business Days of
written notice from Agent the Borrowers shall pay to Agent, for the ratable
benefit of Lenders, an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid. If, for any reason (including inaccurate reporting in any
Borrower Materials or any Report), it is determined that a lower Applicable
Margin should have applied to a period than was actually applied, then the
proper margin shall be applied retroactively (such retroactivity not to exceed
90 days from the date of such determination) and Agent shall establish a credit
for Borrowers in an amount equal to the difference between the amount of
interest and fees that would have accrued using the proper margin and the amount
actually paid for such period to Lenders; provided that nonpayment of such
amount by Borrowers as a result of any such inaccuracy shall not constitute a
Default or Event of Default (whether retroactive or otherwise), and no such
amount shall be deemed overdue (and no amount shall accrue interest at the
applicable Default Rate), at any time prior to the third (3rd) Business Day
following written notice thereof from Agent. All amounts payable by Borrowers
under this Section shall be due and payable promptly following demand therefor.
3.5.    Illegality. If any Lender determines that any Applicable Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender to perform any of its obligations hereunder, to make, maintain,
fund or charge applicable interest or fees with respect to any Loan or Letter of
Credit, or to determine or charge interest based on LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to Agent, any obligation of such
Lender to perform such obligations, to make, maintain or fund the Loan or
participate in the Letter of Credit (or to charge interest or fees with respect
thereto), or to continue or convert Loans as LIBOR Loans, shall be suspended
until such Lender notifies Agent that the circumstances giving rise to such
determination no longer exist. Upon delivery of such notice, Borrowers shall
prepay the applicable Loan, Cash Collateralize the applicable LC Obligations or,
if applicable, convert LIBOR Loan(s) of such Lender to Base Rate Loan(s), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain the LIBOR Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain the LIBOR Loan. Upon any such prepayment
or conversion, Borrowers shall also pay accrued interest on the amount so
prepaid or converted.
3.6.    Inability to Determine Rates. If Agent determines, or if Required
Lenders notify Agent, for any reason in connection with a request for a
Borrowing of, or conversion to or continuation of, a LIBOR Loan that (a) Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (b) adequate
and reasonable means do not exist for determining LIBOR for the requested
Interest Period, or (c) LIBOR for the requested Interest Period does not
adequately and fairly reflect the cost to such Lenders of funding such Loan,
then Agent will promptly so notify Borrower Agent and each Lender. Thereafter,
the obligation of Lenders to make or maintain LIBOR Loans shall be suspended
until Agent (upon instruction by Required Lenders) revokes such notice. Upon
receipt of such notice, Borrower Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of a LIBOR Loan or, failing that,
will be deemed to have submitted a request for a Base Rate Loan.
3.7.    Increased Costs; Capital Adequacy.
3.7.1.    Increased Costs Generally. If any Change in Law shall:
(a)    impose modify or deem applicable any reserve, liquidity, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in LIBOR) or Issuing Bank;
(b)    subject any Recipient to Taxes (other than (i) Indemnified Taxes, (ii)
Taxes described in clauses (b), (c) or (d) of the definition of Excluded Taxes,
or (iii) Connection Income Taxes) with respect to any Loan, Letter of Credit,
Commitment or other obligations, or its deposits, reserves, other liabilities or
capital attributable thereto; or
(c)    impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting any Loan, Loan Document, Letter of
Credit or participation in LC Obligations or Commitment;
and the result thereof shall be to increase the cost to a Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or converting to or continuing any interest option for a Loan, or to
increase the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or any other amount) then, within 10 Business Days of
receiving the request from such Lender or Issuing Bank, Borrowers will pay to
such Lender or Issuing Bank, as applicable, such additional amount or amounts as
will compensate such Lender or Issuing Bank, as applicable, for such additional
costs incurred or reduction suffered.
3.7.2.    Capital Requirements. If any Lender or Issuing Bank determines that a
Change in Law affecting such Lender or Issuing Bank or any Lending Office of
such Lender or such Lender’s or Issuing Bank’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations or Loans, to a level below that which such Lender, Issuing Bank or
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then within 10 Business Days of receiving the
request from such Lender or Issuing Bank, Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate it or its holding company for any such reduction suffered.
3.7.3.    Compensation. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of its right to demand such compensation, but Borrowers shall not be
required to compensate a Lender or Issuing Bank for any increased costs incurred
or reductions suffered more than nine months prior to the date that Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
3.7.4.    LIBOR Loan Reserves. If any Lender is required to maintain reserves
with respect to liabilities or assets consisting of or including Eurocurrency
funds or deposits, Borrowers shall pay additional interest to such Lender on
each LIBOR Loan equal to the costs of such reserves allocated to the Loan by the
Lender (as determined by it in good faith, which determination shall be
conclusive). The additional interest shall be due and payable on each interest
payment date for the Loan; provided, however, that if the Lender notifies
Borrowers (with a copy to Agent) of the additional interest less than 10 days
prior to the interest payment date, then such interest shall be payable 10 days
after Borrowers’ receipt of the notice.
3.8.    Mitigation. If any Lender gives a notice under Section 3.5 or requests
compensation under Section 3.7, or if Borrowers are required to pay any
Indemnified Taxes or additional amounts with respect to a Lender under Section
5.9, then at the request of Borrower Agent, such Lender shall use reasonable
efforts to designate a different Lending Office or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (a) would eliminate
the need for such notice or reduce amounts payable or to be withheld in the
future, as applicable; and (b) would not subject Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to it or unlawful.
Borrowers shall promptly following request therefor pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
3.9.    Funding Losses. If for any reason (a) any Borrowing of, or conversion to
or continuation of, a LIBOR Loan does not occur on the date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation (whether or not
withdrawn), (b) any repayment or conversion of a LIBOR Loan occurs on a day
other than the end of its Interest Period, or (c) Borrowers fail to repay a
LIBOR Loan when required hereunder, then Borrowers shall pay to Agent its
customary administrative charge and to each Lender all losses and expenses that
it sustains as a consequence thereof, including loss of anticipated profits and
any loss or expense arising from liquidation or redeployment of funds or from
fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in the London interbank market or any other
offshore Dollar market to fund any LIBOR Loan, but the provisions hereof shall
be deemed to apply as if each Lender had purchased such deposits to fund its
LIBOR Loans.
3.10.    Maximum Interest. Notwithstanding anything to the contrary contained in
any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by Applicable Law (“maximum rate”). If Agent or any Lender shall receive
interest in an amount that exceeds the maximum rate, the excess interest shall
be applied to the principal of the Obligations or, if it exceeds such unpaid
principal, refunded to Borrowers. In determining whether the interest contracted
for, charged or received by Agent or a Lender exceeds the maximum rate, such
Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee or premium rather than
interest; (b) exclude voluntary prepayments and the effects thereof; and (c)
amortize, prorate, allocate and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.    LOAN ADMINISTRATION
4.1.    Manner of Borrowing and Funding Revolver Loans.
4.1.1.    Notice of Borrowing.
(a)    Whenever Borrowers desire funding of a Borrowing of Revolver Loans,
Borrower Agent shall give Agent a Notice of Borrowing. Such notice must be
received by Agent no later than 12:00 noon Chicago time (i) on the Business Day
of the requested funding date, in the case of Base Rate Loans, and (ii) at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after 12:00 noon Chicago time shall be deemed received
on the next Business Day. Subject to Section 3.5 and Section 3.6, each Notice of
Borrowing shall be irrevocable and shall specify (A) the amount of the
Borrowing, (B) the requested funding date (which must be a Business Day), (C)
whether the Borrowing is to be made as Base Rate Loans, or LIBOR Loans, and (D)
in the case of LIBOR Loans, the duration of the applicable Interest Period
(which shall be deemed to be 30 days if not specified).
(b)    Unless payment is otherwise timely made by Borrowers, the becoming due of
any Obligations (whether principal, interest, fees or other charges, including
Extraordinary Expenses, LC Obligations, Cash Collateral and Secured Bank Product
Obligations) shall be deemed to be a request for Base Rate Loans, on the due
date, in the amount due. The proceeds of such Revolver Loans shall be disbursed
as direct payment of the relevant Obligation. In addition, Agent may, at its
option, charge such Obligations against Borrower Agent’s primary disbursement
account maintained with Agent or any of its Affiliates.
(c)    If Borrowers establish a controlled disbursement account with Agent or
any Affiliate of Agent, then the presentation for payment of any check or other
item of payment drawn on such account at a time when there are insufficient
funds to cover it shall be deemed to be a request for Base Rate Loans on the
date of such presentation, in the amount of the check and items presented for
payment. The proceeds of such Revolver Loans may be disbursed directly to the
controlled disbursement account or other appropriate account.
4.1.2.    Fundings by Lenders. Each Lender shall timely honor its Revolver
Commitment by funding its Pro Rata share of each Borrowing of Revolver Loans
that is properly requested hereunder. Except for Borrowings to be made as
Swingline Loans, Agent shall endeavor to notify Lenders of each Notice of
Borrowing (or deemed request for a Borrowing) by 1:00 p.m. Chicago time on the
proposed funding date for Base Rate Loans or by 3:00 p.m. Chicago time, at least
two Business Days before any proposed funding of LIBOR Loans. Each Lender shall
fund to Agent such Lender’s Pro Rata share of the Borrowing to the account
specified by Agent in immediately available funds not later than 2:00 p.m.
Chicago time on the requested funding date unless Agent’s notice is received
after the times provided above, in which event Lender shall fund its Pro Rata
share by 11:00 a.m. Chicago time on the next Business Day. Subject to its
receipt of such amounts from Lenders, Agent shall disburse the proceeds of the
Revolver Loans as directed by Borrower Agent. Unless Agent shall have received
(in sufficient time to act) written notice from a Lender that it does not intend
to fund its Pro Rata share of a Borrowing, Agent may assume that such Lender has
deposited or promptly will deposit its share with Agent, and Agent may disburse
a corresponding amount to Borrowers. If a Lender’s share of any Borrowing or of
any settlement pursuant to Section 4.1.3(b) is not received by Agent, then
Borrowers agree to repay to Agent on demand the amount of such share, together
with interest thereon from the date disbursed until repaid, at the rate
applicable to the Borrowing.
4.1.3.    Swingline Loans; Settlement.
(a)    Agent may, but shall not be obligated to, advance Swingline Loans to
Borrowers, up to an aggregate outstanding amount equal to 10% of the Revolver
Commitments at such time, unless the funding is specifically required to be made
by all Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan,
for all purposes, except that payments thereon shall be made to Agent for its
own account until Lenders have funded their participations therein as provided
below. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note.
(b)    To facilitate administration of the Revolver Loans, Lenders and Agent
agree (which agreement is solely among them, and not for the benefit of or
enforceable by any Borrower) that settlement among them with respect to
Swingline Loans and other Revolver Loans may take place on a date determined
from time to time by Agent, which shall occur at least once each week. On each
settlement date, settlement shall be made with each Lender in accordance with
the Settlement Report delivered by Agent to Lenders. Between settlement dates,
Agent may in its discretion apply payments on Revolver Loans to Swingline Loans,
regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender’s obligation to make settlements with Agent is absolute
and unconditional, without offset, counterclaim or other defense, and whether or
not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 6 are satisfied or waived. If, due to an Insolvency
Proceeding with respect to a Borrower or otherwise, any Swingline Loan may not
be settled among Lenders hereunder, then each Lender having a Revolver
Commitment shall be deemed to have purchased from Agent a Pro Rata participation
in each unpaid Swingline Loan and shall transfer the amount of such
participation to Agent, in immediately available funds, within one Business Day
after Agent’s request therefor.
4.1.4.    Notices. Each Borrower authorizes Agent and Lenders (and Agent and
Lenders hereby agree) to extend, convert or continue Loans, effect selections of
interest rates, and transfer funds to or on behalf of Borrowers based on
telephonic or e-mailed instructions to Agent. Borrowers shall confirm each such
request by prompt delivery to Agent of a Notice of Borrowing or Notice of
Conversion/Continuation, if applicable, but if it differs materially from the
action taken by Agent or Lenders, the records of Agent and Lenders shall govern.
Neither Agent nor any Lender shall have any liability for any loss suffered by a
Borrower as a result of Agent or any Lender acting upon its understanding of
telephonic or e-mailed instructions from a person believed in good faith by
Agent or any Lender to be a person authorized to give such instructions on a
Borrower’s behalf.
4.2.    Defaulting Lender. Notwithstanding anything herein to the contrary:
4.2.1.    Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations or rights to fund, participate in or receive
collections with respect to Loans and Letters of Credit (including existing
Swingline Loans, Protective Advances and LC Obligations), Agent shall reallocate
Pro Rata shares by excluding the Commitments and Loans of a Defaulting Lender
from the calculation of such shares. A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document until all
of its defaulted obligations have been cured.
4.2.2.    Payments; Fees. Agent shall receive and retain any amounts payable to
a Defaulting Lender under the Loan Documents, and a Defaulting Lender shall be
deemed to have assigned to Agent such amounts until all Obligations owing to
Agent, non-Defaulting Lenders and other Secured Parties have been paid in full.
Agent shall use such amounts to cover the Defaulting Lender’s defaulted
obligations, to Cash Collateralize such Lender’s Fronting Exposure, to readvance
the amounts to Borrowers or to repay Obligations. A Lender shall not be entitled
to receive any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the unused line fee under Section 3.2.1.
If any LC Obligations owing to a Defaulted Lender are reallocated to other
Lenders, fees attributable to such LC Obligations under Section 3.2.2 shall be
paid to such Lenders. Agent shall be paid all fees attributable to LC
Obligations that are not reallocated or cash collateralized.
4.2.3.    Status; Cure. Agent may determine in its discretion that a Lender
constitutes a Defaulting Lender and the effective date of such status shall be
conclusive and binding on all parties, absent manifest error. Borrowers, Agent
and Issuing Bank may agree in writing that a Lender has ceased to be a
Defaulting Lender, whereupon Pro Rata shares shall be reallocated without
exclusion of the reinstated Lender’s Commitments and Loans, and the Revolver
Usage and other exposures under the Revolver Commitments shall be reallocated
among Lenders and settled by Agent (with appropriate payments by the reinstated
Lender, including payment of any breakage costs for reallocated LIBOR Loans) in
accordance with the readjusted Pro Rata shares. Unless expressly agreed by
Borrowers, Agent and Issuing Bank, as expressly provided herein with respect to
Bail-In Actions and related matters, no reallocation of Commitments and Loans to
non-Defaulting Lenders or reinstatement of a Defaulting Lender shall constitute
a waiver or release of claims against such Lender. The failure of any Lender to
fund a Loan, to make a payment in respect of LC Obligations or otherwise to
perform obligations hereunder shall not relieve any other Lender of its
obligations under any Loan Document, and no Lender shall be responsible for
default by another Lender. For the avoidance of doubt, Lenders and Agent agree
that, solely for purposes of determining a Defaulting Lender’s right to vote on
matters relating to the Loan Documents and to share in payments, fees and
Collateral proceeds thereunder, a Defaulting Lender shall not be deemed to be a
“Lender” until all its defaulted obligations have been cured
4.3.    Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing
of LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $100,000 in excess thereof. No more than six Borrowings of LIBOR
Loans may be outstanding at any time (or to the extent there has been an
increase in the Revolver Commitments pursuant to Section 2.1.7, nine
Borrowings), and all LIBOR Loans denominated in the same currency and having the
same length and beginning date of their Interest Periods shall be aggregated
together and considered one Borrowing for this purpose. Upon determining LIBOR
for any Interest Period requested by Borrowers, Agent shall promptly notify
Borrowers thereof by telephone or electronically and, if requested by Borrowers,
shall confirm any telephonic notice in writing.
4.4.    Borrower Agent. Each Borrower hereby designates the Company (“Borrower
Agent”) as its representative and agent for all purposes under the Loan
Documents, including requests for Loans and Letters of Credit, designation of
interest rates, delivery or receipt of communications, preparation and delivery
of Borrower Materials or Reports, receipt and payment of Obligations, requests
for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other
dealings with Agent, Issuing Bank or any Lender. Borrower Agent hereby accepts
such appointment. Agent and Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Agent and Lenders may give any notice or communication with a Borrower hereunder
to Borrower Agent on behalf of such Borrower. Each of Agent, Issuing Bank and
Lenders shall have the right, in its discretion, to deal exclusively with
Borrower Agent for any or all purposes under the Loan Documents. Each Borrower
agrees that any notice, election, communication, representation, agreement or
undertaking made on its behalf by Borrower Agent shall be binding upon and
enforceable against it, as though made by such Borrower.
4.5.    One Obligation. The Loans, LC Obligations and other Obligations
constitute one general obligation of Borrowers (unless otherwise expressly
provided in any Loan Document) and are secured by Agent’s Lien on all
Collateral; provided, however, that Agent and each Lender shall be deemed to be
a creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
4.6.    Effect of Termination. On the effective date of the termination of the
Revolver Commitments, all Obligations shall be immediately due and payable, and
any Lender may terminate its and its Affiliates’ Bank Products. Until Full
Payment of the Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Notwithstanding Full
Payment of the Obligations, in the event Agent has incurred any damages as a
result of the dishonor or return of Payment Items applied to Obligations,
Agent’s Liens shall not be terminated until Agent receives (a) a written
agreement, executed by Borrowers indemnifying Agent and Lenders from any such
damages; or (b) such Cash Collateral as Agent, in its Permitted Discretion,
deems necessary to protect against any such damages. Sections 2.3, 3.4, 3.6,
3.7, 3.9, 5.5, 5.9, 5.10, 12, 15.2 and this Section, and the obligation of each
Obligor and Lender with respect to each indemnity or waiver given by it in any
Loan Document, shall survive Full Payment of the Obligations and any release
relating to this credit facility. Upon Full Payment of the Obligations, except
as set forth above, all Liens of the Agent securing the Obligations shall be
automatically released and terminated. Agent shall, upon reasonable request by
the Borrowers, execute and/or file such instruments, releases, UCC-3 filings and
other documents as requested by the Borrowers to evidence such release, all at
the sole expense of the Borrowers.
SECTION 5.    PAYMENTS
5.1.    General Payment Provisions. All payments of Obligations shall be made in
Dollars, without offset, counterclaim or defense of any kind, free and clear of
(and without deduction for) any Taxes, and in immediately available funds, not
later than 12:00 noon Chicago time on the due date. Any payment after such time
shall be deemed made on the next Business Day. Any payment of a LIBOR Loan prior
to the end of its Interest Period shall be accompanied by all amounts due under
Section 3.9. Any prepayment of Revolver Loans shall be applied first to Base
Rate Loans and then to LIBOR Loans.
5.2.    Repayment of Revolver Loans. Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder. Revolver Loans may be prepaid from time to time, without penalty or
premium. Subject to Section 2.1.5, if an Overadvance exists at any time,
Borrowers shall, on the sooner of Agent’s demand or the first Business Day after
any Borrower has knowledge thereof, repay Revolver Loans or Cash Collateralize
Letters of Credit in an amount sufficient to reduce Revolver Usage to the
Borrowing Base. If any Asset Disposition includes the disposition of Eligible
Accounts or Eligible Inventory or any other ABL Facility First Lien Collateral,
Net Proceeds equal to the greater of (a) the net book value of such Accounts and
Inventory, or (b) the reduction in the Borrowing Base, upon giving effect to
such disposition, shall be applied to prepay the Revolver Loans.
5.3.    Repayment.
5.3.1.    Mandatory Prepayments.
(a)    Within five Business Days of the receipt of any proceeds of insurance or
condemnation awards paid in respect of any ABL Facility First Lien Collateral,
Borrowers shall prepay Revolver Loans;
(b)    On the Commitment Termination Date, Borrowers shall prepay all Revolver
Loans (unless sooner repaid hereunder).
5.4.    Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, on demand.
5.5.    Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
5.6.    Allocation of Payments.
5.6.1.    Allocations Generally. Absent an Event of Default, monies to be
applied to Obligations from payments by Obligors shall be allocated as follows:
(a)    if a specific payment of principal, interest, fees or other sum payable
under the Loan Documents, according to the instruction of Borrower Agent;
(b)    if a mandatory prepayment, according to Section 5.3.1; and
(c)    if any other amount, applied to the Obligations at the discretion of
Agent.
5.6.2.    Post-Default Allocation. During an Event of Default, monies to be
applied to the Obligations, whether arising from payments by Obligors,
realization on Collateral, setoff or otherwise, shall be allocated as follows:
(a)    first, to all fees, indemnification, costs and expenses, including
Extraordinary Expenses, owing to Agent;
(b)    second, to all amounts owing to Agent on Swingline Loans, Protective
Advances, and Loans and participations that a Defaulting Lender has failed to
settle or fund;
(c)    third, to all amounts owing to Issuing Bank on LC Obligations;
(d)    fourth, to all Obligations (other than Secured Bank Product Obligations)
constituting fees, indemnification, costs or expenses owing to Lenders;
(e)    fifth, to all Obligations (other than Secured Bank Product Obligations)
constituting interest;
(f)    sixth, to Cash Collateralize all LC Obligations;
(g)    seventh, to all other Loans, and to Secured Bank Product Obligations
arising under Hedge Agreements (including Cash Collateralization thereof) up to
the amount of Reserves existing therefor;
(h)    eighth, to all other Secured Bank Product Obligations;
(i)    ninth, all remaining Obligations; and
(j)    last, to the Borrower.
5.6.3.    Application of Amounts. Amounts shall be applied to each category of
Obligations set forth in Section 5.6.2 until Full Payment thereof and then to
the next category. If amounts are insufficient to satisfy a category, they shall
be applied on a pro rata basis among the Obligations in the category. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Agent shall have no obligation to calculate the amount of any Secured
Bank Product Obligation and may request a reasonably detailed calculation
thereof from a Secured Bank Product Provider. If the provider fails to deliver
such calculation within five Business Days following request by Agent, Agent may
assume such amount is zero. The allocations set forth in Section 5.6.2 are
solely to determine the rights and priorities of Agent and Lenders as among
themselves, and may be changed by agreement among them without the consent of
any Obligor. Section 5.6.2 is not for the benefit of or enforceable by any
Borrower.
5.6.4.    Erroneous Application. Agent shall not be liable for any application
of amounts made by it in good faith and, if any such application is subsequently
determined to have been made in error, the sole recourse of any Lender or other
Person to which such amount should have been made shall be to recover the amount
from the Person that actually received it (and, if such amount was received by
any Lender, such Lender hereby agrees to return it).
5.7.    Application of Payments. During a Cash Dominion Trigger Period, the
ledger balance in the main Dominion Account as of the end of a Business Day
shall be applied to the Obligations at the beginning of the next Business Day.
If, as a result of such application, a credit balance exists, the balance shall
not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default or Event of Default exists. Each Borrower
irrevocably waives the right to direct the application of any payments or
Collateral proceeds, and agrees that Agent shall have the continuing, exclusive
right to apply and reapply same against the Obligations, in such manner as Agent
deems advisable, subject to the proviso in Section 5.6.2 and the following
sentence.
5.8.    Loan Account; Account Stated.
5.8.1.    Loan Account. Agent shall maintain in accordance with its usual and
customary practices an account or accounts (“Loan Account”) evidencing the Debt
of Borrowers resulting from each Loan or issuance of a Letter of Credit from
time to time. Any failure of Agent to record anything in the Loan Account, or
any error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder. Agent may maintain a single Loan
Account in the name of each relevant Borrower for the account of the
Obligations. Each Borrower confirms that such arrangement shall have no effect
on the joint and several character of its liability with each other Borrower for
the Obligations.
5.8.2.    Entries Binding. Entries made in the Loan Accounts shall constitute
presumptive evidence of the information contained therein. If any information
contained in the Loan Accounts are provided to or inspected by any Person, then
such information shall be conclusive and binding on such Person for all purposes
absent manifest error, except to the extent such Person notifies Agent in
writing within 30 days after receipt or inspection that specific information is
subject to dispute.
5.9.    Taxes.
5.9.1.    Payments Free of Taxes; Obligation to Withhold; Tax Payment.
(a)    All payments of Obligations by Obligors shall be made without deduction
or withholding for any Taxes, except as required by Applicable Law. If
Applicable Law (as determined by Agent in its discretion) requires the deduction
or withholding of any Tax from any such payment by Agent or an Obligor, then
Agent or such Obligor shall be entitled to make such deduction or withholding
based on information and documentation provided pursuant to Section 5.10.
(b)    If Agent or any Obligor is required by the Code to withhold or deduct
Taxes, including backup withholding and withholding taxes, from any payment,
then (i) Agent shall withhold or make such deductions as are determined by Agent
to be required based upon the information and documentation it has received
pursuant to Section 5.10 below, (ii) Agent shall pay the full amount that it
determines is to be withheld or deducted to the relevant Governmental Authority
pursuant to the Code, and (iii) to the extent the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Obligor
shall be increased as necessary so that the Recipient receives an amount equal
to the sum it would have received had no such withholding or deduction been
made.
(c)    If Agent or any Obligor is required by any Applicable Law other than the
Code to withhold or deduct Taxes from any payment, then (i) Agent or such
Obligor shall withhold or make such deductions as are determined by Agent or
such Obligor to be required based upon the information and documentation it has
received pursuant to Section 5.10 below, (ii) Agent or such Obligor, to the
extent required by Applicable Law, shall timely pay the full amount to be
withheld or deducted to the relevant Governmental Authority, and (iii) to the
extent the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Obligor shall be increased as necessary so that
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
5.9.2.    Payment of Other Taxes. Without limiting the foregoing, Borrowers
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at Agent’s option, timely reimburse Agent for payment of, any
Other Taxes.
5.9.3.    Tax Indemnification
(a)    Each Borrower shall indemnify and hold harmless, on a joint and several
basis, each Recipient against any Indemnified Taxes (including those imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by a Recipient or required to be withheld or deducted from a payment to a
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall indemnify and hold harmless Agent against any amount that a
Lender or Issuing Bank fails for any reason to pay indefeasibly to Agent as
required pursuant to this Section. Each Borrower shall make payment within 10
days after demand for any amount or liability payable under this Section. A
certificate as to the amount of such payment or liability delivered to Borrowers
by a Lender or Issuing Bank (with a copy to Agent), or by Agent on its own
behalf or on behalf of any Recipient, shall be conclusive absent manifest error.
(b)    Each Lender and Issuing Bank shall indemnify and hold harmless, on a
several basis, (i) Agent against any Indemnified Taxes attributable to such
Lender or Issuing Bank (but only to the extent Borrowers have not already paid
or reimbursed Agent therefor and without limiting Borrowers’ obligation to do
so), (ii) Agent and Obligors, as applicable, against any Taxes attributable to
such Lender’s failure to maintain a Participant register as required hereunder,
and (iii) Agent and Obligors, as applicable, against any Excluded Taxes
attributable to such Lender or Issuing Bank, in each case, that are payable or
paid by Agent or an Obligor in connection with any Obligations, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. Each Lender and Issuing Bank shall make payment
within 10 days after demand for any amount or liability payable under this
Section. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Bank by Agent shall be conclusive absent manifest
error.
5.9.4.    Evidence of Payments. If Agent or an Obligor pays any Taxes pursuant
to this Section, then upon request, Agent shall deliver to Borrower Agent or
Borrower Agent shall deliver to Agent, respectively, a copy of a receipt issued
by the appropriate Governmental Authority evidencing the payment, a copy of any
return required by Applicable Law to report the payment, or other evidence of
payment reasonably satisfactory to Agent or Borrower Agent, as applicable.
5.9.5.    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or Issuing Bank, nor have any obligation to pay to any Lender or
Issuing Bank, any refund of Taxes withheld or deducted from funds paid for the
account of a Lender or Issuing Bank. If a Recipient determines in its discretion
that it has received a refund of any Taxes as to which it has been indemnified
by Borrowers or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay Borrowers an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrowers with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that Borrowers agree, upon request by the
Recipient, to repay the amount paid over to Borrowers (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient if the Recipient is required to repay such refund to the Governmental
Authority. Notwithstanding anything herein to the contrary, no Recipient shall
be required to pay any amount to Borrowers if such payment would place the
Recipient in a less favorable net after-Tax position than it would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. In no event
shall Agent or any Recipient be required to make its tax returns (or any other
information relating to its taxes that it deems confidential) available to any
Obligor or other Person.
5.9.6.    Survival. Each party’s obligations under Sections 5.9 and 5.10 shall
survive the resignation or replacement of Agent or any assignment of rights by
or replacement of a Lender or Issuing Bank, the termination of the Commitments,
and the repayment, satisfaction, discharge or Full Payment of any Obligations.
5.10.    Lender Tax Information.
5.10.1.    Status of Lenders. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments of Obligations shall
deliver to Borrowers and Agent properly completed and executed documentation
reasonably requested by Borrowers or Agent as will permit such payments to be
made without or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by Borrowers or Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by Borrowers
or Agent to enable them to determine whether such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding the
foregoing, such documentation (other than documentation described in Sections
5.10.2(a), (b) and (d)) shall not be required if a Lender reasonably believes
delivery of the documentation would subject it to any material unreimbursed cost
or expense or would materially prejudice its legal or commercial position.
5.10.2.    Documentation. Without limiting the foregoing, if any Borrower is a
U.S. Person,
(a)    Any Lender that is a U.S. Person shall deliver to Borrowers and Agent on
or prior to the date on which such Lender becomes a Lender hereunder (and from
time to time thereafter upon reasonable request of Borrowers or Agent), executed
copies of IRS Form W-9, certifying that such Lender is exempt from U.S. federal
backup withholding Tax;
(b)    Any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon reasonable request of
Borrowers or Agent), whichever of the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party, (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
other payments under the Loan Documents, IRS Form W-8BEN or W-8BEN-E
establishing an exemption from or reduction of U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate in
form satisfactory to Agent to the effect that such Foreign Lender is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code (“U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E (as applicable), a U.S. Tax Compliance Certificate in form satisfactory
to Agent, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate on behalf of each such direct and indirect
partner;
(c)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrowers and Agent (in such number of copies as shall be requested
by the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender hereunder (and from time to time thereafter upon the reasonable request
of Borrowers or Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrowers or
Agent to determine the withholding or deduction required to be made; and
(d)    if payment of an Obligation to a Lender would be subject to U.S. federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code), such Lender shall deliver to Borrowers and
Agent at the time(s) prescribed by law and otherwise as reasonably requested by
Borrowers or Agent such documentation prescribed by Applicable Law (including
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Borrowers or Agent as may be necessary for them to
comply with their obligations under FATCA and to determine that such Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (d), “FATCA”
shall include any amendments made to FATCA after the date hereof.
5.10.3.    Redelivery of Documentation. If any form or certification previously
delivered by a Lender pursuant to this Section expires or becomes obsolete or
inaccurate in any respect, such Lender shall promptly update the form or
certification or notify Borrowers and Agent in writing of its inability to do
so.
5.11.    Nature and Extent of Each Borrower’s Liability.
5.11.1.    Joint and Several Liability. Each Borrower agrees that it is jointly
and severally liable for and absolutely and unconditionally guarantees to Agent
and Lenders the prompt payment and performance of, all Obligations and all
agreements under the Loan Documents, except its Excluded Swap Obligations. Each
Borrower agrees that its guaranty obligations hereunder constitute a continuing
guaranty of payment and not of collection, that such obligations shall not be
discharged until Full Payment of the Obligations and that to the extent
permitted by Applicable Law, such obligations are absolute and unconditional,
irrespective of (a) the genuineness, validity, regularity, enforceability,
subordination or any future modification of, or change in, any Obligations or
Loan Document, or any other document, instrument or agreement to which any
Obligor is or may become a party or be bound; (b) the absence of any action to
enforce this Agreement (including this Section) or any other Loan Document, or
any waiver, consent or indulgence of any kind by Agent or any Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for the
Obligations or any action, or the absence of any action, by Agent or any Lender
in respect thereof (including the release of any security or guaranty); (d) the
insolvency of any Obligor; (e) any election by Agent or any Lender in an
Insolvency Proceeding for the application of Section 1111(b)(2) of the
Bankruptcy Code (or the equivalent in any applicable jurisdiction); (f) any
borrowing or grant of a Lien by any other Borrower, as debtor-in-possession
under Section 364 of the Bankruptcy Code or otherwise (or the equivalent in any
applicable jurisdiction); (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise (or the equivalent in any applicable
jurisdiction); or (h) any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
except Full Payment of all Obligations.
5.11.2.    Waivers.
(a)    To the extent permitted by Applicable Law, each Borrower expressly waives
all rights that it may have now or in the future under any statute, at common
law, in equity or otherwise, to compel Agent or Lenders to marshal assets or to
proceed against any Obligor, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. To the extent permitted by Applicable Law, each Borrower waives
all defenses available to a surety, guarantor or accommodation co-obligor other
than Full Payment of all Obligations and waives, to the maximum extent permitted
by Applicable Law, any right to revoke any guaranty of Obligations as long as it
is a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.11 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business.
(b)    Agent and Lenders may, in their discretion, pursue such rights and
remedies as they deem appropriate, including realization upon Collateral by
judicial foreclosure or non-judicial sale or enforcement, without affecting any
rights and remedies under this Section 5.11. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives to the extent permitted by Applicable Law any
claim based upon it, even if the action may result in loss of any rights of
subrogation that any Borrower might otherwise have had. Any election of remedies
that results in denial or impairment of the right of Agent or any Lender to seek
a deficiency judgment against any Borrower shall not impair any other Borrower’s
obligation to pay the full amount of the Obligations. Each Borrower waives to
the extent permitted by Applicable Law all rights and defenses arising out of an
election of remedies, such as non-judicial foreclosure with respect to any
security for the Obligations, even though that election of remedies destroys
such Borrower’s rights of subrogation against any other Person. Agent may bid
Obligations, in whole or part, at any foreclosure, trustee or other sale,
including any private sale, and the amount of such bid need not be paid by Agent
but shall be credited against the Obligations. The amount of the successful bid
at any such sale, whether Agent or any other Person is the successful bidder,
shall be conclusively deemed to be the fair market value of the Collateral, and
the difference between such bid amount and the remaining balance of the
Obligations shall be conclusively deemed to be the amount of the Obligations
guaranteed under this Section 5.11, notwithstanding that any present or future
law or court decision may have the effect of reducing the amount of any
deficiency claim to which Agent or any Lender might otherwise be entitled but
for such bidding at any such sale.
5.11.3.    Extent of Liability; Contribution.
(a)    Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.11 shall not exceed the greater of (i) all
amounts for which such Borrower is primarily liable, as described in clause (c)
below, and (ii) such Borrower’s Allocable Amount.
(b)    If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower’s Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment. The “Allocable
Amount” for any Borrower shall be the maximum amount that could then be
recovered from such Borrower under this Section 5.11 without rendering such
payment voidable under Section 548 of the Bankruptcy Code or under any
applicable state fraudulent transfer or conveyance act, or similar statute or
common law.
(c)    Section 5.11.3(a) shall not limit the liability of any Borrower to pay or
guarantee Loans made directly or indirectly to it (including Loans advanced
hereunder to any other Borrower and then re-loaned or otherwise transferred to,
or for the benefit of, such Borrower), LC Obligations relating to Letters of
Credit issued to support its business, Secured Bank Product Obligations incurred
to support its business, and all accrued interest, fees, expenses and other
related Obligations with respect thereto, for which such Borrower shall be
primarily liable for all purposes hereunder. Agent and Lenders shall have the
right, at any time in their Permitted Discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation.
(d)    Each Obligor that is a Qualified ECP when its guaranty of or grant of
Lien as security for a Swap Obligation becomes effective hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
funds or other support to each Specified Obligor with respect to such Swap
Obligation as may be needed by such Specified Obligor from time to time to honor
all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP’s obligations
and undertakings under this Section 5.11 voidable under any applicable
fraudulent transfer or conveyance act). The obligations and undertakings of each
Qualified ECP under this Section shall remain in full force and effect until
Full Payment of all Obligations. Each Obligor intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support or other agreement” for the benefit of,
each Obligor for all purposes of the Commodity Exchange Act.
5.11.4.    Joint Enterprise. Each Borrower has requested that Agent and Lenders
make this credit facility available to Borrowers on a combined basis, in order
to finance Borrowers’ business most efficiently and economically. Borrowers’
business is a mutual and collective enterprise. Borrowers believe that
consolidation of their credit facility will enhance the borrowing power of each
Borrower and ease the administration of their relationship with Lenders, all to
the mutual advantage of Borrowers. Borrowers acknowledge and agree that Agent’s
and Lenders’ willingness to extend credit to Borrowers and to administer the
Collateral on a combined basis, as set forth herein, is done solely as an
accommodation to Borrowers and at Borrowers’ request.
5.11.5.    Subordination. Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the Full Payment of all
Obligations, subject to Section 10.2.9.
SECTION 6.    CONDITIONS PRECEDENT
6.1.    Conditions Precedent to Effective Date. This Agreement shall not become
effective until the date on which each of the following conditions is satisfied
or waived in writing by Agent and the Lenders:
(a)    This Agreement shall be executed by each Obligor party hereto, Agent and
Lenders, and counterparts hereof as so executed shall have been delivered to
Agent;
(b)    The Pledge Agreement, amendments to each of the Copyright Security
Agreement, Patent Security Agreement, Trademark Security Agreement, and Deposit
Account Control Agreements, in each case, shall be executed by each applicable
Obligor and Agent, and counterparts thereof as so executed shall have been
delivered to Agent;
(c)    Agent shall have entered into an Intercreditor Agreement with Borrowers
and Term Loan Agent in form and substance reasonably satisfactory to Agent;
(d)    Agent shall have received certificates, in form and substance reasonably
satisfactory to it, from a knowledgeable Senior Officer of Obligors certifying
that, after giving effect to the initial Loans and transactions hereunder
occurring on the Effective Date, (i) the Obligors (taken as a whole) are
Solvent; (ii) no Default or Event of Default exists; and (iii) the
representations and warranties set forth in Section 9 are true and correct in
all material respects as of the Effective Date, except to the extent such
representations and warranties are made on and as of a specified date (and not
required to be brought down to the Effective Date), in which case the same shall
continue on the Effective Date to be true and correct as of the applicable
specified date (or, in the event such representations and warranties are
qualified by materiality or material adverse effect or language of similar
import, such representations shall be true and correct in all respects as of the
Effective Date);
(e)    Agent shall have received a certificate of a duly authorized officer of
each Obligor, certifying (i) that attached copies of such Obligor’s Organic
Documents are true and complete, and in full force and effect, without amendment
except as shown; (ii) that an attached copy of resolutions authorizing execution
and delivery of the Loan Documents is true and complete, and that such
resolutions are in full force and effect, were duly adopted, have not been
amended, modified or revoked, and constitute all resolutions adopted with
respect to this credit facility; and (iii) that the charter documents of each
Obligor have not been amended or modified since the Second Restatement Effective
Date, or if any such charter documents have been so amended or modified, Agent
shall have received copies of the charter documents of each Obligor, certified
by the Secretary of State or other appropriate official of such Obligor’s
jurisdiction of organization;
(f)    Agent shall have received good standing certificates, as applicable, for
each Obligor, issued by the Secretary of State or other appropriate official of
such Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification;
(g)    Agent shall have received final executed copies of the Term Loan
Documents, and all related agreements, documents and instruments as in effect on
the Effective Date all of which shall be reasonably satisfactory in form and
substance to Agent and the transactions contemplated by such documentation shall
be consummated prior or in simultaneously therewith the making of the initial
Advance;
(h)    Agent shall have received evidence that (substantially contemporaneously
with the Effective Date) the Indenture has been discharged in accordance with
its terms accordance with the terms of the Indenture;
(i)    Agent shall have received a written opinion of (x) Gibson, Dunn &
Crutcher LLP, (ii) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
and (iii) Ahlers & Cooney, P.C., all such opinions to be in form and substance
reasonably satisfactory to Agent;
(j)    Agent shall have received a completed Perfection Certificate dated the
Effective Date and signed by a Senior Officer of the Company, together with all
attachments contemplated thereby; and
(k)    Borrowers have paid all reasonable and documented out-of-pocket fees and
expenses of Agent and of legal counsel to Agent that have been invoiced on or
prior to the Effective Date in connection with the preparation, negotiation,
execution and delivery of this Agreement.
6.2.    Conditions Precedent to All Credit Extensions. Agent, Issuing Bank and
Lenders shall not be required to fund any Loans or arrange for issuance of any
Letters of Credit unless the following conditions are satisfied:
(a)    No Default or Event of Default shall exist at the time of, or result
from, such funding, issuance or grant;
(b)    The representations and warranties of each Obligor in the Loan Documents
shall be true and correct in all material respects on the date of, and upon
giving effect to, such funding, issuance or grant (except for representations
and warranties that expressly relate to an earlier date, and, in each such case,
shall be true and correct in all material respects as of such earlier date);
(c)    All conditions precedent in any other Loan Document shall be satisfied or
waived; and
(d)    With respect to issuance of a Letter of Credit, the LC Conditions shall
be satisfied.
Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied or
waived on the date of such request and on the date of such funding, issuance or
grant.
SECTION 7.    COLLATERAL
7.1.    Grant of Security Interest. To secure the prompt payment and performance
of all Obligations, each Borrower and Guarantor hereby grants to Agent for the
benefit of Secured Parties (in such capacity, a collateral agent), a continuing
security interest in and Lien upon all Property of such Borrower, including all
of the following Property, whether now owned or hereafter acquired, and wherever
located:
(a)    all Accounts;
(b)    all Chattel Paper, including electronic chattel paper;
(c)    all Commercial Tort Claims listed on Schedule 7.1 (as amended from time
to time);
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all General Intangibles, including Intellectual Property (excluding
applications filed in the United States Patent and Trademark Office to register
trademarks or service marks on the basis of any Obligor’s “intent to use” such
trademarks or service marks unless and until the filing of a “Statement of Use”
or “Amendment to Allege Use” has been filed and accepted, whereupon such
applications shall be automatically subject to the Lien granted herein and
deemed included in the Collateral and contracts that prohibit the granting of
security interests or encumbrances);
(g)    all Goods, including Inventory, Equipment and fixtures;
(h)    all Instruments;
(i)    all Investment Property;
(j)    all Licenses;
(k)    all Letter-of-Credit Rights;
(l)    all Supporting Obligations;
(m)    all monies, whether or not in the possession or under the control of
Agent, a Lender, or a bailee or Affiliate of Agent or a Lender, including any
Cash Collateral;
(n)    all accessions to, substitutions for, and all replacements, products, and
cash and non-cash proceeds of the foregoing, including proceeds of and unearned
premiums with respect to insurance policies, and claims against any Person for
loss, damage or destruction of any Collateral; and
(o)    all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.
Notwithstanding the foregoing, in no event shall any of the following Property
be subject to the grant of security pursuant to this Section 7.1 or otherwise
constitute Collateral: (i) all motor vehicles and other assets subject to a
certificate of title the perfection of a security interest in which is excluded
from the UCC in the relevant jurisdiction; (ii) any General Intangible or other
rights arising under contracts, Instruments, licenses, license agreements
(including Licenses) or other documents, and any joint venture or minority
Equity Interests, in each case, to the extent (and only to the extent) that the
grant of a security interest would (x) constitute a violation of a restriction
(so long as such restriction is not entered into in contemplation of the grant
by a Grantor of a security interest pursuant to this Agreement or, in the case
of the Acquisition of any such Property after the date hereof, in contemplation
of such Acquisition) in favor of a third party on such grant, unless and until
any required consents shall have been obtained, (y) give any other party the
right to terminate its obligations thereunder, or (z) violate any law, provided,
however, that (1) any portion of any such General Intangible or other right or
Equity Interests shall cease to be excluded pursuant to this clause (ii) at the
time and to the extent that the grant of a security interest therein does not
result in any of the consequences specified above and (2) the limitation set
forth in this clause (ii) above shall not affect, limit, restrict or impair the
grant by a Grantor of a security interest pursuant to this Agreement in any such
General Intangible or other right or Equity Interests, to the extent that an
otherwise applicable prohibition or restriction on such grant is rendered
ineffective by any applicable law, including the New York UCC, (iii) Property
(and proceeds thereof) owned by any Obligor on the date hereof or hereafter
acquired that is subject to a Lien securing a purchase money obligation or
Capital Lease permitted to be incurred pursuant to this Agreement, for so long
as the contract or other agreement in which such Lien is granted (or the
documentation providing for such purchase money obligation or Capital Lease)
validly prohibits the creation of any other Lien on such Property (and, in the
case of Property hereafter acquired, so long as such prohibition was not entered
into in contemplation of such acquisition); (iv) applications filed in the
United States Patent and Trademark Office to register trademarks or service
marks on the basis of any Obligor’s “intent to use” such trademarks or service
marks unless and until the filing of a “Statement of Use” or “Amendment to
Allege Use” has been filed and accepted, whereupon such applications shall be
automatically subject to the Lien granted herein and deemed included in the
Collateral; (v) any property or assets to the extent that such grant of a
security interest is prohibited by any Applicable Law or requires a consent not
obtained of any Governmental Authority pursuant to such Applicable Law; (vi)
more than 65% of the Equity Interests of any Foreign Subsidiary or any Foreign
Holding Company which represent Voting Stock to the extent a greater percentage
would result in adverse tax consequences to the Company; (vii) all tax, payroll,
employee benefit, fiduciary and trust accounts; (viii) accounts receivable and
any assets related thereto owned by an Excluded Receivables Subsidiary or which
the Company or its Subsidiaries have agreed to transfer to an Excluded
Receivables Subsidiary; (ix) de minimus Equity Interests of any indirect Foreign
Subsidiary or other foreign Person directly held by a Borrower or any Guarantor
solely for the benefit of any Person other than any Borrower or any Guarantor;
(x) cash collateral that is the subject of a deposit or pledge constituting a
Permitted Lien, but only to the extent the agreements governing such deposit or
pledge prohibit the existence of a Lien therein in favor of the Agent; (xi)
Margin Stock; (xii) any interest in Real Estate; or (xiii) Property in
circumstances where the Agent and the Company reasonably agree that the cost of
obtaining or perfecting a security interest in such Property is excessive in
relation to the benefit to the Lenders of the security to be afforded thereby
(clauses (i) through (xiii) collectively, the “Excluded Collateral”).
Furthermore, any assets or Property constituting “Excluded Collateral” are
expressly excluded from each term used in the definition of Collateral (and any
component definition thereof); provided, that in no event shall any Collateral
that is also Eligible Inventory be considered “Excluded Collateral” for any
purpose.
7.2.    [RESERVED].
7.3.    Lien on Deposit Accounts; Cash Collateral.
7.3.1.    Deposit Accounts. To further secure the prompt payment and performance
of all Obligations, each Borrower hereby grants to Agent, for the benefit of
Secured Parties, a continuing security interest in and Lien upon all amounts
credited to any Deposit Account of such Borrower that otherwise constitutes
Collateral hereunder, including any sums in any blocked or lockbox account into
which sums are swept. Each Borrower hereby authorizes and directs each bank or
other depository that maintains an account for such Borrower to deliver to
Agent, during any Cash Dominion Trigger Period (if so requested by Agent), on a
daily basis, all balances in any Deposit Account (other than payroll, tax, petty
cash, employee benefit and trust deposit accounts) maintained by such Borrower,
for application to the Obligations, without inquiry into the authority and right
of Agent to make such request.
7.3.2.    Cash Collateral. Any Cash Collateral shall be invested, at Borrower
Agent’s election, in Cash Equivalents, and Agent shall have no responsibility
for any investment or loss. Each Borrower hereby grants to Agent, for the
benefit of Secured Parties, a security interest in all Cash Collateral held from
time to time and all proceeds thereof, as security for the Obligations, whether
such Cash Collateral is held in a Cash Collateral Account or elsewhere. Agent
may apply Cash Collateral in Deposit Accounts to the payment of any Obligations
in accordance with the provisions of Section 5.6, as they become due and
payable. Each Cash Collateral Account and all Cash Collateral shall be under the
sole dominion and control of Agent. No Borrower or other Person claiming through
or on behalf of any Borrower shall have any right to any Cash Collateral, until
Full Payment of all Obligations or such amounts are due to be returned to the
Borrowers in accordance with the terms of this Agreement.
7.4.    Real Estate Collateral.
7.4.1.    Negative Pledge on Real Estate. The Borrowers will not, and will not
permit any of their Subsidiaries to, enter into or suffer to exist any agreement
granting, creating or assuming any Lien upon any of its Real Estate, other than
in respect of Permitted Liens.
7.5.    Other Collateral.
7.5.1.    Commercial Tort Claims. Concurrently with the delivery of each
Compliance Certificate pursuant to Section 10.1.2(c), Borrowers shall notify
Agent in writing of any Commercial Tort Claim (other than, as long as no Default
or Event of Default exists, a Commercial Tort Claim for less than $1,000,000)
that is held by any Borrower to the extent Agent was not previously notified
about the existence of such Commercial Tort Claim and, upon Agent’s request,
shall promptly take such actions as Agent deems appropriate to confer upon Agent
(for the benefit of Secured Parties) a duly perfected, first priority Lien
(subject to Permitted Liens) upon such claim.
7.5.2.    Certain After-Acquired Collateral. Concurrently with the delivery of
each Compliance Certificate pursuant to Section 10.1.2(c), Borrowers shall
promptly notify Agent in writing if, after the Effective Date, any Borrower
obtains any interest in any Collateral consisting of Chattel Paper, Documents,
Instruments, Investment Property or Letter-of-Credit Rights to the extent Agent
was not previously notified about the existence of such Collateral, and, upon
Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority (subject to Permitted Liens) Lien
upon such Collateral (which is not yet subject to a Lien in favor of Agent),
including using commercially reasonable efforts to obtain Lien Waivers;
provided, that Borrowers shall notify Agent of the opening of any new Deposit
Accounts and enter into control agreements within the time period and as
required pursuant to Section 8.2.4 and Section 8.5. Concurrently with the
delivery of each Compliance Certificate pursuant to Section 10.1.2(c), Borrower
Agent shall notify Agent of any registrations or applications for registration
of Intellectual Property (whether by application with the United States Patent
and Trademark Office, the United States Copyright Office, or any equivalent
thereof in any state of the United States or foreign jurisdiction, or
acquisition of an Intellectual Property application or registration by purchase
or assignment, or where a registration of a Trademark is issued hereafter to any
Obligor resulting from a pending intent to use trademark application, or where
registration of any Intellectual Property is issued hereafter to any Obligor as
a result of any application now or hereafter pending to the extent a security
interest is such application has not already been granted to or recorded on
behalf of the Agent (collectively, “After-Acquired Intellectual Property”))
since the last day of the previous Fiscal Quarter to the extent Agent was not
previously notified about the existence of such Intellectual Property, including
the owner of such Intellectual Property and a detailed description thereof. At
the time of notification of After-Acquired Intellectual Property, each relevant
Obligor shall deliver to the Agent, at such Obligor’s expense, a Patent Security
Agreement, Trademark Security Agreement and/or Copyright Security Agreement, as
applicable, covering such After-Acquired Intellectual Property, for recording
with the United States Patent and Trademark Office or United States Copyright
Office, as applicable. If any Inventory constituting Collateral (other than (i)
Property in transit among locations of Borrowers, (ii) Inventory out for
processing, and (iii) Property out for repair or refurbishment or Property in
the possession of employees in the Ordinary Course of Business), is in the
possession of a third party, at Agent’s request, Borrowers shall use
commercially reasonable efforts to obtain an acknowledgment that such third
party holds the Collateral for the benefit of Agent. Agent acknowledges that, as
of the Effective Date, no actions are required to have been taken pursuant to
this Section 7.5.2.
7.6.    No Assumption of Liability. The Lien on Collateral granted hereunder is
given as security only and shall not subject Agent or any Lender to, or in any
way modify, any obligation or liability of Borrowers relating to any Collateral.
In no event shall the grant of any Lien under any Loan Document secure an
Excluded Swap Obligation of the granting Obligor.
7.7.    Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly following written request,
Borrowers shall deliver such instruments, collateral assignments, or other
documents or agreements, and shall take such actions, as Agent deems appropriate
under Applicable Law to evidence or perfect its Lien on any Collateral, or
otherwise to give effect to the intent of this Agreement. Each Borrower and
Guarantor authorizes Agent to file any financing statement that indicates the
Collateral as “all assets” or “all personal property” of such Borrower or
Guarantor, as applicable, or words to similar effect. Anything contained herein
or in any other Loan Document to the contrary notwithstanding, the Obligors
shall not be required (i) to execute and deliver any document or instrument
governed by any law other than the laws of the United States or a political
subdivision thereof, (ii) with respect to any interests in Intellectual Property
of the Obligors, to file or record in favor of the Agent any agreement, notice
or instrument with any office other than the United States Patent and Trademark
Office, the United States Copyright Office, or any applicable office of a
political subdivision of the United States, and (iii) to grant or perfect any
Lien in any interests in the Real Estate or in any aircraft.
7.8.    Foreign Subsidiary Stock. The Collateral shall include only 65% of the
Voting Stock of any Foreign Subsidiary to the extent such Voting Stock secures
any Obligation.
SECTION 8.    COLLATERAL ADMINISTRATION
8.1.    Borrowing Base Certificates. By the 20th day after the last day of each
prior Fiscal Month, Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business on the last day of the previous month. If at any time, Availability
is less than $10,000,000 on each day for five consecutive Business Days, until
such time as Availability has been greater than $10,000,000 on each day for more
than 30 consecutive days, by the third Business Day of each week thereafter,
Borrowers shall deliver an additional report, in form and substance reasonably
acceptable to Agent, reflecting Borrowers’ updated gross accounts receivable,
prepared as of the close of business on the last day of the prior week. All
calculations of Availability in any Borrowing Base Certificate shall originally
be made by Borrower Agent and certified by a Senior Officer, provided that Agent
may from time to time review and adjust any such calculation in its Permitted
Discretion (a) to reflect its reasonable estimate of declines in value of any
Collateral, due to collections received in the Dominion Account or otherwise;
(b) to adjust advance rates to reflect changes in dilution, quality, mix and
other factors affecting Collateral; and (c) to the extent the calculation is not
made in accordance with this Agreement or does not accurately reflect the
Availability Reserve.
8.2.    Administration of Accounts.
8.2.1.    Records and Schedules of Accounts. Each Borrower shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to Agent sales, collection, reconciliation and other
reports in form reasonably satisfactory to Agent, on such periodic basis as
Agent may reasonably request. Each Borrower shall also provide to Agent, on or
before the 20th day after the last day of each prior Fiscal Month, a detailed
aged trial balance of all Accounts as of the end of the preceding Fiscal Month,
specifying each Account’s Account Debtor name and address, amount, invoice date
and due date. With respect to any item delivered pursuant to this Section 8.2.1,
each Borrower shall also provide to Agent such additional documentation showing
any discount, allowance, credit, authorized return or dispute, and including
such proof of delivery, copies of invoices and invoice registers, copies of
related documents, repayment histories, status reports and other information on
such periodic basis as Agent may request. If Accounts in an aggregate face
amount of $1,000,000 or more cease to be Eligible Accounts and any Revolving
Loans are outstanding, Borrowers shall notify Agent of such occurrence promptly
(and in any event within one Business Day) after any Borrower has knowledge
thereof.
8.2.2.    Taxes. If an Account of any Borrower includes a charge for any Taxes
then due, Agent is authorized, in its discretion, to pay the amount thereof to
the proper taxing authority for the account of such Borrower and to charge
Borrowers therefor; provided, however, that neither Agent nor Lenders shall be
liable for any Taxes that may be due from Borrowers or with respect to any
Collateral.
8.2.3.    Account Verification. Whether or not a Default or Event of Default
exists, Agent shall have the right at any time, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts of Borrowers by mail, telephone or otherwise.
Borrowers shall cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
8.2.4.    Maintenance of Dominion Account. Borrowers shall maintain Dominion
Accounts pursuant to lockbox or other arrangements reasonably acceptable to
Agent. Borrowers shall obtain an agreement (in form and substance reasonably
satisfactory to Agent) from each lockbox servicer and Dominion Account bank,
establishing Agent’s control over and Lien in the lockbox or Dominion Account,
which may be exercised by Agent during any Cash Dominion Trigger Period,
requiring immediate deposit of all remittances received in the lockbox to a
Dominion Account, and waiving or subordinating offset rights of such servicer or
bank, except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Cash Dominion Trigger
Period, require immediate transfer of all funds in such account to a Dominion
Account maintained with Bank of America, provided, however, that Borrowers may
maintain a balance of no more than $500,000 at any time in its master
disbursement account. Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank.
8.2.5.    Proceeds of Collateral. Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to a Dominion Account (or a
lockbox relating to a Dominion Account). If any Borrower or Subsidiary receives
cash or Payment Items with respect to any Collateral, it shall hold same in
trust for Agent and promptly (not later than the next Business Day) deposit same
into a Dominion Account. Notwithstanding anything to the contrary contained
herein, the Obligors shall be entitled to maintain amounts of cash and Cash
Equivalents in petty cash (in an aggregate amount for all such accounts not to
exceed $500,000), trust, tax, employee benefit and payroll accounts which are
not Dominion Accounts.
8.3.    Administration of Inventory.
8.3.1.    Records and Reports of Inventory. Each Borrower shall keep accurate
and complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to Agent inventory and reconciliation reports in
form satisfactory to Agent, on such periodic basis as Agent may reasonably
request. Each Borrower shall conduct a physical inventory in time and manner
consistent with such Borrower’s past practices (and on a more frequent basis if
requested by Agent when an Event of Default exists) and periodic cycle counts
consistent with historical practices, and shall provide to Agent a report based
on each such inventory and count promptly upon completion thereof, together with
such supporting information as Agent may request. Agent may participate in and
observe each physical count, provided that Agent shall be reimbursed for its
participation only in connection with inspections in accordance with Section
10.1.1.
8.3.2.    Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Overadvance exists
or would result therefrom; (c) to the extent that any Revolving Loans are
outstanding, Agent is promptly notified if the aggregate Value of all Inventory
returned in any Fiscal Month exceeds $2,000,000; and (d) any net cash payment
for such proceeds received by a Borrower for a return is promptly remitted to
Agent for application to the Obligations without a corresponding commitment
reduction.
8.3.3.    Acquisition, Sale and Maintenance. Each Borrower shall take all steps
to assure that all Inventory is produced in accordance with Applicable Law,
including the FLSA, in each case except to the extent failure to comply with any
Applicable Law could not reasonably be expected to result in a Material Adverse
Effect. No Borrower shall sell any Inventory on consignment or approval or any
other basis under which the customer may return or require a Borrower to
repurchase such Inventory, except in the Ordinary Course of Business. Borrowers
shall use, store and maintain all Inventory with reasonable care and caution, in
accordance with applicable standards of any insurance and in conformity in all
material respects with all Applicable Law and shall make current rent payments
(within applicable grace periods provided for in leases) at all location where
any material portion of the Collateral is located.
8.4.    Administration of Equipment.
8.4.1.    Records and Schedules of Equipment. Each Borrower shall keep accurate
and complete records of its Equipment, including kind, quantity, cost,
acquisitions and dispositions thereof.
8.4.2.    Dispositions of Equipment. No Borrower shall sell, lease or otherwise
dispose of any Equipment, without the prior written consent of Agent, other than
in connection with a Permitted Asset Disposition.
8.4.3.    Condition of Equipment. The Equipment is in satisfactory operating
condition and repair, and all necessary replacements and repairs have been made
so that the value and operating efficiency of the Equipment is preserved at all
times, reasonable wear, tear, casualty and condemnation excepted.
8.5.    Administration of Deposit Accounts. Schedule 8.5 sets forth all Deposit
Accounts maintained by Borrowers, including all Dominion Accounts as of the
Effective Date. Each Borrower shall take all actions necessary to establish
Agent’s control of each such Deposit Account (other than an account exclusively
used for payroll, payroll taxes, taxes, employee benefits, fiduciary or trust
accounts or an account containing not more than $10,000 at any time (other than
petty cash accounts in an aggregate amount for all such accounts not to exceed
$200,000)). Each Borrower shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than (i) Agent, (ii) Term
Loan Agent on a second priority basis, and (iii) the depositary bank maintaining
the account for the applicable Borrower) to have control over a Deposit Account
or any Property deposited therein. Each Borrower shall promptly notify Agent of
any opening or closing of a Deposit Account.
8.6.    General Provisions.
8.6.1.    Location of Inventory. All Inventory constituting Collateral, other
than Inventory (i) in transit, (ii) Inventory out for processing, or (iii) out
for repair, refurbishment, processing, or in the possession of employees in the
Ordinary Course of Business, shall at all times be kept by Borrowers at the
business locations set forth in Schedule 8.6.1 (as amended from time to time)
except that Borrowers may (a) make sales or other dispositions of Inventory in
accordance with Section 10.2.7, (b) move Inventory to any location in the United
States, and (c) move Inventory in the Ordinary Course of Business.
8.6.2.    Insurance of Collateral; Condemnation Proceeds.
(a)    Each Borrower shall maintain insurance with respect to the Collateral and
the Properties and businesses of the Company and its Subsidiaries, in each case,
with financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Borrowers. From time to time upon Agent’s
reasonable request, Borrowers shall promptly deliver to Agent the certified
copies of its insurance policies. Unless Agent shall agree otherwise, each
policy shall include endorsements reasonably satisfactory to Agent (i) showing
Agent as additional insured or lender loss payee; (ii) to the extent available
requiring 30 days prior written notice to Agent in the event of cancellation of
the policy for any reason whatsoever; and (iii) to the extent available
specifying that the interest of Agent shall not be impaired or invalidated by
any act or neglect of any Borrower or the owner of the Property, nor by the
occupation of the premises for purposes more hazardous than are permitted by the
policy. If any Borrower fails to provide and pay for any insurance required by
this Section, Agent may, at its option, but shall not be required to, procure
the insurance and charge Borrowers therefor. While no Event of Default exists,
Borrowers may settle, adjust or compromise any insurance claim, as long as the
proceeds are delivered to Agent to the extent required by Section 5.3.1(a). If
an Event of Default exists, only Agent shall be authorized to settle, adjust and
compromise such claims, in any case subject to the Intercreditor Agreement.
(b)    Any proceeds of insurance (other than proceeds from workers’ compensation
or D&O insurance or business interruption insurance) relating to any Collateral
and any awards arising from condemnation of any Collateral shall be applied to
the extent required by, and otherwise in accordance with, Section 5.3.1(a).
8.6.3.    Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
Taxes payable with respect to any Collateral (including any sale thereof), and
all other payments required to be made by Agent to any Person to realize upon
any Collateral, shall be borne and paid by Borrowers. Agent shall not be liable
or responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk.
8.6.4.    Defense of Title to Collateral. Each Borrower shall at all times
defend its title to Collateral and Agent’s Liens therein against all Persons,
claims and demands whatsoever, except Permitted Liens and other claims or
demands permitted to exist hereunder.
8.7.    Power of Attorney. Each Borrower hereby irrevocably constitutes and
appoints Agent (and all Persons designated by Agent) as such Borrower’s true and
lawful attorney (and agent-in-fact) for the purposes provided in this Section
8.7. Agent, or Agent’s designee, may, without notice and in either its or a
Borrower’s name, but at the cost and expense of Borrowers:
(a)    Endorse a Borrower’s name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Agent’s possession
or control in accordance with the terms of the Loan Documents; and
(b)    During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Agent deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) prepare, file and sign a Borrower’s name to a proof of claim or other
document in a bankruptcy of an Account Debtor, or to any notice, assignment or
satisfaction of Lien or similar document including, without limitation, in
respect of any assignment of Intellectual Property; (vi) receive, open and
dispose of mail addressed to a Borrower, and notify postal authorities to
deliver any such mail to an address designated by Agent; (vii) endorse any
Chattel Paper, Document, Instrument, bill of lading, or other document or
agreement relating to any Accounts, Inventory or other Collateral; (viii) use a
Borrower’s stationery and sign its name to verifications of Accounts and notices
to Account Debtors; (ix) to the extent a Borrower has rights sufficient to allow
Agent to do so, use information contained in any data processing, electronic or
information systems relating to Collateral; (x) make and adjust claims under
insurance policies; (xi) take any action as may be necessary or appropriate to
obtain payment under any letter of credit, banker’s acceptance or other
instrument for which a Borrower is a beneficiary; and (xii) take all other
actions as Agent deems appropriate to fulfill any Borrower’s obligations under
the Loan Documents.
SECTION 9.    REPRESENTATIONS AND WARRANTIES
9.1.    General Representations and Warranties. To induce Agent and Lenders to
enter into this Agreement and to make available the Revolver Commitments, Loans
and Letters of Credit, each Borrower represents and warrants that:
9.1.1.    Organization and Qualification. Each Obligor is duly organized,
validly existing and in good standing (if applicable) under the laws of the
jurisdiction of its organization. Each Obligor is duly qualified, authorized to
do business and in good standing (if applicable) as a foreign corporation or
company in each jurisdiction where failure to be so qualified could reasonably
be expected to have a Material Adverse Effect. No Obligor is an EEA Financial
Institution.
9.1.2.    Power and Authority. Each Obligor is duly authorized to execute,
deliver and perform its Loan Documents. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary action, and do
not (a) require any consent or approval of any holders of Equity Interests of
any Obligor, other than those already obtained; (b) contravene the Organic
Documents of any Obligor; (c) violate or cause a default under any Applicable
Law, Material Contract or Restrictive Agreement, including the Term Loan
Documents, except to the extent such violation or default could not reasonably
be expected to result in a Material Adverse Effect; or (d) result in or require
the imposition of any Lien (other than Permitted Liens) on any Property of any
Obligor.
9.1.3.    Enforceability. Each Loan Document is a legal, valid and binding
obligation of each Obligor party thereto, enforceable in accordance with its
terms, except as enforceability may be limited by (i) bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and (ii)
with respect to enforceability against Foreign Subsidiaries or under foreign
laws, the effect of foreign laws, rules and regulation as they relate to
pledges, if any, of Equity Interests in Foreign Subsidiaries and intercompany
Debt owed by Foreign Subsidiaries.
9.1.4.    Capital Structure. Schedule 9.1.4 shows, for each Obligor, its name,
its jurisdiction of organization, its authorized and issued Equity Interests,
(except in the case of the Company) the holders of its Equity Interests, and (to
the extent an Obligor is a party thereto) all agreements binding on such holders
with respect to their Equity Interests as of the Effective Date. Except as
disclosed on Schedule 9.1.4, in the five years preceding the Effective Date, no
Obligor has acquired any substantial assets outside the Ordinary Course of
Business from any other Person nor been the surviving entity in a merger or
combination. Each Borrower has good title to its Equity Interests in its
Subsidiaries, subject only to Agent’s Lien and other Permitted Liens, and all
such Equity Interests are duly issued, (and in the case of any Subsidiary that
is a United States corporation) fully paid and non-assessable to the extent
applicable. Except as set forth on Schedule 9.1.4, as of the Effective Date,
there are no outstanding purchase options, warrants, subscription rights,
agreements to issue or sell, convertible interests, phantom rights or powers of
attorney relating to Equity Interests of any Subsidiary.
9.1.5.    Title to Properties; Priority of Liens. Each Borrower and Subsidiary
has good and marketable title to (or valid leasehold interests in) all of its
material Real Estate, and good and marketable title to all of its material
personal Property, including all such Property reflected in any financial
statements delivered to Agent or Lenders, in each case free of Liens except
Permitted Liens and minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
Property for its intended purposes. To the extent required by the Loan
Documents, all Liens of Agent in the Collateral are duly perfected, valid and
enforceable first priority Liens (subject to the terms of the Intercreditor
Agreement), subject only to Permitted Liens and minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such Property for its intended purposes (provided, however, that for
registered United States copyrights, the security interest will be perfected
upon filing, to the extent perfection of a security interest can be accomplished
by such a filing, of the Copyright Security Agreement with the United States
Copyright Office) and such perfected security interest is to such extent
enforceable as such against any and all creditors of and purchasers from
Obligors in the United States.
9.1.6.    Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that:
(a)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
(b)    it arises out of a completed, bona fide sale and delivery of goods in the
Ordinary Course of Business, and substantially in accordance with any purchase
order, contract or other document relating thereto;
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to Agent on request;
(d)    it is absolutely owing by the Account Debtor, without contingency in any
respect;
(e)    no purchase order, agreement, document or Applicable Law restricts
assignment of the Account to Agent (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the Ordinary Course of Business for prompt payment that
are reflected in Borrowers’ records related thereto and in the reports submitted
to Agent hereunder; and
(g)    to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition.
9.1.7.    Financial Statements. The consolidated balance sheets, and related
statements of income, cash flow and shareholder’s equity, of Borrowers and
Subsidiaries that have been and are hereafter delivered to Agent and Lenders,
are prepared in accordance with GAAP, and fairly present in all material
respects the financial positions and results of operations of Borrowers and
Subsidiaries at the dates and for the periods indicated, subject to, in the case
of monthly or quarterly balance sheets and related statements, the absence of
footnotes and year end audit adjustments. All projections delivered by the
Obligors to Agent and Lenders have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time, it being
acknowledged, and agreed by Lenders, however, that projections as to future
events are not viewed as facts and that the actual results during the period or
periods covered by said projections may differ from the projected results and
that the differences may be material. Since December 31, 2016, there has been no
change in the condition (financial or otherwise) of the Obligors, taken as a
whole, that could reasonably be expected to have a Material Adverse Effect. The
Obligors and their Subsidiaries, taken as a whole, are Solvent.
9.1.8.    Surety Obligations. No Borrower or Subsidiary is obligated as surety
or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
9.1.9.    Taxes. Each Borrower and Subsidiary has filed all federal, state,
national, regional, provincial and material local tax returns and other material
reports and all other tax returns and reports and all state and foreign income
reports and declarations required by any jurisdiction to which any of them is
subject that it is required by law to file, and has paid, or made provision for
the payment of, all material Taxes upon it, its income and its Properties that
are due and payable, except to the extent being Properly Contested. The
provision for Taxes on the books of each Borrower and Subsidiary is adequate for
all years not closed by applicable statutes, and for its current Fiscal Year.
9.1.10.    Reserved.
9.1.11.    Intellectual Property. Each Obligor owns or otherwise has the lawful
right to use all Intellectual Property used in the conduct of its business
except to the extent that any failure to own or have such rights to use any
Intellectual Property would not reasonably be expected to result in a Material
Adverse Effect. There is no pending or, to any Borrower’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor or any of their Property
that could reasonably be expected to have a Material Adverse Effect. All
Intellectual Property registered or applied for with the United States Patent
and Trademark Office or the United States Copyright Office, or an equivalent
thereof in any state of the United States or any foreign jurisdiction, that is
owned by any Obligor as of the Effective Date is shown on Schedule 9.1.11.
9.1.12.    Governmental Approvals. Each Borrower and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease and operate its
Properties, except to the extent the failure to have such Governmental Approval,
to be in compliance therewith or otherwise to be in good standing in respect
thereof would not reasonably be expected to result in a Material Adverse Effect.
All necessary import, export or other licenses, permits or certificates for the
import or handling of any goods or other Collateral have been procured and are
in effect, and Borrowers and Subsidiaries have complied with all foreign and
domestic laws with respect to the shipment and importation of any goods or
Collateral, except where the failure to possess any such effective license,
permit or certificate, or any noncompliance therewith, could not reasonably be
expected to have a Material Adverse Effect.
9.1.13.    Compliance with Laws. Each Borrower and Subsidiary has duly complied,
and its Properties and business operations are in compliance, in all material
respects with all Applicable Law, except where noncompliance could not
reasonably be expected to have a Material Adverse Effect. There have been no
citations, notices or orders of material noncompliance issued to any Borrower or
Subsidiary under any Applicable Law which could reasonably be expected to have a
Material Adverse Effect. No Inventory has been produced in violation of the
FLSA.
9.1.14.    Compliance with Environmental Laws. Except as disclosed on Schedule
9.1.14, as of the Effective Date, no Obligor’s past or present operations, Real
Estate or other Properties are subject to any federal, state or local
investigation to determine whether any remedial action of a material nature is
needed to address any environmental pollution, hazardous material or
environmental clean-up. No Obligor has received any Environmental Notice which
would reasonably be expected to result in a material liability to Borrowers. No
Obligor has any contingent liability with respect to any Environmental Release,
environmental pollution or hazardous material on any Real Estate now or
previously owned, leased or operated by it where such liability could reasonably
be expected to result in a Material Adverse Effect.
9.1.15.    Burdensome Contracts. No Borrower or Subsidiary is a party or subject
to any contract, agreement or charter restriction that could reasonably be
expected to have a Material Adverse Effect. No Borrower or Subsidiary is party
or subject to any Restrictive Agreement, except as shown on Schedule 9.1.15 as
of the date hereof or as otherwise permitted pursuant to Section 10.2.15. No
such Restrictive Agreement prohibits the execution, delivery or performance of
any Loan Document by an Obligor.
9.1.16.    Litigation. Except as shown on Schedule 9.1.16, there are no
proceedings or investigations pending or, to any Borrower’s knowledge,
threatened against any Borrower or Subsidiary, or any of their businesses,
operations, Properties, prospects or conditions, that (a) relate to any Loan
Documents or transactions contemplated thereby; or (b) could reasonably be
expected to have a Material Adverse Effect.
9.1.17.    No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default. No Obligor is in default, and no
event or circumstance has occurred or exists that with the passage of time or
giving of notice would constitute a default (after giving effect to any cure or
grace period and waivers or amendments thereof), under any Material Contract or
any Restrictive Agreement that (in the case of any Restrictive Agreement) could
reasonably be expected to have a Material Adverse Effect. As of the date hereof,
there is no basis upon which any party (other than a Borrower or Subsidiary)
could terminate a Material Contract prior to its scheduled termination date.
9.1.18.    ERISA.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code, and other federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or prototype opinion from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the knowledge of Borrowers, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification. Each Obligor and
ERISA Affiliate has made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.
(b)    There are no pending or, to the knowledge of Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted in or could
reasonably be expected to have a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
no Pension Plan has any Unfunded Pension Liability that could reasonably be
expected to have a Material Adverse Effect; (iii) no Obligor or ERISA Affiliate
has incurred, or reasonably expects to incur, any liability under Title IV of
ERISA with respect to any Pension Plan (other than premiums due and not
delinquent under Section 4007 of ERISA); (iv) no Obligor or ERISA Affiliate has
incurred, or reasonably expects to incur, any liability (and no event has
occurred which, with the giving of notice under Section 4219 of ERISA, would
result in such liability) under Section 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (v) no Obligor or ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(d)    Except as disclosed on Schedule 9.1.18 or as could not reasonably be
expected to have a Material Adverse Effect, with respect to any Foreign Plan,
(i) all employer and employee contributions required by law or by the terms of
the Foreign Plan have been made, or, if applicable, accrued, in accordance with
normal accounting practices; (ii) the fair market value of the assets of each
funded Foreign Plan, the liability of each insurer for any Foreign Plan funded
through insurance, or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and (iii) it has been
registered as required and has been maintained in good standing with applicable
regulatory authorities.
9.1.19.    Trade Relations. There exists no actual or threatened termination,
limitation or modification of any business relationship between any Borrower or
Subsidiary and any customer or supplier, or any group of customers or suppliers,
that could reasonably be expected to result in a Material Adverse Effect.
9.1.20.    Labor Relations. Except as described on Schedule 9.1.20, as of the
Effective Date no Obligor is party to or bound by any collective bargaining
agreement, or material management agreement or consulting agreement. Except as
described on Schedule 9.1.20, as of the date hereof there are no material
grievances, disputes or controversies with any union or other organization of
any Obligor’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
9.1.21.    Reserved.
9.1.22.    Not a Regulated Entity. No Obligor is (a) an “investment company” or
a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt.
9.1.23.    Margin Stock. No Borrower or Subsidiary is engaged, principally or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No Loan proceeds or Letters
of Credit will be used by Borrowers to purchase or carry, or to reduce or
refinance any Debt incurred to purchase or carry, any Margin Stock or for any
related purpose governed by Regulations T, U or X of the Board of Governors,
except to the extent in compliance with Regulations T, U or X of the Board of
Governors.
9.1.24.    OFAC. No Borrower or Subsidiary, nor to the knowledge of any Borrower
or Subsidiary, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is currently the subject
or target of any Sanction or is located, organized or resident in a Designated
Jurisdiction.
9.1.25.    Anti-Corruption Laws. The Company and each Subsidiary and their
respective directors, officers and employees and, to the knowledge of the
Company, the agents of the Company and the Subsidiaries, are in compliance with
the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”) and any other applicable anti-corruption law
in all material respects. The Obligors have instituted and maintain policies and
procedures designed to promote and achieve continued compliance with such laws.
9.1.26.    Delivery of Term Loan Documents. Agent has received complete copies
of the Term Loan Credit Agreement and each “Security Document” (as such term, or
any analogous term, is defined in the Term Loan Credit Agreement) and all
material amendments thereto, other than such documents as are the subject of a
customary confidentiality undertaking (it being understood that if any
information is withheld in reliance on the foregoing exception, the Company
shall advise the Agent of such fact and the Company or any of the Obligors
shall, following a reasonable request from the Agent or a Lender, use
commercially reasonable efforts to furnish the relevant information by
alternative means that would not violate the relevant obligation of
confidentiality, including by requesting consent from the applicable
counterparty to disclose such information). None of such documents and
agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except in accordance with the Intercreditor Agreement.
9.1.27.    Insurance. The Properties and businesses of the Company and the
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Company, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the Company
or the applicable Subsidiary operate. All such insurance policies are in full
force and effect, all premiums have been duly paid and none of the Company or
the Subsidiaries has received a written notice of violation or cancelation
thereof.
9.1.28.    EEA Financial Institutions. No Borrower is an EEA Financial
Institution.
9.1.29.    Use of Proceeds. The proceeds of the Loans shall be used only in
accordance with Section 2.1.3.
9.2.    Complete Disclosure. No Loan Document (as amended, restated, amended and
restated, supplemented, modified or updated as provided for herein) (including,
without limitation, any financial statements delivered to Agent or Lenders at
any time), other than (i) projections, budgets, estimates and other forward
looking statements, and (ii) information of a general economic or general
industry nature, contained, when delivered to Agent or Lenders and taken as a
whole, any untrue statement of a material fact, nor fails to disclose any
material fact necessary to make the statements contained therein not materially
misleading in light of all of the circumstances under which such statements are
made (after giving effect to all supplements and updates thereto). There is no
fact or circumstance that any Obligor has failed to disclose to Agent in writing
that could reasonably be expected to have a Material Adverse Effect.
SECTION 10.    COVENANTS AND CONTINUING AGREEMENTS
10.1.    Affirmative Covenants. As long as any Revolver Commitments or Revolver
Loans remain outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to Issuing Bank), each Borrower
shall, and shall cause each Subsidiary to:
10.1.1.    Inspections; Appraisals.
(a)    Permit Agent from time to time, subject (except when an Event of Default
exists) to reasonable prior notice and normal business hours, to visit and
inspect the Properties of any Borrower or Subsidiary, inspect, audit and make
extracts from any Borrower’s or Subsidiary’s books and records (other than
information which is subject to attorney-client privilege or would result in a
breach of a confidentiality obligation of the Obligors to any other Person), and
discuss with its officers, employees, agents, advisors and independent
accountants such Borrower’s or Subsidiary’s business, financial condition,
assets, prospects and results of operations. Lenders may participate in any such
visit or inspection, at their own expense; provided, however, the Obligors
shall, absent a continuing Event of Default, be given the opportunity to be
present at any communications with their accountants. Neither Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection, appraisal or report with any Borrower. Borrowers
acknowledge that all inspections, appraisals and reports are prepared by Agent
and Lenders for their purposes, and Borrowers shall not be entitled to rely upon
them. Agent may allow Borrower Agent to receive copies of any appraisals.
(b)    Reimburse Agent for all reasonable charges, costs and expenses of Agent
in connection with (i) examinations of any Obligor’s books and records or any
other financial or Collateral matters as Agent deems appropriate, if the date of
determination is not during an Accelerated Appraisal and Field Exam Period, up
to one time per Loan Year and, if the date of determination is during an
Accelerated Appraisal and Field Exam Period, up to two times per Loan Year, and
(ii) appraisals of Inventory, if the date of determination is not during an
Accelerated Appraisal and Field Exam Period, up to one time per calendar year
and, if the date of determination is during an Accelerated Appraisal and Field
Exam Period, up to two times per calendar year; provided, however, that if an
examination or appraisal is initiated during an Event of Default, all charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits. Subject to and without limiting the foregoing, Borrowers
specifically agree to pay Agent’s then standard charges for each day that an
employee of Agent or its Affiliates is engaged in any examination activities,
and shall pay the standard charges of Agent’s internal appraisal group. This
Section 10.1.1 shall not be construed to limit Agent’s right to conduct
examinations or to obtain appraisals at any time in its discretion, nor to use
third parties for such purposes.
10.1.2.    Financial and Other Information. Keep adequate records and books of
account with respect to its business activities, in which proper entries are
made in accordance with GAAP in all material respects reflecting all financial
transactions; and furnish to Agent and Lenders:
(a)    as soon as available, and in any event within 90 days after the close of
each Fiscal Year, balance sheets as of the end of such Fiscal Year and the
related statements of income, cash flow and shareholders’ equity for such Fiscal
Year, on a consolidated basis for Borrowers and Subsidiaries, which consolidated
statements shall be audited and certified (without any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, other than any such qualification or exception that is expressly
solely with respect to, or expressly resulting solely from, (x) an upcoming
maturity date under any Debt occurring within one year from the time such report
is delivered or (y) any potential inability to satisfy the financial covenants
set forth in Section 10.3 on a future date or in a future period) by any
independent certified public accountants of nationally recognized standing
selected by Borrowers, and shall set forth in comparative form corresponding
figures for the preceding Fiscal Year;
(b)    (i) if the applicable fiscal period end is not during an Accelerated
Financial Reporting Period, as soon as available, and in any event within 45
days after the end of each Fiscal Quarter (but within 60 days after the last
Fiscal Quarter in a Fiscal Year), unaudited balance sheets as of the end of such
Fiscal Quarter and the related statements of income and cash flow for such
Fiscal Quarter and for the portion of the Fiscal Year then elapsed, on
consolidated basis for Borrowers and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by a
Senior Officer of the Company as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for such Fiscal Quarter and period, subject to normal year‑end
adjustments and the absence of footnotes; and (ii) if the applicable fiscal
period end is during an Accelerated Financial Reporting Period, as soon as
available, and in any event within 30 days after the end of each Fiscal Month
(but within 45 days after the last Fiscal Month in a Fiscal Quarter and 60 days
after the last Fiscal Month in a Fiscal Year), unaudited balance sheets as of
the end of such Fiscal Month and the related statements of income and cash flow
for such Fiscal Month and for the portion of the Fiscal Year then elapsed, on
consolidated basis for Borrowers and Subsidiaries, setting forth in comparative
form corresponding figures for the preceding Fiscal Year and certified by a
Senior Officer of the Company as prepared in accordance with GAAP and fairly
presenting in all material respects the financial position and results of
operations for such Fiscal Month and period, subject to normal year‑end
adjustments and the absence of footnotes;
(c)    concurrently with delivery of financial statements under clauses (a) and
(b) above, or more frequently if requested by Agent while an Event of Default
exists a Compliance Certificate executed by a Senior Officer of the Company.
(d)    concurrently with delivery of financial statements under clause (a)
above, copies of all management letters (if any) and other material reports
submitted to Borrowers by their accountants in connection with such financial
statements;
(e)    concurrently with delivery of financial statements under clause (b)
above, at the end of any Fiscal Quarter, a written report satisfactory in form
and scope to Agent, as to all Hedging Agreements entered into by any Borrower or
Guarantor, including, without limitation, detailed calculations with respect to
the conversion values of all currency exchange Hedging Agreements and such other
items as Agent, in its sole discretion, may from time to time request;
(f)    (i) not later than 30 days after the end of each Fiscal Year, projections
of Company’s consolidated balance sheets, results of operations, cash flow, and
Availability for the next Fiscal Year, quarter by quarter; and (ii) promptly
upon availability, copies of the Company’s five-year strategic plan and any
updates thereto;
(g)    promptly following Agent’s request, a summary listing of each Borrower’s
trade payables, and a detailed trade payable aging, all in form satisfactory to
Agent;
(h)    promptly after the sending or filing thereof, copies of any proxy
statements, financial statements or reports that the Company has made generally
available to its shareholders; copies of any regular, periodic and special
reports or registration statements or prospectuses that any Borrower files with
the Securities and Exchange Commission or any other Governmental Authority, or
any securities exchange; and copies of any press releases or other statements
made available by a Borrower to the public concerning material changes to or
developments in the business of such Borrower;
(i)    promptly after the sending or filing thereof, copies of any annual report
to be filed in connection with any Pension Plan, and promptly following Agent’s
request, after the sending or filing thereof, copies of any annual report to be
filed in connection with each other Plan or Foreign Plan;
(j)    to the extent not already provided, copies of all notices sent to the
Term Lenders pursuant to the Term Loan Documents in respect of any default or
other material event thereunder;
(k)    concurrently with delivery of financial statements under clause (a)
above, a supplemental or updated Perfection Certificate; and
(l)    such other reports and information (financial or otherwise, including,
without limitation, consolidating balance sheets, related statements of income,
cash flow and shareholder’s equity, but excluding any information subject to the
attorney-client privilege or other confidentiality arrangements with third
parties) promptly following Agent’s request therefor from time to time in
connection with any Collateral or any Borrower’s, Subsidiary’s or other
Obligor’s financial condition or business.
Subject to the next succeeding sentence, information delivered pursuant to this
Section 10.1.2 to Agent may be made available by Agent to Lenders by posting
such information on the Platform. Information delivered pursuant to this Section
10.1.2 may also be delivered by electronic communication pursuant to procedures
approved by Agent pursuant to Section 15.3 hereto. Information required to be
delivered pursuant to this Section 10.1.2 (to the extent not made available as
set forth above) shall be deemed to have been delivered to Agent on the date on
which such information has been posted on (i) Company’s website on the Internet
at http://www.cvgrp.com or (ii) are made available via EDGAR, or any successor
system of the SEC, on the Company’s Annual Report on Form 10-K, Quarterly Report
on Form 10-Q, or 8-K, as applicable. Information required to be delivered
pursuant to this Section 10.1.2 shall be in a format which is suitable for
transmission.
Unless (i) expressly marked by Borrowers as “PUBLIC” or (ii) copies of the
Company’s public filings with the SEC, any notice or other communication
delivered pursuant to this Section 10.1.2, or otherwise pursuant to this
Agreement, shall be deemed to contain material non-public information.
10.1.3.    Notices. Notify Agent (for further distribution to Lenders) in
writing, promptly after a Borrower’s obtaining knowledge thereof, of any of the
following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, that could
reasonably be expected to have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract that could reasonably be expected to have a Material Adverse
Effect; (c) any default under or termination of a Material Contract, the Term
Loan Credit Agreement or any other Term Loan Document, any Subordinated Debt, or
any contract that relates to Debt (other than intercompany Debt) in any
aggregate amount of $5,000,000 or more; (d) the existence of any Default or
Event of Default; (e) any judgment in an amount exceeding $2,500,000; (f) the
assertion of any Intellectual Property Claim, that could reasonably be expected
to have a Material Adverse Effect; (g) any violation or asserted violation of
any Applicable Law (including ERISA, OSHA, FLSA, or any Environmental Laws),
that could reasonably be expected to have a Material Adverse Effect; (h) any
Environmental Release by an Obligor or on any Property owned, leased or occupied
by an Obligor that could reasonably be expected to have a Material Adverse
Effect; or receipt of any Environmental Notice that could reasonably be expected
to have a Material Adverse Effect or materially impact the value of any Property
of such Borrower; (i) the occurrence of any ERISA Event that could reasonably be
expected to have a Material Adverse Effect, either individually or in the
aggregate; or (j) the discharge of or any withdrawal or resignation by
Borrowers’ independent accountants.
10.1.4.    Landlord and Storage Agreements. Promptly following request Agent’s
request therefor, provide Agent with copies of all agreements between an Obligor
and any landlord, warehouseman, processor, shipper, bailee or other Person that
owns any premises at which any material Collateral may be kept or that otherwise
may possess or handle any material Collateral.
10.1.5.    Compliance with Laws. Comply with all Applicable Laws, including
ERISA, Environmental Laws, FLSA, OSHA, Anti-Terrorism Law (in all material
respects), and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary to the ownership of its Properties or conduct
of its business, unless failure to comply (other than failure to comply with
Anti-Terrorism Law Laws, which shall not be subject to the “Material Adverse
Effect” qualification in this sentence) or maintain could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Properties of
the Company or any Subsidiary, it shall act promptly and diligently to
investigate and report to Agent and all appropriate Governmental Authorities the
extent of, and to make appropriate remedial action to eliminate, such
Environmental Release, whether or not directed to do so by any Governmental
Authority, if, as required by Environmental Law or necessary to preserve the
value as a whole of such Properties.
10.1.6.    Taxes. Pay and discharge all Taxes on or prior to the date which they
become delinquent or penalties attach, unless such Taxes are being Properly
Contested.
10.1.7.    Insurance. In addition to the insurance required hereunder with
respect to Collateral, maintain insurance, with financially sound and reputable
insurance companies, with respect to the Properties and business of Borrowers
and Subsidiaries of such type, in such amounts, and with such coverages and
deductibles as required pursuant to Section 8.6.2.
10.1.8.    Licenses. Keep each License materially affecting any Collateral
(including the manufacture, distribution or disposition of Inventory) in full
force and effect except (i) to the extent not otherwise required herein, (ii)
for any Permitted Asset Disposition or (iii) to the extent any failure to so
maintain such License would not reasonably be expected to result in a Material
Adverse Effect.
10.1.9.    Future Subsidiaries. (a) Notify Agent within five Business Days (or
such later date as agreed to by Agent) of any Person becoming a Subsidiary and
cause such Subsidiary (other than an Excluded Subsidiary) within 30 days of such
notice being delivered to Agent (or such longer period as the Agent may
reasonably agree) to guaranty the Obligations and to execute and deliver such
documents (including with respect to any and all applicable “know your customer”
requirements, which information shall be delivered to Agent and the Lenders
prior to such Subsidiary being joined as a party hereto), instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent (for the benefit of Secured Parties) on all
assets (other than Excluded Assets) of such Person, including delivery of a
Perfection Certificate, and such legal opinions, each in form and substance
reasonably satisfactory to Agent, as it shall deem appropriate. If at any time
any Subsidiary that is an Excluded Subsidiary as of the Effective Date, shall
cease to be an Excluded Subsidiary, such Subsidiary shall be required, no later
than 30 days after the delivery of the financial statements pursuant to Section
10.1.2(b) hereof reflecting such occurrence, to guaranty the Obligations in
accordance with this Section 10.1.
(b)    Upon the acquisition of any property (other than Excluded Collateral) by
a Borrower, which property, in the reasonable judgment of the Agent, is not
already subject to a perfected Lien in favor of the Agent for the benefit of the
Secured Parties (and where such a perfected Lien would be required in accordance
with the terms of this Agreement or the other Security Documents), the Borrowers
shall, in each case at the Borrowers’ expense, execute and deliver any and all
further instruments and documents and take all such other action as the Agent in
its reasonable judgment may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving Liens over, such property
(including, without limitation, supplements to the Security Documents and other
security agreements), in each case, subject to the terms and conditions
otherwise set forth in the Loan Documents with respect to any class of
Collateral
10.1.10.    Anti-Corruption Laws. Maintain in effect policies and procedures
designed to promote compliance by the Borrower, the Subsidiaries, and their
respective directors, officers, employees, and agents with the FCPA and any
other applicable anti-corruption laws.
10.1.11.    Maintenance of Properties. (a) Maintain, preserve and protect all of
its material properties and equipment necessary in the operation of its business
in good working order and condition, ordinary wear and tear excepted; (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
10.1.12.    Further Assurances. Promptly upon request by the Agent, or any
Lender through the Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, certificates, assurances and other instruments as the Agent, or any Lender
through the Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject the Company’s or any
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by this Agreement or the other Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of this Agreement and any of the other Security Documents and any of the Liens
intended to be created thereunder and (iv) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Secured
Parties the rights granted or now or hereafter intended to be granted to the
Secured Parties under any Loan Document or under any other instrument executed
in connection with any Loan Document to which the Company or Subsidiary is or is
to be a party.
10.1.13.    Use of Proceeds. Use the proceeds of the Loans only in accordance
with Section 2.1.3.
10.1.14.    Intellectual Property.
(a)    Process all documents reasonably required to maintain all registrations
and applications for registration of all of each Obligor’s Intellectual
Property, including but not limited to (a) the prompt filing of affidavits of
use and applications for renewals of registration in the United States Patent
and Trademark Office for all of its material registered Trademarks, (b) the
timely payment of all fees and disbursements in connection therewith as well as
any post-issuance fees due in connection with Patents, and (c) refraining from
the abandonment of any filing of affidavit of use or any application of renewal
prior to the exhaustion of all administrative and judicial remedies without
prior written consent of the Agent (other than with respect to registrations and
applications deemed by such Obligor in its reasonable business judgment to be no
longer prudent to pursue).
(b)    Diligently prosecute all applications for registrations of Intellectual
Property listed on Schedule 9.1.11, in each case for such Obligor, and not
abandon any such application prior to exhaustion of all administrative and
judicial remedies, absent written consent of the Agent (other than applications
that are deemed by such Obligor in its reasonable business judgment to be no
longer prudent to pursue).
10.1.15.    Post Closing Covenants.    Notwithstanding the conditions precedent
set forth in Section 6.1, Borrower Agent has informed Agent and the Lenders that
certain items required to be delivered to Agent or otherwise satisfied as
conditions precedent to the effectiveness of this Agreement will not be
delivered to Agent as of the date hereof. As an accommodation to Borrowers,
Agent and the Lenders have agreed to make the Revolving Loans and Letters of
Credit available under this Agreement notwithstanding that such conditions to
closing have not been satisfied (but subject to the other conditions set forth
herein). In consideration of such accommodation, Borrowers hereby agree to take,
and cause each Subsidiary to take, each of the actions described on Schedule
10.1.15 attached hereto, in each case in the manner and by the dates set forth
thereon, or such later dates as may be agreed to by Agent, in its sole
discretion.
10.2.    Negative Covenants. As long as any Revolver Commitments or Obligations
are outstanding (other than contingent obligations or Letters of Credit
collateralized in a manner reasonably acceptable to the Issuing Bank), each
Borrower shall not, and shall cause each Subsidiary not to:
10.2.1.    Permitted Debt. Create, incur, guarantee or suffer to exist any Debt,
except:
(a)    the Obligations;
(b)    Subordinated Debt;
(c)    Permitted Purchase Money Debt;
(d)    Borrowed Money and other Debt (other than the Obligations and
Subordinated Debt), but only to the extent identified on Schedule 10.2.1;
(e)    Secured Bank Product Obligations, together with all other obligations
arising in connection with Bank Products entered into in the ordinary course of
business,
(f)    Permitted Contingent Obligations;
(g)    Refinancing Debt as long as each Refinancing Condition is satisfied;
(h)    Debt under any Hedging Agreement to the extent such Hedging Agreement is
permitted by this Agreement;
(i)    (i) intercompany Debt to the extent permitted by Section 10.2.6, and (ii)
intercompany Debt owed to an Obligor by an Excluded Receivables Subsidiary in
connection with a sale of receivables to such Excluded Receivables Subsidiary
pursuant to a Qualified Receivables Transaction;
(j)    Debt in respect of workers’ compensation claims, self-insurance
obligations, performance bonds, export or import indemnitees or similar
instruments, customs bonds, governmental contracts, leases, surety appeal or
similar bonds and completion guarantees provided by an Obligor or Subsidiary in
the Ordinary Course of its Business;
(k)    Debt in respect of taxes, assessments or governmental charges to the
extent that payment thereof shall not at the time be required to be made in
accordance with Section 10.1.6;
(l)    Debt consisting of incentive, non-compete, consulting, deferred
compensation, or other similar arrangements entered in the Ordinary Course of
Business;
(m)    Debt in respect of netting services and overdraft protections or other
cash management services in connection with deposit accounts and securities
accounts, in each case in the Ordinary Course of Business;
(n)    Debt incurred by Subsidiaries that are not Obligors in an amount not to
exceed, at any time outstanding, the greater of (i) $25,000,000 and (ii)
measured at the time of incurrence thereof, 10.0% of the portion of Total Assets
attributable to all Subsidiaries that are not Obligors (prior to giving effect
to any acquisition or Investment made or intended to be made using the proceeds
of such Debt), and so long as no Default or Event of Default exists or would
result therefrom;
(o)    [reserved];
(p)    Contingent Obligations in respect of Debt otherwise permitted under
Section 10.2.1 or in respect of obligations not constituting Debt that are
permitted hereunder, in each case, subject, if applicable, to Section 10.2.6;
(q)    Contingent Obligations of the Company and its Subsidiaries incurred in
connection with the guaranty of Debt extended to a Foreign Subsidiary by Bank of
America, N.A. or its Affiliates in an amount not to exceed $10,000,000 in the
aggregate at any time unless otherwise approved by Agent in writing;
(r)    Contingent Obligations of an Obligor in respect of Debt of another
Obligor otherwise permitted under this Section 10.2.1 or in respect of other
obligations of another Obligor permitted hereunder;
(s)    Debt incurred in connection with the financing of insurance premiums in
the Ordinary Course of Business;
(t)    without duplication of any other Debt, non-cash accruals of interest,
accretion or amortization of original issue discount and payment-in-kind
interest with respect to Debt permitted hereunder;
(u)    Debt constituting any earn-out obligation or other post-closing balance
sheet adjustment prior to such time as it becomes a liability on the balance
sheet of such Person in accordance with GAAP or that exists on the balance sheet
of such Person on a non-interest bearing basis and is paid within thirty days of
the date such obligation becomes a liability on the balance sheet;
(v)    Debt incurred by any Excluded Receivables Subsidiary in connection with
any Qualified Receivables Transaction provided that the Debt is non-recourse to
any Person other than the Excluded Receivables Subsidiary;
(w)    Debt incurred pursuant to the Term Loan Documents in an aggregate
principal amount not to exceed $175,000,000, plus the principal amount of each
Incremental Term Loan in an aggregate amount not to exceed the Term Loan
Incremental Cap (in each case, plus accrued interest), including any Refinancing
Debt thereof, as permitted and in accordance with the terms of the Intercreditor
Agreement;
(x)    Debt incurred or assumed in connection with a Permitted Acquisition, so
long as (i) the Fixed Charge Coverage Ratio is not less than 1.00 to 1.00 on a
Pro Forma Basis and (ii) no Default or Event of Default exists or would result
therefrom;
(y)    additional Debt in an aggregate principal amount not to exceed
$35,000,000; and
(z)    Permitted Ratio Debt.
10.2.2.    Permitted Liens. Create or suffer to exist any Lien upon any of its
Property, except the following (collectively, “Permitted Liens”):
(a)    Liens created pursuant to any Loan Document;
(b)    Purchase Money Liens securing Permitted Purchase Money Debt;
(c)    Liens for Taxes not yet delinquent or being Properly Contested;
(d)    contractual Liens and Liens imposed by law (other than Liens for Taxes or
imposed under ERISA) such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s, suppliers’, repairmen’s and mechanics’ Liens and other
similar Liens arising in the Ordinary Course of Business, but only if (i)
payment of the obligations secured thereby is not yet delinquent or is being
Properly Contested, and (ii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Obligor;
(e)    Liens incurred or deposits made in the Ordinary Course of Business to
secure the performance of tenders, bids, leases, contracts (except those
relating to Borrowed Money), surety, stay customs and appeal bonds, statutory
obligations and other similar obligations, or arising as a result of progress
payments under government contracts;
(f)    Liens arising in the Ordinary Course of Business that are subject to Lien
Waivers;
(g)    Liens arising by virtue of a judgment or judicial order to the extent
such judgment does not constitute an Event of Default;
(h)    easements, rights-of-way, survey exceptions, title exceptions,
restrictions, covenants or other agreements of record, minor defects or other
irregularities in title and other similar charges or encumbrances on Real
Estate, that do not secure any monetary obligation and do not materially
interfere with the Ordinary Course of Business;
(i)    municipal and zoning ordinances, building and other land use laws imposed
by any governmental authority which are not violated in any material respect by
existing improvements or the present use of Property, or in the case of any Real
Estate subject to a mortgage in favor of the Term Loan Agent, encumbrances
disclosed in the title insurance policy issued to the Term Loan Agent;
(j)    leases, subleases, licenses, sublicenses granted to others in the
Ordinary Course of Business;
(k)    any interest or title of a lessor or sublessor, licensor or sublicensor
under any lease or license not prohibited by this Agreement or the other
Security Documents, including any interest of a bailor;
(l)    normal and customary rights of setoff upon deposits or securities in
favor of depository institutions or brokerages, and Liens of a collecting bank
on payment items in the course of collection, bankers’ Liens securing amounts
owing to such bank with respect to overdrafts, cash management and operating
account arrangements, including those involving pooled accounts and netting
arrangements; provided that in no case shall such Liens secure (either directly
or indirectly) the repayment of any Debt (other than on account of such
overdrafts, netting or cash management);
(m)    Liens on amounts payable under insurance policies, and deposits arising
in the Ordinary Course of Business, in connection with the financing of
insurance premiums;
(n)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by such Person in the
Ordinary Course of Business in accordance with the past practices of such
Person;
(o)    Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary in existence at the time such
Subsidiary or property is acquired pursuant to a Permitted Acquisition; provided
that (x) any Debt that is secured by such Liens is permitted hereunder and (y)
such Liens are not incurred in connection with, or in contemplation or
anticipation of, such Permitted Acquisition and do not attach to any other
property or assets of the Company or any Subsidiaries other than the property
and assets subject to such Liens at the time of such Permitted Acquisition,
together with any extensions, renewals and replacements of the foregoing, so
long as the Debt secured by such Liens is permitted hereunder and such
extension, renewal or replacement does not encumber any additional assets or
properties of the Company or any Subsidiaries;
(p)    security given to a public or private utility or any Governmental
Authority as required in the Ordinary Course of Business;
(q)    the filing of financing statements solely as a precautionary measure in
connection with operating leases or consignments;
(r)    Liens with respect to obligations that do not in the aggregate exceed
$1,000,000 at any time outstanding;
(s)    the replacement, extension or renewal of any Permitted Lien; provided,
that such Lien shall at no time be extended to cover any assets or property
other than such assets or property subject thereto on the date such Lien was
incurred;
(t)    Liens granted by Subsidiaries that are not Obligors securing (i) Debt
permitted to be incurred pursuant to Section 10.2.1(n), (q), (x) or (y) or (ii)
any obligations not constituting Debt that are permitted hereunder;
(u)    existing Liens shown on Schedule 10.2.2;
(v)    Liens granted to the Term Loan Agent pursuant to the Term Loan Documents
and any Refinancing Debt thereof, provided that the Agent, for the benefit of
the Lenders, has a first priority Lien (subject to Permitted Liens) on the ABL
Facility First Lien Collateral and a second priority Lien on the Term Loan First
Lien Collateral as set forth and governed by the Intercreditor Agreement;
(w)    Liens with respect to those Accounts and related rights and assets
subject to purchase pursuant to any Qualified Receivables Transaction; and
(x)    Liens securing obligations in an aggregate principal amount not to exceed
$10,000,000; provided, that, in the event such Liens are granted in Collateral
such Liens are junior in priority to the Liens granted to the Agent.
10.2.3.    [RESERVED].
10.2.4.    Distributions; Upstream Payments. Make or declare any Distributions
other than:
(a)    Upstream Payments;
(b)    dispositions by Obligors and Subsidiaries permitted hereunder;
(c)    any Distribution, so long as either (a) Availability, on a Pro Forma
Basis after giving effect to such transaction, for each of the 30 days prior to
and including the date such transaction is consummated, is at least the greater
of (1) $12,500,000 and (2) twenty-five percent (25%) of the Revolver Commitments
or (b) (1) the Fixed Charge Coverage Ratio, on a Pro Forma Basis, is at least
1.00 to 1.00 and (2) Availability, on a Pro Forma Basis after giving effect to
such transaction, for each of the 30 days prior to and including the date such
transaction is consummated, is at least the greater of (A) $7,500,000 and (B)
fifteen percent (15%) of the Revolver Commitments.
10.2.5.    [RESERVED].
10.2.6.    Restricted Investments. Make any Restricted Investment other than, so
long as no Default or Event of Default exists or would result therefrom,
Permitted Acquisitions.
10.2.7.    Disposition of Assets. Make any Asset Disposition, except Permitted
Asset Dispositions.
10.2.8.    [RESERVED].
10.2.9.    Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to (A) any unsecured Borrowed Money or Subordinated
Debt (the foregoing, “Junior Debt”), except (i) any scheduled payment, or other
contractually required payment, as and when due and payable in accordance with
the terms of the definitive documentation governing such Junior Debt (including
any applicable subordination agreements), (ii) in connection with, and to the
extent permitted hereby, any Refinancing Debt in connection with such Junior
Debt and (iii) any other payments in respect of the Junior Debt so long as
immediately before and after giving effect to any such payment, no Default or
Event of Default shall have occurred and be continuing and either (a)
Availability, on a Pro Forma Basis after giving effect to such prepayment, for
each of the 30 days prior to and including the date such prepayment is made, is
at least the greater of (x) $12,500,000 and (y) twenty-five percent (25%) of the
Revolver Commitments or (b) (1) the Fixed Charge Coverage Ratio, on a Pro Forma
Basis, is at least 1.00 to 1.00 and (2) Availability, on a Pro Forma Basis after
giving effect to such prepayment, for each of the 30 days prior to and including
the date such prepayment is made, is at least the greater of (x) $7,500,000 and
(y) fifteen percent (15%) of the Revolver Commitments and (B) the Term Loans,
other than (i) any scheduled payments as and when due and payable in accordance
with the Term Loan Credit Agreement and reimbursement for fees and expenses,
(ii) mandatory repayments as required by Section 5.3.1 of the Term Loan Credit
Agreement and (iii) other payments in respect of the Term Loans, in each case,
provided such payments are made in accordance with the terms of the
Intercreditor Agreement; and provided however, that in the case of clause
(B)(iii), (a) Availability, on a Pro Forma Basis after giving effect to such
prepayment, for each of the 30 days prior to and including the date such
prepayment is made, is at least the greater of (x) $12,500,000 and (y)
twenty-five percent (25%) of the Revolver Commitments or (b) (1) the Fixed
Charge Coverage Ratio, on a Pro Forma Basis, is at least 1.00 to 1.00 and (2)
Availability, on a Pro Forma Basis after giving effect to such prepayment, for
each of the 30 days prior to and including the date such prepayment is made, is
at least the greater of (x) $7,500,000 and (y) fifteen percent (15%) of the
Revolver Commitments. Notwithstanding the foregoing, Term Loan Indebtedness may
only be refinanced in accordance with the terms of the Intercreditor Agreement.
10.2.10.    Fundamental Changes. (a) Merge, combine or consolidate with any
Person, or liquidate, wind up its affairs or dissolve itself (unless, in the
case of any liquidation, winding up or dissolution, the assets of such entity
are transferred to its corporate parent), in each case whether in a single
transaction or in a series of related transactions, except for mergers,
consolidations, amalgamations or combinations of (i) a wholly-owned Domestic
Subsidiary (or National Seating Company) with another wholly-owned Domestic
Subsidiary (provided that if any such Subsidiary is an Obligor, the Obligor will
be the surviving company) or into a Borrower, (ii) a Borrower with and into a
Borrower, so long as, in the case of the Company, the Company is the surviving
entity, or (iii) a non-Obligor Subsidiary with and into an Obligor or another
non-Obligor Subsidiary, provided that if the transaction involves an Obligor,
the Obligor will be the surviving company; or (b) in the case of any Obligor,
unless 30 days’ advance written notice is given to Agent, (i) change its name as
reflected in its Organic Documents, (ii) change its tax, charter or other
organizational identification number, or (iii) change its form or state of
jurisdiction of organization.
10.2.11.    Subsidiaries. Form or acquire any Subsidiary, except in accordance
with Sections 10.1.9 or 10.2.6 and except for any Excluded Receivables
Subsidiary, or permit any existing Subsidiary to issue any additional Equity
Interests except pursuant to clause (m) or (u) of the definition of Permitted
Asset Disposition.
10.2.12.    Organic Documents. Amend, modify or otherwise change any of its
Organic Documents as in effect on the Effective Date to the extent such
amendment, modification or change could reasonably be expected to result in a
Material Adverse Effect.
10.2.13.    Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers and Subsidiaries.
10.2.14.    Accounting Changes. Make any material change in accounting treatment
or reporting practices, except as permitted by GAAP and in accordance with
Section 1.2; or change its Fiscal Year without consent of Agent.
10.2.15.    Restrictive Agreements. Become a party to any Restrictive Agreement,
except:
(a)    Restrictive Agreements relating to Debt permitted hereunder, as long as
the restrictions apply only to collateral for such Debt;
(b)    Restrictive Agreements constituting customary restrictions on assignment,
encumbrances or subletting in leases and other contracts;
(c)    Restrictive Agreements constituting customary restrictions and conditions
contained in any agreement relating to the sale of any Property permitted under
Section 10.2.7 pending the consummation of such sale;
(d)    Restrictive Agreements in effect at the time such Subsidiary becomes a
Subsidiary of a Borrower, so long as such agreement was not entered into in
contemplation of such Person becoming a Subsidiary of such Borrower;
(e)    the documents described on Schedule 10.2.15;
(f)    the Term Loan Documents, each as amended, restated, supplemented or
otherwise modified as permitted under the Intercreditor Agreement, including any
Refinancing Debt thereof;
(g)    any agreements evidencing a Qualified Receivables Transaction; and
(h)    agreements related to Debt permitted under Section 10.2.1 so long as (in
the case of Debt with an initial outstanding principal balance (or the
establishment of revolving lending commitments) greater than $5,000,000) the
Board of Directors in its reasonable and good faith judgment determines at the
time such Debt is incurred (or revolving lending commitments established) that
entering into the applicable Restrictive Agreement will not affect the ability
of the Obligors to make payments on the Obligations.
10.2.16.    Hedging Agreements. Enter into any Hedging Agreement, except to
hedge risks arising in the Ordinary Course of Business and not for speculative
purposes.
10.2.17.    Conduct of Business. Engage in any business, other than its business
as conducted on the Effective Date and any activities ancillary, incidental,
complementary or reasonably related thereto.
10.2.18.    Affiliate Transactions. Enter into or be party to any transaction
with an Affiliate, except:
(a)    transactions contemplated or otherwise permitted by the Loan Documents;
(b)    payment of reasonable compensation to officers and employees for services
actually rendered, and loans and advances permitted by Section 10.2.6;
(c)    payment of customary directors’ fees and indemnities;
(d)    transactions solely among (i) Obligors or (ii) non-Obligors;
(e)    transactions with Affiliates that were consummated prior to the Effective
Date, as shown on Schedule 10.2.18; and
(f)    transactions with Affiliates upon fair and reasonable terms no less
favorable (taken as a whole) than could reasonably be obtained in a comparable
arm’s-length transaction with a non-Affiliate.
10.2.19.    Plans. Become party to any (a) Multiemployer Plan or (b) Foreign
Plan (which would reasonably be expected to result in a material liability to
Borrowers), in each case other than (i) any in existence on the Effective Date,
(ii) in connection with the consummation of a Permitted Acquisition, or (iii) as
mandated by a government other than the United States for employees of any
Obligor or Subsidiary in connection with the establishment of manufacturing
facilities in jurisdictions in which the Obligors and their Subsidiaries do not
operate manufacturing facilities on the Effective Date.
10.2.20.    [RESERVED.]
10.2.21.    Amendments to Subordinated Debt or Term Loan Credit Agreement.
Amend, supplement or otherwise modify (a) any document, instrument or agreement
relating to any Subordinated Debt (other than intercompany Debt, to the extent
permitted to be incurred hereunder and except for the provisions of any
document, instrument or agreement relating to the subordination of such
intercompany Debt), if such modification (i) increases the principal balance of
such Debt (other than as a result of capitalization of fees and interest), or
increases any required payment of principal or interest (other than as a result
of capitalization of fees and interest), (ii) accelerates the date on which any
installment of principal or any interest is due, or adds any additional
redemption, put or prepayment provisions, (iii) shortens the final maturity date
or otherwise accelerates amortization, (iv) increases the interest rate, (v)
modifies any covenant in a manner or adds any representation, covenant or
default that is more onerous or restrictive in any material respect (when taken
as a whole) for any Obligor, or that is otherwise materially adverse to any
Obligor or Lenders, or (vi) results in the Obligations not being fully benefited
by the subordination provisions thereof; or (b) the Term Loan Credit Agreement
or any related agreements, except as expressly permitted in the Intercreditor
Agreement.
10.3.    Financial Covenants. As long as any Revolver Commitments or Obligations
are outstanding, Borrowers shall:
10.3.1.    Fixed Charge Coverage Ratio. During any Financial Covenant Trigger
Period, maintain a Fixed Charge Coverage Ratio of at least 1.00 to 1.00 as of
the last day of any Fiscal Quarter and determined for the period consisting of
the most recent four Fiscal Quarters ended prior to the Financial Covenant
Trigger Date.
SECTION 11.    EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1.    Events of Default. Each of the following shall be an “Event of Default”
hereunder, if the same shall occur for any reason whatsoever, whether voluntary
or involuntary, by operation of law or otherwise:
(a)    a Borrower fails to pay any Obligations when due (whether at stated
maturity, on demand, upon acceleration or otherwise); provided that, with
respect to any non-payment (other than non-repayment of principal when due
hereunder), such failure shall only constitute an Event of Default if it is not
cured within three (3) Business Days of the due date thereof;
(b)    any representation, warranty or other written statement of an Obligor
made in connection with any Loan Documents or transactions contemplated thereby
is incorrect or misleading in any material respect when given;
(c)    a Borrower breaches or fails to perform any covenant contained in Section
7.3, 8.1, 8.2.4, 8.6.2, 10.1.3(d), 10.2 or 10.3;
(d)    an Obligor breaches or fails to perform any covenant contained in any
Loan Documents (other than as specified in clauses (a), (b) and (c) above), and
such breach or failure is not cured within 30 days for any such breach or
failure to perform any other covenant contained in any Loan Document, in each
case after a Senior Officer of such Obligor has knowledge thereof or receives
notice thereof from Agent, whichever is sooner;
(e)    a Guarantor repudiates, revokes or attempts to revoke its Guaranty; an
Obligor denies or contests the validity or enforceability of any Loan Documents
or Obligations, or the perfection or priority of any Lien granted to Agent
except for Collateral with a value not in excess of $1,000,000 at any time; or
any Loan Document ceases to be in full force or effect for any reason (other
than a waiver or release by Agent and Lenders or action or inaction by the Agent
or as otherwise permitted hereunder);
(f)    any breach or default (beyond the period of grace, if any, provided in
the instrument or agreement under which the Debt was created) of an Obligor has
occurred and is continuing under any document, instrument or agreement to which
it is a party or by which it or any of its Properties is bound, relating to any
Debt (other than the Obligations) in excess of $5,000,000, if the maturity of or
any payment with respect to such Debt may be accelerated or demanded due to such
breach;
(g)    an Event of Default (as defined in the Term Loan Credit Agreement) has
occurred and is continuing under any Term Loan Document, which default shall not
have been cured within any applicable grace period (or a period of time
sufficient to permit the acceleration of the Term Loans) or waived by the
lenders thereunder;
(h)    other than any judgment disclosed on Schedule 11.1 (to the extent the
aggregate amount of any such judgment plus accrued interest thereon does not
exceed $5,000,000), any final judgment or order for the payment of money is
entered against an Obligor in an amount that exceeds, individually or
cumulatively with all unsatisfied final judgments or orders against all
Obligors, $5,000,000 (net of any insurance coverage therefor not denied in
writing by the insurer) and such final judgment(s) or order(s) shall not have
been satisfied, vacated, discharged, stayed or bonded pending appeal within 30
days from the entry thereof;
(i)    the Obligors, taken as a whole, are enjoined, restrained or in any way
prevented by any Governmental Authority from conducting any material part of
their business; there is a cessation of any material part of the Obligors’
business for a material period of time (other than as permitted hereunder); any
material Collateral or Property of the Obligors, taken as a whole, is taken or
impaired through condemnation; an Obligor agrees to or commences any
liquidation, dissolution or winding up of its affairs (except as otherwise
permitted hereunder); or the Obligors, taken as a whole, are not Solvent;
(j)    an Insolvency Proceeding is commenced by an Obligor; an Obligor makes an
offer of settlement, extension or composition to its unsecured creditors
generally; or an Insolvency Proceeding is commenced against an Obligor and the
Obligor consents to institution of the proceeding, the petition commencing the
proceeding is not timely contested by the Obligor, the petition is not dismissed
within 60 days after filing, or an order for relief is entered in the
proceeding;
(k)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in a material
liability of an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Pension Plan or Multiemployer Plan; an Obligor or ERISA Affiliate fails
to pay when due any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan; or any event similar to
the foregoing occurs or exists with respect to a Foreign Plan;
(l)    an Obligor is convicted for (i) a felony committed in the conduct of the
Obligor’s business, or (ii) the forfeiture of any material Property or any
material Collateral by an Obligor as a result of violating any state or federal
law (including the Controlled Substances Act, Money Laundering Control Act of
1986 and Illegal Exportation of War Materials Act); or
(m)    a Change of Control occurs.
11.2.    Remedies upon Default. If an Event of Default described in Section
11.1(j) occurs with respect to any Borrower, then to the extent permitted by
Applicable Law, all Obligations (other than Secured Bank Product Obligations)
shall become automatically due and payable and all Revolver Commitments shall
terminate, without any action by Agent or notice of any kind. In addition, or if
any other Event of Default exists, Agent may in its discretion (and shall upon
written direction of Required Lenders) do any one or more of the following from
time to time:
(a)    declare any Obligations (other than Secured Bank Product Obligations)
immediately due and payable, whereupon they shall be due and payable without
diligence, presentment, demand, protest or notice of any kind, all of which are
hereby waived by Borrowers to the fullest extent permitted by law;
(b)    terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base;
(c)    require Obligors to Cash Collateralize LC Obligations, Secured Bank
Product Obligations and other Obligations that are contingent or not yet due and
payable, and, if Obligors fail promptly to deposit such Cash Collateral, Agent
may (and shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolver Loans (whether or not an Overadvance exists or is created
thereby, or the conditions in Section 6 are satisfied); provided, that if
Borrowers are required to provide an amount of cash collateral pursuant to this
Section 11.2, such amount (to the extent not applied in accordance with Section
5.6) shall be returned to Borrowers within three Business Days after all Events
of Default have been cured or waived; and
(d)    exercise any other rights or remedies afforded under any agreement, by
law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC. Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Agent at a place designated by
Agent; (iii) subject to the terms of any Lease Agreement or Lease Waiver, as
applicable, enter any premises where Collateral is located and store Collateral
on such premises until sold (and if the premises are owned or leased by a
Borrower, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by Applicable Law, in lots or in bulk, at such locations, all
as Agent, in its discretion, deems advisable. Each Borrower agrees that 10 days
notice of any proposed sale or other disposition of Collateral by Agent shall be
reasonable. Agent shall have the right to conduct such sales on any Obligor’s
premises, without charge, and such sales may be adjourned from time to time in
accordance with Applicable Law. Agent shall have the right to sell, lease or
otherwise dispose of any Collateral for cash, credit or any combination thereof,
and Agent may purchase any Collateral at public or, if permitted by law, private
sale and, in lieu of actual payment of the purchase price, may set off the
amount of such price against the Obligations.
11.3.    License. For the purpose of enabling Agent, upon the occurrence and
during the continuance of an Event of Default, to exercise the rights and
remedies under Section 11.2 at such time as Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, Borrower hereby
grants to Agent a non-exclusive license (subject to the rights of third parties
and to the extent not prohibited in the case of licensed in Intellectual
Property and (i) in the case of trademarks, to sufficient rights to quality
control and inspection in favor of Borrower to avoid the risk of invalidation of
such trademarks, and (ii) in the case of trade secrets, to an obligation of
Agent to take steps reasonable under the circumstances to keep trade secrets
confidential to avoid the risk of invalidation of such trade secrets) to use,
license or sub-license (without payment of royalty or other compensation to any
Person) any or all Intellectual Property of Borrowers, computer hardware and
software, trade secrets, brochures, customer lists, promotional and advertising
materials, labels, packaging materials and other Property, in advertising for
sale, marketing, selling, collecting, completing manufacture of, or otherwise
exercising any rights or remedies with respect to, any Collateral. Each
Borrower’s rights and interests under Intellectual Property shall inure to
Agent’s benefit.
11.4.    Setoff. At any time during an Event of Default, Agent, Issuing Bank,
Lenders, and any of their Affiliates are authorized, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency)(other
than tax, payroll, trust or employee benefit accounts) at any time held and
other obligations (in whatever currency) at any time owing by Agent, Issuing
Bank, such Lender or such Affiliate to or for the credit or the account of an
Obligor against any Obligations, irrespective of whether or not Agent, Issuing
Bank, such Lender or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such Obligations may be
contingent or unmatured or are owed to a branch or office of Agent, Issuing
Bank, such Lender or such Affiliate different from the branch or office holding
such deposit or obligated on such indebtedness. The rights of Agent, Issuing
Bank, each Lender and each such Affiliate under this Section 11.4 are in
addition to other rights and remedies (including other rights of setoff) that
such Person may have.
11.5.    Remedies Cumulative; No Waiver.
11.5.1.    Cumulative Rights. All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other. The rights and remedies of Agent
and Lenders are cumulative, may be exercised at any time and from time to time,
concurrently or in any order, and are not exclusive of any other rights or
remedies available by agreement, by law, at equity or otherwise. All such rights
and remedies shall continue in full force and effect until Full Payment of all
Obligations.
11.5.2.    Waivers. No waiver or course of dealing shall be established by (a)
the failure or delay of Agent or any Lender to require strict performance by
Borrowers with any terms of the Loan Documents, or to exercise any rights or
remedies with respect to Collateral or otherwise; (b) the making of any Loan or
issuance of any Letter of Credit during a Default, Event of Default or other
failure by the Obligors to satisfy any conditions precedent; or (c) acceptance
by Agent or any Lender of any payment or performance by an Obligor under any
Loan Documents in a manner other than that specified therein. It is expressly
acknowledged by Borrowers that any failure to satisfy a financial covenant on a
measurement date shall not be cured or remedied by satisfaction of such covenant
on a subsequent date.
SECTION 12.    AGENT
12.1.    Appointment, Authority and Duties of Agent.
12.1.1.    Appointment and Authority. Each Lender appoints and designates Bank
of America as Agent hereunder. Agent may, and each Lender authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for Agent’s benefit and the Pro Rata benefit of
Lenders. Each Lender agrees that any action taken by Agent or Required Lenders
in accordance with the provisions of the Loan Documents, and the exercise by
Agent or Required Lenders of any rights or remedies set forth therein, together
with all other powers reasonably incidental thereto, shall be authorized by and
binding upon all Lenders. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Obligor or other Person; (c) act
as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise. The
duties of Agent shall be ministerial and administrative in nature, and Agent
shall not have a fiduciary relationship with any Lender, Secured Party,
Participant or other Person, by reason of any Loan Document or any transaction
relating thereto. Agent alone shall be authorized to determine whether any
Accounts or Inventory constitute Eligible Accounts or Eligible Inventory, or
whether to impose or release any reserve, which determinations and judgments, if
exercised in good faith, shall exonerate Agent from liability to any Lender or
other Person for any error in judgment.
12.1.2.    Duties. The title of “Agent” is used solely as a matter of market
custom and the duties of Agent are administrative in nature only. Agent has no
duties except those expressly set forth in the Loan Documents, and in no event
does Agent have agency, fiduciary or implied duty to or relationship with any
Secured Party or other Person by reason of any Loan Document or related
transaction. The conferral upon Agent of any right shall not imply a duty on
Agent’s part to exercise such right, unless instructed to do so by Required
Lenders in accordance with this Agreement.
12.1.3.    Agent Professionals. Agent may perform its duties through agents and
employees. Agent may consult with and employ Agent Professionals, and shall be
entitled to act upon, and shall be fully protected in any action taken in good
faith reliance upon, any advice given by an Agent Professional. Agent shall not
be responsible for the negligence or misconduct of any agents, employees or
Agent Professionals selected by it with reasonable care.
12.1.4.    Instructions of Required Lenders. The rights and remedies conferred
upon Agent under the Loan Documents may be exercised without the necessity of
joinder of any other party, unless required by Applicable Law. In determining
compliance with a condition for any action hereunder, including satisfaction of
any condition in Section 6, Agent may presume that the condition is satisfactory
to a Secured Party unless Agent has received notice to the contrary from such
Secured Party before Agent takes the action. Agent may request instructions from
Required Lenders with respect to any act (including the failure to act) in
connection with any Loan Documents, and may seek assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.6 against all
Claims that could be incurred by Agent in connection with any act. Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and Agent shall not incur liability to any Person by reason of so
refraining. Instructions of Required Lenders shall be binding upon all Lenders,
and no Lender shall have any right of action whatsoever against Agent as a
result of Agent acting or refraining from acting in accordance with the
instructions of Required Lenders. Notwithstanding the foregoing, instructions by
and consent of all Lenders shall be required in the circumstances described in
Section 15.1.1, and in no event shall Required Lenders, without the prior
written consent of each Lender, direct Agent to accelerate and demand payment of
Loans held by one Lender without accelerating and demanding payment of all other
Loans, nor to terminate the Revolver Commitment of one Lender without
terminating the Revolver Commitments of all Lenders. In no event shall Agent be
required to take any action that, in its opinion, is contrary to Applicable Law
or any Loan Documents or could subject any Agent Indemnitee to personal
liability.
12.2.    Agreements Regarding Collateral, Field Examination Reports and Borrower
Materials.
12.2.1.    Lien Releases; Care of Collateral. Lenders authorize Agent to release
any Lien with respect to any Collateral (a) upon Full Payment of the
Obligations; (b) that is the subject of an Asset Disposition which Borrowers
certify in writing to Agent is a Permitted Asset Disposition or a Lien which
Borrowers certify is a Permitted Lien entitled to priority over Agent’s Liens
(and Agent may rely conclusively on any such certificate without further
inquiry); (c) that does not constitute a material part of the Collateral; (d) as
required to effect any sale or other disposition of Collateral in connection
with any exercise of remedies of Agent pursuant to the Security Documents; or
(e) with the written consent of the Required Lenders. Lenders hereby authorize
Agent to execute and deliver any instruments, documents and agreements necessary
or desirable to evidence and confirm the release of any Collateral pursuant to
the foregoing provisions of this paragraph, all without the further consent or
joinder of any Lender. Agent shall have no obligation whatsoever to any Lenders
to assure that any Collateral exists or is owned by a Borrower, or is cared for,
protected, insured or encumbered, nor to assure that Agent’s Liens have been
properly created, perfected or enforced, or are entitled to any particular
priority, nor to exercise any duty of care with respect to any Collateral.
12.2.2.    Possession of Collateral. Agent and Lenders appoint each Lender as
agent (for the benefit of Secured Parties) for the purpose of perfecting Liens
in any Collateral held or controlled by such Lender, to the extent such Liens
are perfected by possession or control. If any Lender obtains possession or
control of any Collateral, it shall notify Agent thereof and, promptly upon
Agent’s request, deliver such Collateral to Agent or otherwise deal with it in
accordance with Agent’s instructions.
12.2.3.    Reports. Agent shall promptly forward to each Lender, when complete,
copies of any field audit, examination or appraisal report prepared by or for
Agent with respect to any Obligor or Collateral (“Report”). Reports and other
Borrower Materials may be made available to Lenders by providing access to them
on the Platform, but Agent shall not be responsible for system failures or
access issues that may occur from time to time, except such system failures or
access issues that arise as a result of Agent’s gross negligence or willful
misconduct. Each Lender agrees (a) that neither Bank of America nor Agent makes
any representation or warranty as to the accuracy or completeness of any Report
or any Borrower Material, and shall not be liable for any information contained
in or omitted from any Report or Borrower Material; (b) that the Reports are not
intended to be comprehensive audits or examinations, and that Agent or any other
Person performing any audit or examination will inspect only specific
information regarding Obligations or the Collateral and will rely significantly
upon Borrowers’ books and records as well as upon representations of Borrowers’
officers and employees; and (c) to keep all Reports confidential and strictly
for such Lender’s internal use, and not to distribute any Report or other
Borrower Materials (or the contents thereof) to any Person (except to such
Lender’s Participants, attorneys and accountants) or use any Report or any
Borrower Material in any manner other than administration of the Loans and other
Obligations. Each Lender agrees to indemnify and hold harmless Agent and any
other Person preparing a Report from any action such Lender may take as a result
of or any conclusion it may draw from any Borrower Materials, as well as from
any Claims arising as a direct or indirect result of Agent furnishing same to
such Lender, via Platform or otherwise.
12.3.    Reliance By Agent. Agent shall be entitled to rely, and shall be fully
protected in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals. Agent shall
have a reasonable and practicable amount of time to act upon any instruction,
notice or other communication under any Loan Document, and shall not be liable
for any delay in acting, except to the extent such delay is due to Agent’s gross
negligence or willful misconduct.
12.4.    Action Upon Default. Agent shall not be deemed to have knowledge of any
Default or Event of Default unless it has received written notice from a Lender
or Borrower specifying the occurrence and nature thereof. If any Lender acquires
knowledge of a Default or Event of Default, it shall promptly notify Agent and
the other Lenders thereof in writing. Each Lender agrees that, except as
otherwise provided in any Loan Documents or with the written consent of Agent
and Required Lenders, it will not take any Enforcement Action, accelerate
Obligations (other than Secured Bank Product Obligations owing to such Lender or
its Affiliates) under any Loan Documents, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral. Notwithstanding the
foregoing, however, a Lender may take action to preserve or enforce its rights
against an Obligor where a deadline or limitation period is applicable that
would, absent such action, bar enforcement of Obligations held by such Lender,
including the filing of proofs of claim in an Insolvency Proceeding. Each Lender
hereby irrevocably authorizes Agent, based upon the instruction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral at any sale thereof
conducted under the provisions of the Bankruptcy Code, including pursuant to
Sections 9-610 or 9-620 of the Bankruptcy Code, at any sale thereof conducted
under the provisions thereof (including Section 363 of the Bankruptcy Code) or
any applicable bankruptcy, insolvency, reorganization or other similar law
(whether domestic or foreign) now or hereafter in effect, or at any sale or
foreclosure conducted by Agent (whether by judicial action or otherwise) in
accordance with applicable law.
12.5.    Ratable Sharing. If any Lender shall obtain any payment or reduction of
any Obligation, whether through set-off or otherwise, in excess of its share of
such Obligation, determined on a Pro Rata basis or in accordance with Section
5.6.1, as applicable, such Lender shall forthwith purchase from Agent, Issuing
Bank and the other Lenders such participations in the affected Obligation as are
necessary to cause the purchasing Lender to share the excess payment or
reduction on a Pro Rata basis or in accordance with Section 5.6.1, as
applicable. If any of such payment or reduction is thereafter recovered from the
purchasing Lender, the purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest. No Lender shall
set off against any Dominion Account without the prior consent of Agent.
Notwithstanding the foregoing, if a Defaulting Lender obtains a payment or
reduction of any Obligation, it shall immediately turn over the full amount
thereof to Agent for application under Section 4.2.2 and it shall provide a
written statement to Agent describing the Obligation affected by such payment or
reduction.
12.6.    Indemnification of Agent Indemnitees. EACH LENDER SHALL INDEMNIFY AND
HOLD HARMLESS AGENT INDEMNITEES, TO THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT
WITHOUT LIMITING THE INDEMNIFICATION OBLIGATIONS OF OBLIGORS UNDER ANY LOAN
DOCUMENTS), ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE INCURRED BY OR
ASSERTED AGAINST ANY AGENT INDEMNITEE, PROVIDED THE CLAIM RELATES TO OR ARISES
FROM AN AGENT INDEMNITEE ACTING AS OR FOR AGENT (IN ITS CAPACITY AS AGENT),
EXCEPT WITH RESPECT TO CLAIMS DIRECTLY AND SOLELY CAUSED BY AGENT’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT. In Agent’s discretion, it may reserve for any
such Claims made against an Agent Indemnitee, and may satisfy any judgment,
order or settlement relating thereto, from proceeds of Collateral prior to
making any distribution of Collateral proceeds to Lenders. If Agent is sued by
any receiver, bankruptcy trustee, debtor-in-possession or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.
12.7.    Limitation on Responsibilities of Agent. Agent shall not be liable to
Lenders for any action taken or omitted to be taken under the Loan Documents,
except for losses directly and solely caused by Agent’s gross negligence or
willful misconduct. Agent does not assume any responsibility for any failure or
delay in performance or any breach by any Obligor or Lender of any obligations
under the Loan Documents. Agent does not make to Lenders any express or implied
warranty, representation or guarantee with respect to any Obligations,
Collateral, Loan Documents or Obligor. No Agent Indemnitee shall be responsible
to Lenders for any recitals, statements, information, representations or
warranties contained in any Loan Documents, Borrower Materials or Report; the
execution, validity, genuineness, effectiveness or enforceability of any Loan
Documents; the genuineness, enforceability, collectability, value, sufficiency,
location or existence of any Collateral, or the validity, extent, perfection or
priority of any Lien therein; the validity, enforceability or collectability of
any Obligations; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor or Account
Debtor. No Agent Indemnitee shall have any obligation to any Lender to ascertain
or inquire into the existence of any Default or Event of Default, the observance
or performance by any Obligor of any terms of the Loan Documents, or the
satisfaction of any conditions precedent contained in any Loan Documents.
12.8.    Successor Agent and Co-Agents.
12.8.1.    Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a commercial bank that is organized under the laws of the United States or any
state or district thereof, has a combined capital surplus of at least
$200,000,000 and in each case (provided no Event of Default exists) is
reasonably acceptable to Borrowers. If no successor agent is appointed prior to
the effective date of the resignation of Agent, then Agent may appoint a
successor agent from among Lenders. Upon acceptance by a successor Agent of an
appointment to serve as Agent hereunder, such successor Agent shall thereupon
succeed to and become vested with all the powers and duties of the retiring
Agent without further act, and the retiring Agent shall be discharged from its
duties and obligations hereunder but shall continue to have the benefits of the
indemnification set forth in Sections 12.6 and 15.2. Notwithstanding any Agent’s
resignation, the provisions of this Section 12 shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while
Agent. Any successor to Bank of America by merger or acquisition of stock or
this loan shall continue to be Agent hereunder without further act on the part
of the parties hereto, unless such successor resigns as provided above.
12.8.2.    Separate Collateral Agent. It is the intent of the parties that there
shall be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If Agent
believes that it may be limited in the exercise of any rights or remedies under
the Loan Documents due to any Applicable Law, Agent may appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent; provided such collateral agent or co-collateral agent is reasonably
acceptable to Borrowers (unless an Event of Default exists). If Agent so
appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to Agent under the Loan Documents shall also be vested
in such separate agent. Every covenant and obligation necessary to the exercise
thereof by such agent shall run to and be enforceable by it as well as Agent.
Lenders shall execute and deliver such documents as Agent deems appropriate to
vest any rights or remedies in such agent. If any collateral agent or
co-collateral agent shall die or dissolve, become incapable of acting, resign or
be removed, then all the rights and remedies of such agent, to the extent
permitted by Applicable Law, shall vest in and be exercised by Agent until
appointment of a new agent.
12.9.    Due Diligence and Non-Reliance. Each Lender acknowledges and agrees
that it has, independently and without reliance upon Agent or any other Lenders,
and based upon such documents, information and analyses as it has deemed
appropriate, made its own credit analysis of each Obligor and its own decision
to enter into this Agreement and to fund Loans and participate in LC Obligations
hereunder. Each Lender has made such inquiries concerning the Loan Documents,
the Collateral and each Obligor as such Lender feels necessary. Each Lender
further acknowledges and agrees that the other Lenders and Agent have made no
representations or warranties concerning any Obligor, any Collateral or the
legality, validity, sufficiency or enforceability of any Loan Documents or
Obligations. Each Lender will, independently and without reliance upon the other
Lenders or Agent, and based upon such financial statements, documents and
information as it deems appropriate at the time, continue to make and rely upon
its own credit decisions in making Loans and participating in LC Obligations and
in taking or refraining from any action under any Loan Documents. Except for
notices, reports and other information expressly requested by a Lender, Agent
shall have no duty or responsibility to provide any Lender with any notices,
reports or certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or any of Agent’s Affiliates.
12.10.    Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, then,
in addition to any other rights and remedies that any Person may have, Agent
may, by notice to such Lender within 10 days after such event, require such
Lender to assign all of its rights and obligations under the Loan Documents to
Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
Lender fails to execute same. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
12.11.    Remittance of Payments and Collections.
12.11.1.    Remittances Generally. All payments by any Lender to Agent shall be
made by the time and on the day set forth in this Agreement, in immediately
available funds. If no time for payment is specified or if payment is due on
demand by Agent and request for payment is made by Agent by 11:00 a.m. on a
Business Day, payment shall be made by Lender not later than 2:00 p.m. on such
day, and if request is made after 11:00 a.m., then payment shall be made by
11:00 a.m. on the next Business Day. Payment by Agent to any Lender shall be
made by wire transfer, in the type of funds received by Agent. Any such payment
shall be subject to Agent’s right of offset for any amounts due from such Lender
under the Loan Documents.
12.11.2.    Failure to Pay. If any Lender fails to pay any amount when due by it
to Agent pursuant to the terms hereof, such amount shall bear interest from the
due date until paid at the rate determined by Agent as customary in the banking
industry for interbank compensation. In no event shall Borrowers be entitled to
receive credit for any interest paid by a Lender to Agent, nor shall any
Defaulting Lender be entitled to interest on any amounts held by Agent pursuant
to Section 4.2.
12.11.3.    Recovery of Payments. If Agent pays any amount to a Lender in the
expectation that a related payment will be received by Agent from an Obligor and
such related payment is not received, then Agent may recover such amount from
each Lender that received it. If Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Agent shall not be required to distribute such
amount to any Lender. If any amounts received and applied by Agent to any
Obligations are later required to be returned by Agent pursuant to Applicable
Law, each Lender shall pay to Agent, on demand, such Lender’s Pro Rata share of
the amounts required to be returned.
12.12.    Agent in its Individual Capacity. As a Lender, Bank of America shall
have the same rights and remedies under the other Loan Documents as any other
Lender, and the terms “Lenders,” “Required Lenders” or any similar term shall
include Bank of America in its capacity as a Lender. Each of Bank of America and
its Affiliates may accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, provide Bank Products to, act as trustee under
indentures of, serve as financial or other advisor to, and generally engage in
any kind of business with, Obligors and their Affiliates, as if Bank of America
were any other bank, without any duty to account therefor (including any fees or
other consideration received in connection therewith) to the other Lenders. In
their individual capacity, Bank of America and its Affiliates may receive
information regarding Obligors, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Bank of America and its Affiliates shall be under no obligation to
provide such information to Lenders, if acquired in such individual capacity and
not as Agent hereunder.
12.13.    Agent Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Agent” or “Arranger” of any type shall not have any right, power,
responsibility or duty under any Loan Documents other than those applicable to
all Lenders, and shall in no event be deemed to have any fiduciary relationship
with any other Lender.
12.14.    Secured Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to Agent of a Bank Product, agrees to be bound by the Loan
Documents, including Sections 5.6, 15.3.3 and 12. Each Secured Bank Product
Provider shall indemnify and hold harmless Agent Indemnitees, to the extent not
reimbursed by Obligors, against all Claims that may be incurred by or asserted
against any Agent Indemnitee in connection with such provider’s Secured Bank
Product Obligations.
12.15.    No Third Party Beneficiaries. This Section 12 is an agreement solely
among Secured Parties and Agent, and shall survive Full Payment of the
Obligations. This Section 12 does not confer any rights or benefits upon
Borrowers or any other Person other than as set forth in Section 12.8. As
between Borrowers and Agent, any action that Agent may take under any Loan
Documents or with respect to any Obligations shall be conclusively presumed to
have been authorized and directed by Secured Parties.
12.16.    Agent May File Proofs of Claim. In case of the pendency of any
proceeding under the Bankruptcy Code or any other insolvency, debtor relief or
debt adjustment law or any other judicial proceeding relative to any Obligor,
the Agent (irrespective of whether the principal of any Loan shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Agent and their respective agents and counsel and all
other amounts due the Lenders and the Agent under Sections 3.2, 3.4, 12.6 and
15.2) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Agent and, if the Agent shall consent
to the making of such payments directly to the Lenders, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 3.2, 3.4, 12.6 and 15.2.
SECTION 13.    [RESERVED]
13.1.    [RESERVED].
SECTION 14.    BENEFIT OF AGREEMENT; ASSIGNMENTS AND PARTICIPATIONS
14.1.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of Borrowers, Agent, Lenders, Secured Parties and their
respective successors and assigns, except that (a) no Borrower shall have the
right to assign its rights or delegate its obligations under any Loan Documents;
and (b) any assignment by a Lender must be made in compliance with Section 14.3.
Agent may treat the Person which made any Loan as the owner thereof for all
purposes until such Person makes an assignment in accordance with Section 14.3.
Any authorization or consent of a Lender shall be conclusive and binding on any
subsequent transferee or assignee of such Lender.
14.2.    Participations.
14.2.1.    Permitted Participants; Effect. Any Lender may, in the ordinary
course of its business and in accordance with Applicable Law, at any time sell
to a financial institution (“Participant”) a participating interest in the
rights and obligations of such Lender under any Loan Documents. Despite any sale
by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for performance of such
obligations, such Lender shall remain the holder of its Loans and Revolver
Commitment for all purposes, all amounts payable by Borrowers shall be
determined as if such Lender had not sold such participating interests, and
Borrowers and Agent shall continue to deal solely and directly with such Lender
in connection with the Loan Documents. Each Lender shall be solely responsible
for notifying its Participants of any matters under the Loan Documents, and
Agent and the other Lenders or Obligors shall not have any obligation or
liability to any such Participant. Each Participant shall be entitled to the
benefits of Sections 3.7, 3.9 and 5.9 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 14.3 (it being
understood that the documentation required under Section 5.10 shall be delivered
to the Lender who sells the participation); provided that such Participant (A)
agrees to be subject to the provisions of Section 3.8 as if it were an assignee
under Section 14.3 and (B) shall not be entitled to receive any greater payment
under Sections 3.7 or 5.10, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive.
14.2.2.    Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, waiver or other
modification of any Loan Documents other than that which (i) forgives principal
(other than mandatory prepayments), interest or fees (other than wavier of
default interest), (ii) reduces the stated interest rate or fees payable with
respect to any Loan or Revolver Commitment in which such Participant has an
interest (other than wavier of default interest), (iii) postpones the Commitment
Termination Date or any date fixed for any regularly scheduled payment of
principal, interest or fees on such Loan or Revolver Commitment, or (iv)
releases any Borrower, Guarantor or substantial portion of the Collateral
(except as otherwise permitted herein).
14.2.3.    Participant Register. Each Lender that sells a participation shall,
acting as a non-fiduciary agent of Borrowers (solely for tax purposes), maintain
a register in which it enters the Participant’s name, address and interest in
Commitments, Loans (and stated interest) and LC Obligations. Entries in the
register shall be conclusive, absent manifest error, and such Lender shall treat
each Person recorded in the register as the owner of the participation for all
purposes, notwithstanding any notice to the contrary. No Lender shall have an
obligation to disclose any information in such register except to the extent
necessary to establish that a Participant’s interest is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.
14.2.4.    Benefit of Set-Off. Borrowers agree that each Participant shall have
a right of set-off in respect of its participating interest to the same extent
as if such interest were owing directly to a Lender, and each Lender shall also
retain the right of set-off with respect to any participating interests sold by
it. By exercising any right of set-off, a Participant agrees to share with
Lenders all amounts received through its set-off, in accordance with Section
12.5 as if such Participant were a Lender.
14.3.    Assignments.
14.3.1.    Permitted Assignments. A Lender may assign to an Eligible Assignee
any of its rights and obligations under the Loan Documents, as long as (a) each
assignment is of a constant, and not a varying, percentage of the transferor
Lender’s rights and obligations under the Loan Documents and, in the case of a
partial assignment, is in a minimum principal amount of $5,000,000 (unless
otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the Revolver
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to (i) any Federal
Reserve Bank or the United States Treasury as collateral security pursuant to
Regulation A of the Board of Governors and any Operating Circular issued by such
Federal Reserve Bank, or (ii) counterparties to swap agreements relating to any
Loans; provided, however, that any payment by Borrowers to the assigning Lender
in respect of any Obligations assigned as described in this sentence shall
satisfy Borrowers’ obligations hereunder to the extent of such payment, and no
such assignment shall release the assigning Lender from its obligations
hereunder.
14.3.2.    Effect; Effective Date. Upon delivery to Agent of an assignment
notice substantially in the form of Exhibit D and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this Section
14.3. From such effective date, the Eligible Assignee shall for all purposes be
a Lender under the Loan Documents, and shall have all rights and obligations of
a Lender thereunder (provided that any liability of Borrowers to such assignee
under Section 3.7, 3.8 and 5.9 shall be limited to the amount, if any, that
would have been payable thereunder by Borrowers in the absence of such
assignment, except to the extent any such amounts are attributable to a Change
in Law occurring after the date of such assignment). Upon consummation of an
assignment, the transferor Lender, Agent and Borrowers shall make appropriate
arrangements for issuance of replacement and/or new Notes, as applicable. The
transferee Lender shall comply with Section 5.10 and deliver, upon request, an
administrative questionnaire satisfactory to Agent.
14.3.3.    Certain Assignees. No assignment or participation may be made to a
Borrower, Affiliate of a Borrower, Defaulting Lender or natural person. Any
assignment by a Defaulting Lender shall be effective only upon payment by the
Eligible Assignee or Defaulting Lender to Agent of an aggregate amount
sufficient, upon distribution (through direct payment, purchases of
participations or other compensating actions as Agent deems appropriate), to
satisfy all funding and payment liabilities then owing by the Defaulting Lender
hereunder. If an assignment by a Defaulting Lender shall become effective under
Applicable Law for any reason without compliance with the foregoing sentence,
then the assignee shall be deemed a Defaulting Lender for all purposes until
such compliance occurs.
14.3.4.    Register. Agent, acting as a non-fiduciary agent of Borrowers (solely
for tax purposes), shall maintain (a) a copy (or electronic equivalent) of each
Assignment and Acceptance delivered to it, and (b) a register for recordation of
the names, addresses and Commitments of, and the Loans, interest and LC
Obligations owing to, each Lender. Entries in the register shall be conclusive,
absent manifest error, and Borrowers, Agent and Lenders shall treat each Person
recorded in such register as a Lender for all purposes under the Loan Documents,
notwithstanding any notice to the contrary. Agent may choose to show only one
Borrower as the borrower in the register, without any effect on the liability of
any Obligor with respect to the Obligations. The register shall be available for
inspection by Borrowers or any Lender, from time to time upon reasonable notice.
SECTION 15.    MISCELLANEOUS
15.1.    Consents, Amendments and Waivers.
15.1.1.    Amendment. No modification of any Loan Document, including any
extension or amendment of a Loan Document or any waiver of a Default or Event of
Default, shall be effective without the prior written agreement of Agent (with
the consent of, and as directed by, the Required Lenders) and each Obligor party
to such Loan Document; provided, however, that
(a)    without the prior written consent of Agent, no modification shall be
effective with respect to any provision in a Loan Document that relates to any
rights, duties or discretion of Agent;
(b)    without the prior written consent of Issuing Bank, no modification shall
be effective with respect to any LC Obligations or Section 2.3;
(c)    without the prior written consent of each affected Lender (including any
such Lender that is a Defaulting Lender), no modification shall be effective
that would (i) increase the Revolver Commitment of such Lender; or (ii) reduce
the amount of, or waive any payment of, any principal, interest or fees payable
to such Lender (other than waiver of default interest or waiver of any Default
or Event of Default); and
(d)    without the prior written consent of all Lenders (except a Defaulting
Lender as provided in Section 4.2), no modification shall be effective that
would (i) extend the Revolver Termination Date or postpone any payment of, any
principal, interest or fees payable to any Lender; (ii) alter Sections 5.6 or
15.1.1; (iii) amend the definitions of Borrowing Base (or any component
definition thereof), Pro Rata or Required Lenders; (iv) increase any advance
rate or increase total Revolver Commitments; (v) release all or substantially
all of the Collateral; (vi) release Collateral with a book value greater than
$10,000,000 during any calendar year, except as contemplated by the Loan
Documents; or (vii) release any Obligor from liability for any Obligations,
other than as expressly permitted by this Agreement.
15.1.2.    Limitations. The agreement of Borrowers shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to the Fee Letter or any agreement relating to a
Bank Product shall be required for any modification of such agreement, and any
non-Lender that is party to a Bank Product agreement shall have no right to
participate in any manner in modification, amendment, supplement, extension or
restatement of any other Loan Document. Any waiver or consent granted by Agent
or Lenders hereunder shall be effective only if in writing and only for the
matter specified.
15.1.3.    Payment for Consents. No Borrower will, directly or indirectly, pay
any remuneration or other thing of value, whether by way of additional interest,
fee or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent.
15.1.4.    Technical Amendments. Notwithstanding anything to the contrary
contained in Section 15.1, if Agent and Borrowers shall have jointly identified
any error of a technical nature in any provision of the Loan Documents, then
Agent and Borrowers shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within five Business Days following receipt of notice
thereof.
15.2.    Indemnity. EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS THE
INDEMNITEES AGAINST ANY CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE, INCLUDING CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING
FROM THE NEGLIGENCE OF AN INDEMNITEE. In no event shall any party to a Loan
Document have any obligation thereunder to indemnify or hold harmless an
Indemnitee to the extent a Claim is determined in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee or a Claim solely among the
Indemnitees.
15.3.    Waiver of Consequential Damages, etc. To the fullest extent permitted
by applicable law, each Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnitee
shall be liable for any damages arising from the use by others of any
information or other materials distributed to such party by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
15.4.    Notices and Communications.
15.4.1.    Notice Address. Subject to Section 4.1.4, all notices and other
communications by or to a party hereto shall be in writing and shall be given to
any Borrower, at Borrower Agent’s address shown on the signature pages hereof,
and to any other Person at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Effective Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 15.4. Each
such notice or other communication shall be effective only (a) if given by
facsimile transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; or (c) if given by personal delivery, when duly
delivered to the notice address with receipt acknowledged. Notwithstanding the
foregoing, no notice to Agent pursuant to Section 2.1.4, 2.3, 3.1.2, 4.1.1 or
5.3.3 shall be effective until actually received by the individual to whose
attention at Agent such notice is required to be sent. Any written notice or
other communication that is not sent in conformity with the foregoing provisions
shall nevertheless be effective on the date actually received by the noticed
party. Any notice received by Borrower Agent shall be deemed received by all
Borrowers.
15.4.2.    Electronic Communications; Voice Mail. Electronic mail and internet
websites may be used only for routine communications, such as financial
statements, Borrowing Base Certificates and other information required by
Section 10.1.2, administrative matters, distribution of Loan Documents for
execution and delivery of executed signature pages, matters permitted under
Section 4.1.4 and such other communications as agreed by Agent. Agent and
Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.
15.4.3.    Platform. Borrower Materials shall be delivered pursuant to
procedures approved by Agent, including electronic delivery (if possible) upon
request by Agent to an electronic system maintained by Agent (“Platform”).
Borrowers shall notify Agent of each posting of Borrower Materials to be
provided by them, which notice may be communicated electronically in accordance
with Section 15.4.2 and the Borrower Materials shall be deemed received by Agent
only upon its receipt of such notice. Borrower Materials, Reports and other
information relating to this credit facility may be made available to Lenders on
the Platform. The Platform is provided “as is” and “as available.” Agent does
not warrant the accuracy or completeness of any information on the Platform nor
the adequacy or functioning of the Platform, and expressly disclaims liability
for any errors or omissions in the Borrower Materials or any issues involving
the Platform, except to the extent such errors, omissions or issues arise as a
result of Agent’s gross negligence or willful misconduct. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT WITH RESPECT TO
BORROWER MATERIALS, REPORTS OR THE PLATFORM. Secured Parties acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. Agent, each Secured Party,
each Obligor and each Lender acknowledge that (a) the information on the
Platform may include material non-public information concerning the Company or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, and (c) it will handle
such material non-public information in accordance with Applicable Law. No Agent
Indemnitee shall have any liability to Borrowers, Secured Parties or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) relating to use by any Person of the Platform or
delivery of Borrower Materials and other information through the Platform or
over the internet, except to the extent such losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arise as a result of Agent’s gross negligence or willful misconduct.
15.4.4.    Public Information. Obligors and Secured Parties acknowledge that
“public” information may not be segregated from material non-public information
on the Platform. Secured Parties acknowledge that Borrower Materials may include
Obligors’ material non-public information, and should not be made available to
personnel who do not wish to receive such information or may be engaged in
investment or other market-related activities with respect to an Obligor’s
securities.
15.4.5.    Non-Conforming Communications. Agent and Lenders may rely upon any
notices purportedly given by or on behalf of any Borrower even if such notices
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation. Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
telephonic communication purportedly given by or on behalf of a Borrower.
15.5.    Performance of Borrowers’ Obligations. Agent may, in its discretion at
any time and from time to time, at Borrowers’ expense, with, unless an Event of
Default is continuing, five days prior notice to Borrower, pay any amount or do
any act required of a Borrower under any Loan Documents or otherwise lawfully
requested by Agent to (a) enforce any Loan Documents or collect any Obligations;
(b) protect, insure, maintain or realize upon any Collateral; or (c) defend or
maintain the validity or priority of Agent’s Liens in any Collateral, including
any payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien. All payments,
costs and expenses (including Extraordinary Expenses) of Agent under this
Section 15.5 shall be reimbursed to Agent by Borrowers, promptly following
demand, with interest from the date incurred to the date of payment thereof at
the Default Rate applicable to Base Rate Loans. Any payment made or action taken
by Agent under this Section 15.5 shall be without prejudice to any right to
assert an Event of Default or to exercise any other rights or remedies under the
Loan Documents.
15.6.    Credit Inquiries. Each Borrower hereby authorizes Agent and Lenders
(but they shall have no obligation) to respond to usual and customary credit
inquiries from third parties concerning any Borrower or Subsidiary.
15.7.    Severability. Wherever possible, each provision of the Loan Documents
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of the Loan
Documents shall remain in full force and effect.
15.8.    Cumulative Effect; Conflict of Terms. The provisions of the Loan
Documents are cumulative. The parties acknowledge that the Loan Documents may
use several limitations, tests or measurements to regulate similar matters, and
they agree that these are cumulative and that each must be performed as
provided. Except as otherwise provided in another Loan Document (by specific
reference to the applicable provision of this Agreement), if any provision
contained herein is in direct conflict with any provision in another Loan
Document, the provision herein shall govern and control.
15.9.    Counterparts; Execution. Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement shall become
effective when Agent has received counterparts bearing the signatures of all
parties hereto. Delivery of a signature page of any Loan Document by telecopy or
other electronic means shall be effective as delivery of a manually executed
counterpart of such agreement. The words “execution,” “execute”, “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptances, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Agent
pursuant to procedures approved by it.
15.10.    Entire Agreement. Time is of the essence with respect to all Loan
Documents and Obligations. The Loan Documents constitute the entire agreement,
and supersede all prior understandings and agreements, oral or written, among
the parties relating to the subject matter hereof.
15.11.    Relationship with Lenders. The obligations of each Lender hereunder
are several, and no Lender shall be responsible for the obligations or Revolver
Commitments of any other Lender. Amounts payable hereunder to each Lender shall
be a separate and independent debt. It shall not be necessary for Agent or any
other Lender to be joined as an additional party in any proceeding for such
purposes. Nothing in this Agreement and no action of Agent or Lenders pursuant
to the Loan Documents shall be deemed to constitute Agent and Lenders to be a
partnership, association, joint venture or any other kind of entity, nor to
constitute control of any Borrower.
15.12.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated by any Loan Document, Borrowers
acknowledge and agree that (a)(i) this credit facility and any related arranging
or other services by Agent, any Lender, any of their Affiliates or any arranger
are arm’s-length commercial transactions between Borrowers and such Person; (ii)
Borrowers have consulted their own legal, accounting, regulatory and tax
advisors to the extent they have deemed appropriate; and (iii) Borrowers are
capable of evaluating and understanding, and do understand and accept, the
terms, risks and conditions of the transactions contemplated by the Loan
Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is and
has been acting solely as a principal in connection with this credit facility,
is not the financial advisor, agent or fiduciary for Borrowers, any of their
Affiliates or any other Person, and has no obligation with respect to the
transactions contemplated by the Loan Documents except as expressly set forth
therein; and (c) Agent, Lenders, their Affiliates and any arranger may be
engaged in a broad range of transactions that involve interests that differ from
Borrowers and their Affiliates, and have no obligation to disclose any of such
interests to Borrowers or their Affiliates. To the fullest extent permitted by
Applicable Law, each Borrower hereby waives and releases any claims that it may
have against Agent, Lenders, their Affiliates and any arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by a Loan Document.
15.13.    Process Agent. Without prejudice to any other mode of service allowed
under any relevant law, each Borrower:
(i)    irrevocably appoints National Registered Agents, Inc. as its agent for
service of process in relation to any proceedings before the New York courts in
connection with any Loan Document; and
(ii)    agrees that failure by an agent for service of process to notify the
relevant Borrower of the process will not invalidate the proceedings concerned.
If any person appointed as an agent for service of process is unable for any
reason to act as agent for service of process, the Company (on behalf of all the
Obligors) must immediately (and in any event within five days of such event
taking place) appoint another agent on terms acceptable to Agent. Failing this,
Agent may appoint another agent for this purpose.
15.14.    Confidentiality. Each of Agent, Lenders and Issuing Bank agrees to
maintain the confidentiality of all Information (as defined below) with the same
degree of care that it uses to protect its confidentiality information, except
that Information may be disclosed (a) to its Related Parties (provided such
Persons are informed of the confidential nature of the Information and
instructed to keep such Information confidential) involved in the transaction;
(b) to the extent requested by any governmental, regulatory or self-regulatory
authority purporting to have jurisdiction over it or its Related Parties; (c) to
the extent required by Applicable Law or by any subpoena or similar legal
process; (d) to any other party hereto; (e) in connection with any action or
proceeding, or other exercise of rights or remedies, relating to any Loan
Documents or Obligations; (f) subject to an agreement containing provisions
substantially the same as this Section 15.14, to any Transferee or any actual or
prospective party (or its Related Parties) to any Bank Product or to any swap,
derivative or other transaction under which payments are to be made by reference
to an Obligor or Obligor’s obligations; (g) with the consent of Borrower Agent;
or (h) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 15.14 or (ii) is available to Agent, any
Lender, Issuing Bank or any of their Affiliates on a nonconfidential basis from
a source other than Borrowers. Notwithstanding the foregoing, Agent and Lenders
may publish or disseminate general information describing this credit facility,
including the names and addresses of Borrowers and a general description of
Borrowers’ businesses, and may use Borrowers’ logos, trademarks, product
photographs or name in advertising materials. As used herein, “Information”
means all information received from an Obligor or Subsidiary relating to it or
its business or to the Collateral. Any Person required to maintain the
confidentiality of Information pursuant to this Section 15.14 shall be deemed to
have complied if it exercises the same degree of care to maintain the
confidentiality of such Information that it accords its own confidential
information. Each of Agent, Lenders and Issuing Bank acknowledges that (i)
Information may include material non-public information concerning an Obligor or
Subsidiary; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. This Section 15.14 shall survive Full Payment of the
Obligations.
15.15.    [Reserved].
15.16.    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
15.17.    Consent to Forum; Bail-In of EEA Financial Institutions.
15.17.1.    Forum. EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY PROCEEDING OR DISPUTE RELATING
IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING SHALL BE
BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY WAIVES ALL
CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S PERSONAL
OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 15.4.1. A final judgment in any proceeding of any such court shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
any other manner provided by Applicable Law.
15.17.2.    Other Jurisdictions. Nothing herein shall limit the right of Agent
or any Lender to bring proceedings against any Obligor in any other court, nor
limit the right of any party to serve process in any other manner permitted by
Applicable Law. Nothing in this Agreement shall be deemed to preclude
enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction.
15.17.3.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
write-down and conversion powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.
15.18.    Waivers by Borrowers. To the fullest extent permitted by Applicable
Law, each Borrower waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Agent
on which a Borrower may in any way be liable, and hereby ratifies anything Agent
may do in this regard; (c) notice prior to taking possession or control of any
Collateral (except as required under the Loan Documents); (d) any bond or
security that might be required by a court prior to allowing Agent to exercise
any rights or remedies; (e) the benefit of all valuation, appraisement and
exemption laws; (f) any claim against Agent, Issuing Bank or any Lender, on any
theory of liability, for special, indirect, consequential, exemplary or punitive
damages (as opposed to direct or actual damages) in any way relating to any
Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof. Each Borrower acknowledges that
the foregoing waivers are a material inducement to Agent, Issuing Bank and
Lenders entering into this Agreement and that Agent and Lenders are relying upon
the foregoing in their dealings with Borrowers. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.
15.19.    Patriot Act Notice. Agent and Lenders hereby notify Borrowers that
pursuant to the requirements of the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Borrower,
including its legal name, address, tax ID number and other information that will
allow Agent and Lenders to identify it in accordance with the Patriot Act. Agent
and Lenders will also require information regarding each personal guarantor, if
any, and may require information regarding Borrowers’ management and owners,
such as legal name, address, social security number and date of birth. Borrowers
shall, promptly upon request, provide all documentation and other information as
Agent, Issuing Bank or any Lender may reasonably request from time to time in
order to comply with any obligations under any “know your customer,” anti-money
laundering or other requirements of Applicable Law.
15.20.    Effect of Amendment and Restatement. This Agreement is intended to
amend the Second A&R Loan Agreement, without novation, and solely for
convenience of reference, to restate it. For the avoidance of doubt, this
Agreement shall not become effective until the satisfaction (or waiver) of the
requirements set forth in Section 6.2 and the occurrence of the Effective Date.
The Company and each other Obligor hereby acknowledge, certify and agree that
the “Obligations” outstanding under and as defined in the Original Loan
Agreement as of the Restatement Effective Date, the A&R Loan Agreement as of the
Second Restatement Effective Date and the Second A&R Loan Agreement as of the
Effective Date, continue to remain Obligations outstanding under this Agreement
(except to the extent such existing Obligations are Excluded Swap Obligations).
Except as expressly modified herein, all of the terms and provisions of the (x)
Original Loan Agreement shall continue to apply for the periods prior to the
Restatement Effective Date, (y) the A&R Loan Agreement shall continue to apply
for periods period to the Second Restatement Effective Date and (z) the Second
A&R Loan Agreement shall continue to apply for the periods prior to the
Effective Date, in each case, including any determinations of payment dates,
interest rates, compliance with covenants and other obligations, accuracy of
representations and warranties, Events of Default or any amount payable to Agent
or Lenders. From and after the Effective Date, all references in the Notes and
other Loan Documents to (i) the “Loan Agreement” shall be deemed to include
references to this Agreement, and (ii) the “Lenders” or “Agent” shall mean such
terms as defined in this Agreement. As to all periods occurring on or after the
Effective Date, all of the covenants in the Original Loan Agreement, the A&R
Loan Agreement and the Second A&R Loan Agreement shall be of no further force
and effect (with respect to such periods), it being understood that all
obligations of Borrowers under the Original Loan Agreement, the A&R Loan
Agreement and the Second A&R Loan Agreement shall be governed by this Agreement
from and after the Effective Date.
15.21.    Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the liens and security interests granted to Agent pursuant to this
Agreement in any Term Loan First Lien Collateral and the exercise of any right
or remedy by Agent with respect to any Term Loan First Lien Collateral hereunder
are subject to the provisions of the Intercreditor Agreement. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.
For so long as the Intercreditor Agreement remains in effect, the delivery of
any Term Loan First Lien Collateral to the Term Loan Agent as required by the
Intercreditor Agreement shall satisfy any delivery requirement with respect to
such Collateral hereunder. Any reference in this Agreement or any other Loan
Document to “first priority lien” or words of similar effect in describing Liens
created hereunder or under any other Loan Document shall be understood to refer
to such priority as set forth in the Intercreditor Agreement.
15.22.    NO ORAL AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally left blank; signatures begin on following page]


IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.
 
BORROWERS:


COMMERCIAL VEHICLE GROUP, INC.




By:    /s/ Patrick Miller            
Name: Patrick Miller
Title: President
Address:
   7800 Walton Parkway
   New Albany, OH 43054
   Attn: Chief Financial Officer
   Telecopy: (614) 289-5365




 
TRIM SYSTEMS, INC.
TRIM SYSTEMS OPERATING CORP.
CABARRUS PLASTICS, INC.
MAYFLOWER VEHICLE SYSTEMS, LLC
CVG MANAGEMENT CORPORATION
CVG LOGISTICS, LLC
CVG ALABAMA, LLC
CVG CVS HOLDINGS LLC
CVG AR LLC
CVG MONONA LLC
CVG MONONA WIRE LLC
CVG NATIONAL SEATING COMPANY LLC
CVG SPRAGUE DEVICES LLC




By:    /s/ Patrick Miller            
Name: Patrick Miller
Title: Chief Financial Officer









 
AGENT AND LENDERS:


BANK OF AMERICA, N.A.,
as Agent and Lender




By:    /s/ Philip Nomura            
Name: Philip Nomura
Title: Senior Vice President
Address:
   135 S. LaSalle, 9th Floor
   Chicago, IL 60603
   Telecopy: (312) 453-2234






 
JPMORGAN CHASE BANK, N.A.,
as a Lender




By:    /s/ Christopher D. Zawie      
Name: Christopher D. Zawie
Title: Authorized Officer
Address:1300 East Ninth Street, 13th Floor
               Cleveland, OH 44114






 
 




SCHEDULE 1.1
to
Loan and Security Agreement
REVOLVER COMMITMENTS OF LENDERS


Lender
Revolver Commitment


Bank of America, N.A.


$48,750,000
JPMorgan Chase Bank, N.A.
$16,250,000





NAI-1502499500v13